Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 1 of 399 Page ID
                                  #:1015
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 2 of 399 Page ID
                                  #:1016
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 3 of 399 Page ID
                                  #:1017
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 4 of 399 Page ID
                                  #:1018
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 5 of 399 Page ID
                                  #:1019
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 6 of 399 Page ID
                                  #:1020
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 7 of 399 Page ID
                                  #:1021
           Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 8 of 399 Page ID
                                             #:1022

David Dworsky

From:                               Stephanie Charlin <sc@kbklawyers.com>
Sent:                               Wednesday, August 26, 2020 9:45 PM
To:                                 Jeffrey Crowe
Cc:                                 David Dworsky; Fred Puglisi; Marina R. Pacheco; Christopher B. Noyes; Michael
                                    Childress
Subject:                            1700 PCH v. Golden Eagle et al.



Hi Jeff,

It was nice to finally meet you. With respect to tomorrow’s inspection, we will not be able to go forward with the
elevator inspection. The elevator was not in the original protocol and, per your request, all electricity will be turned off.

Second, we cannot allow Exponent to cut and remove the wiring and/or conduit tomorrow either. It, too, was not part
of the original written and agreed upon protocol and without further detail as to what is being removed and tested, we
cannot agree to such destructive testing on such short notice.

Third, per OSHA’s requirement everyone tomorrow is required to wear hard hats, close toe shoes, and glasses/goggles
of some sort. There will be a few hard hats available on-site tomorrow but likely only a few so I advise if any of your
people have them to please bring.

Lastly, please note that we expect tomorrow to go according to the agreed upon protocol and conditions, including that
everyone stay together throughout the building. If at any point, these conditions get violated, we will have no choice but
to suspend the inspection.

Additionally, we will agree to allow your experts to go forward with the two non-destructive sampling/testing methods
tomorrow. However, we need to know which areas of the building will be tested, which was the purpose of today’s
inspection.

See you tomorrow at 10 am.

Best,

Stephanie




                                                              1
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 9 of 399 Page ID
                                  #:1023
        Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 10 of 399 Page ID
                                           #:1024

David Dworsky

From:                                Jeffrey Crowe
Sent:                                Wednesday, August 26, 2020 10:31 PM
To:                                  Stephanie Charlin
Cc:                                  David Dworsky; Fred Puglisi; Marina R. Pacheco; Christopher B. Noyes; Michael
                                     Childress; Frank Falzetta
Subject:                             RE: 1700 PCH v. Golden Eagle et al.



Dear Stephanie:

It was nice to meet you in person too at today’s inspection. Nevertheless, we are disappointed with your email
regarding our reasonable requests to inspect the elevators and to take samples of the electrical wiring and conduit. We
view your client’s position as a deliberate effort to unreasonably restrict and stonewall Golden Eagle’s right to inspect
and sample your client’s property.

As a threshold matter, you mischaracterize our Notice of inspection, which provided a general description of the
intended scope of the inspection. We noticed an inspection of the entire hotel, which is necessarily inclusive of the
elevators. Your client contends that fire related damage to the elevators requires significant repairs and/or
replacement. There is no doubt that we are entitled to inspect the elevator cars and shaft. You also conveniently ignore
that our Notice of Inspection explained that we intended to “collect some components of the building as evidence, such
as electrical conduits at several locations, for further analysis.” Your client contends that electrical conduit and wiring
needs to be removed and replaced because of fire-related damage – in an amount in excess of $1 million. Your email
does not offer and cannot offer any reasonable justification or explanation as to why Golden Eagle and its consultants
should be precluded from sampling the electrical conduit and wiring to evaluate and contest your client’s claims and
prepare for trial.

Your client’s decision to obstruct Golden Eagle’s inspection is a trial election, meaning that we will take the position and
seek an order from the Court that your client cannot present any evidence, argument or claim that it is entitled to
recover any damages arising from or related to alleged fire-related damage to the elevators and electrical conduit,
wiring and system. Golden Eagle also reserves all other rights and remedies against your client. Thus, this serves as our
request for a Rule 37 meet and confer regarding our intention to seek an order from the Court (i) precluding Plaintiff
from introducing any evidence, argument and claim that it is entitled to recover any damages arising from or related to
alleged fire-related damage to the elevators and electrical conduit, wiring and systems and/or (ii) permitting Golden
Eagle to inspect the elevators (including the cars and shafts) and to take samples of electrical conduit and wiring, and
will seek all appropriate sanctions. Since we’ll all be at the property tomorrow, let’s complete the Rule 37 conference
then.

Sincerely,

Jeffrey S. Crowe
+1 714-424-8231 | direct
JCrowe@sheppardmullin.com | Bio


SheppardMullin
650 Town Center Drive, 10th Floor
Costa Mesa, CA 92626-1993
+1 714-513-5100 | main
www.sheppardmullin.com | LinkedIn | Twitter




                                                              1
           Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 11 of 399 Page ID
                                              #:1025
From: Stephanie Charlin <sc@kbklawyers.com>
Sent: Wednesday, August 26, 2020 9:45 PM
To: Jeffrey Crowe <JCrowe@sheppardmullin.com>
Cc: David Dworsky <DDworsky@sheppardmullin.com>; Fred Puglisi <FPuglisi@sheppardmullin.com>; Marina R. Pacheco
<mrp@kbklawyers.com>; Christopher B. Noyes <CN@kbklawyers.com>; Michael Childress <mc@kbklawyers.com>
Subject: 1700 PCH v. Golden Eagle et al.

Hi Jeff,

It was nice to finally meet you. With respect to tomorrow’s inspection, we will not be able to go forward with the
elevator inspection. The elevator was not in the original protocol and, per your request, all electricity will be turned off.

Second, we cannot allow Exponent to cut and remove the wiring and/or conduit tomorrow either. It, too, was not part
of the original written and agreed upon protocol and without further detail as to what is being removed and tested, we
cannot agree to such destructive testing on such short notice.

Third, per OSHA’s requirement everyone tomorrow is required to wear hard hats, close toe shoes, and glasses/goggles
of some sort. There will be a few hard hats available on-site tomorrow but likely only a few so I advise if any of your
people have them to please bring.

Lastly, please note that we expect tomorrow to go according to the agreed upon protocol and conditions, including that
everyone stay together throughout the building. If at any point, these conditions get violated, we will have no choice but
to suspend the inspection.

Additionally, we will agree to allow your experts to go forward with the two non-destructive sampling/testing methods
tomorrow. However, we need to know which areas of the building will be tested, which was the purpose of today’s
inspection.

See you tomorrow at 10 am.

Best,

Stephanie




                                                              2
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 12 of 399 Page ID
                                   #:1026
       Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 13 of 399 Page ID
                                          #:1027

David Dworsky

From:                              Stephanie Charlin <sc@kbklawyers.com>
Sent:                              Saturday, August 29, 2020 1:24 PM
To:                                Jeffrey Crowe
Cc:                                David Dworsky; Fred Puglisi; Marina R. Pacheco; Christopher B. Noyes; Frank Falzetta
Subject:                           Re: 1700 PCH v. Golden Eagle et al.



Good afternoon Jeff,

I must say, I am also disappointed by your response and mischaracterization of the facts. We’ve tried to be nothing but
cooperative given the circumstances of this particular case and yet for some reason it still is not enough.

Your client has had five years to properly investigate this incident and our client’s property. During the pendency of the
claim, your client’s consultants inspected and tested the property on numerous occasions (one of which is at issue in this
litigation) and now five years later, after demolition of the property has commenced, you’ve requested another
inspection.

Despite our concerns and hesitation as to the reasonableness of your request, pursuant Rule 34 of the Federal Rules of
Civil Procedure, our client graciously agreed to another inspection, which occurred over two days and lasted
approximately 9 hours.

Rule 34 of the FRCP does it permit destructive testing. For that reason, we engaged in multiple meet and confer efforts
with your office in an effort to reach an agreement as to what would occur at the inspections. At no point during our
meet and confer efforts, did you or anyone in your office mention anything about inspecting the inside of elevators.

    1. Defendant’s Belated Elevator Inspection Request:

Your suggestion that the protocol “necessarily” includes the opening of the elevators is entirely misleading. As you
admit, your notice was vague and lacking in detail and merely noticed the inspection of the entire hotel. Although we
agreed to an inspection of the hotel, nowhere in the protocol does it say that we agreed to have an elevator engineer
come out to the property and open the elevator shaft doors during the inspection. If that was your truly your intent, you
should have brought it up in one of the multiple meet and confer conversations we had where we discussed who was
coming to the inspection, what would be tested, etc. In other words, had you wanted to bring an engineer to open the
elevators, then you should have discussed it with us when we were discussing the protocol, and certainly before 5 pm
the day before the inspection, in order to allow us reasonable time to discuss it with our client and make the appropriate
accommodations. No doubt, had those conversations taken place, it would have been included in the protocol and we
likely would have our own elevator engineer present.

Moreover, it is deceiving for you to say that the elevators were implicitly included in the protocol when your office was
adamant about having the electricity in the entire building turned off prior to the inspection.

In short, your request to have an elevator engineer come to the property to open the elevator doors and inspect the
damage with less than 24-hour notice to us and our client is completely unreasonable.
If you believe that our inability to accommodate your request on such short notice under these circumstances
constitutes “stonewalling,” that’s your prerogative. However, we are confident the Court will disagree.

    2. Defendant’s Request to Remove Wiring and/or Conduit from the Kitchen



                                                             1
       Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 14 of 399 Page ID
                                          #:1028
With respect to the removal of the kitchen wiring and/or conduit, you informed us of your intent to remove a piece of
the wiring and conduit from the first-floor kitchen area at 5 pm before the next day’s inspection. At that time, we tried
to meet and confer with you on-site to determine what you intended to do with conduit/wiring that you would be
removing from our client’s property, but you refused to tell us. Specifically, you said that you were not required to tell us
and that we could get that information from your experts’ depositions. We do not agree.

In fact, the protocol your office created specifically states that after evidence is collected, “[a] separate protocol will be
developed for possible joint examination/testing of the evidence items, and it will be shared with the other parties for
review and approval before performing any inspection on the collected evidence.”

Not only would you not share with us what you intended to do with the wiring, but you could not provide us an
explanation as to why the conduit in the first floor kitchen (which was furthest away from where the fire) was a
reasonable place to test the conduit. Your refusal to share what you intend to do with the evidence, suggests your
client’s intent to conduct another biased investigation. We previously expressed our concern with your position that the
testing methodologies are attorney work product when we’ve stated that sampling and testing is science. We
specifically stated that, “there should be no ‘litigation strategy or work product’ involved at all in the sampling and
testing that is to take place [at the inspection]. If there is, then it’s not a sound investigation but rather a biased and
adversarial-based one.”

It is telling that your client wants to take wire samples from the kitchen, which was 1) nowhere near the fire and 2)
clearly contained heat and fire probably every day. You could not provide us with a reasonable justification as to why
you want with electrical conduit in the kitchen. Thus, your refusal to share the testing methodologies and hide behind
the purported work product privilege made it impossible for us to make a determination for the need of the destructive
testing and agree to it at that time.

As you know, in order to determine whether destructive testing is permitted, we must weigh the benefit of aiding in the
search for the truth against the burden or danger of the specific testing. Here, the likelihood that removing the electrical
conduit from the kitchen will seek the truth is low and is clearly outweighed by the dangers of conducting yet another
biased and inadequate investigation.

With respect, during the entire claim, your client used experts that were blatantly biased and, in some instances,
intentionally misleading. We’re sorry if we have a problem trusting your client and its experts. Thus, taking wiring of the
kitchen on the first floor demonstrates your client’s bias.

In short, we cannot agree to allow your experts to conduct a biased investigation for the purpose of hurting our client
any further. If your purpose in conducting these inspections was to seek the truth, then you would have a cooperative
partner. If your experts are truly interested in investigating the comprised nature of the electrical conduit and you have
an unbiased proposal for testing of the conduit, please let us know.

At this point, your request is beyond the scope of what’s required of our client. We gave you a comprehensive
inspection where we allowed you and seven others to photograph, videotape, measure, and test/sample the entire
building including each floor, room, stairwell, etc. For you to state that we have “unreasonably restricted and
stonewalled Golden Eagle’s right to inspect and sample your client’s property” is not only egregious but is specious.

We tolerated your inspection because we were required to do so under the Federal Rules of Civil Procedure. However,
we will not tolerate your overreaching. If we are in an impasse about that, then, yes, we will need the court’s guidance.
Should you wish to file motions in limine to exclude evidence about the elevators or conduit, they will be viciously
opposed.

Lastly, we still have not received the proposed protocol for the testing of the hundred(s) of samples you took on
Thursday, 8/27. We expect that no testing will be done until we receive, and agree, on a protocol.


                                                               2
        Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 15 of 399 Page ID
                                           #:1029
Best,

Stephanie




From: Jeffrey Crowe <JCrowe@sheppardmullin.com>
Date: Wednesday, August 26, 2020 at 10:31 PM
To: Stephanie Charlin <sc@kbklawyers.com>
Cc: David Dworsky <DDworsky@sheppardmullin.com>, Fred Puglisi <FPuglisi@sheppardmullin.com>, "Marina
R. Pacheco" <mrp@kbklawyers.com>, "Christopher B. Noyes" <CN@kbklawyers.com>, Michael Childress
<mc@kbklawyers.com>, Frank Falzetta <FFalzetta@sheppardmullin.com>
Subject: RE: 1700 PCH v. Golden Eagle et al.

Dear Stephanie:

It was nice to meet you in person too at today’s inspection. Nevertheless, we are disappointed with your email
regarding our reasonable requests to inspect the elevators and to take samples of the electrical wiring and conduit. We
view your client’s position as a deliberate effort to unreasonably restrict and stonewall Golden Eagle’s right to inspect
and sample your client’s property.

As a threshold matter, you mischaracterize our Notice of inspection, which provided a general description of the
intended scope of the inspection. We noticed an inspection of the entire hotel, which is necessarily inclusive of the
elevators. Your client contends that fire related damage to the elevators requires significant repairs and/or
replacement. There is no doubt that we are entitled to inspect the elevator cars and shaft. You also conveniently ignore
that our Notice of Inspection explained that we intended to “collect some components of the building as evidence, such
as electrical conduits at several locations, for further analysis.” Your client contends that electrical conduit and wiring
needs to be removed and replaced because of fire-related damage – in an amount in excess of $1 million. Your email
does not offer and cannot offer any reasonable justification or explanation as to why Golden Eagle and its consultants
should be precluded from sampling the electrical conduit and wiring to evaluate and contest your client’s claims and
prepare for trial.

Your client’s decision to obstruct Golden Eagle’s inspection is a trial election, meaning that we will take the position and
seek an order from the Court that your client cannot present any evidence, argument or claim that it is entitled to
recover any damages arising from or related to alleged fire-related damage to the elevators and electrical conduit,
wiring and system. Golden Eagle also reserves all other rights and remedies against your client. Thus, this serves as our
request for a Rule 37 meet and confer regarding our intention to seek an order from the Court (i) precluding Plaintiff
from introducing any evidence, argument and claim that it is entitled to recover any damages arising from or related to
alleged fire-related damage to the elevators and electrical conduit, wiring and systems and/or (ii) permitting Golden
Eagle to inspect the elevators (including the cars and shafts) and to take samples of electrical conduit and wiring, and
will seek all appropriate sanctions. Since we’ll all be at the property tomorrow, let’s complete the Rule 37 conference
then.

Sincerely,
                                                              3
           Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 16 of 399 Page ID
                                              #:1030
Jeffrey S. Crowe
+1 714-424-8231 | direct
JCrowe@sheppardmullin.com | Bio


SheppardMullin
650 Town Center Drive, 10th Floor
Costa Mesa, CA 92626-1993
+1 714-513-5100 | main
www.sheppardmullin.com | LinkedIn | Twitter



From: Stephanie Charlin <sc@kbklawyers.com>
Sent: Wednesday, August 26, 2020 9:45 PM
To: Jeffrey Crowe <JCrowe@sheppardmullin.com>
Cc: David Dworsky <DDworsky@sheppardmullin.com>; Fred Puglisi <FPuglisi@sheppardmullin.com>; Marina R. Pacheco
<mrp@kbklawyers.com>; Christopher B. Noyes <CN@kbklawyers.com>; Michael Childress <mc@kbklawyers.com>
Subject: 1700 PCH v. Golden Eagle et al.

Hi Jeff,

It was nice to finally meet you. With respect to tomorrow’s inspection, we will not be able to go forward with the
elevator inspection. The elevator was not in the original protocol and, per your request, all electricity will be turned off.

Second, we cannot allow Exponent to cut and remove the wiring and/or conduit tomorrow either. It, too, was not part
of the original written and agreed upon protocol and without further detail as to what is being removed and tested, we
cannot agree to such destructive testing on such short notice.

Third, per OSHA’s requirement everyone tomorrow is required to wear hard hats, close toe shoes, and glasses/goggles
of some sort. There will be a few hard hats available on-site tomorrow but likely only a few so I advise if any of your
people have them to please bring.

Lastly, please note that we expect tomorrow to go according to the agreed upon protocol and conditions, including that
everyone stay together throughout the building. If at any point, these conditions get violated, we will have no choice but
to suspend the inspection.

Additionally, we will agree to allow your experts to go forward with the two non-destructive sampling/testing methods
tomorrow. However, we need to know which areas of the building will be tested, which was the purpose of today’s
inspection.

See you tomorrow at 10 am.

Best,

Stephanie




                                                              4
       Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 17 of 399 Page ID
                                          #:1031
Attention: This message is sent by a law firm and may contain information that is privileged or confidential. If you
received this transmission in error, please notify the sender by reply e-mail and delete the message and any
attachments.




                                                             5
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 18 of 399 Page ID
                                   #:1032
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 19 of 399 Page ID
                                   #:1033
                                                                      Sheppard, Mullin, Richter & Hampton LLP
                                                                      650 Town Center Drive, 10th Floor
                                                                      Costa Mesa, CA 92626
                                                                      213.620.1780 main
                                                                      www.sheppardmullin.com




                                                                      714.424.8231 direct
                                                                      jcrowe@sheppardmullin.com
September 1, 2020
                                                                      File Number: 080B-306405
Via U.S. Mail & E-Mail

Christopher B. Noyes, Esq.
Stephanie E. Charlin, Esq.
Marina R. Pacheco, Esq.
Kabateck LLP
633 W. Fifth Street, Suite 3200
Los Angeles, CA 90071
cn@kbklawyers.com
sk@kbklawyers.com
mrp@kbklawyers.com

Re:    1700 PCH Development, LLC v. Golden Eagle Ins. Corp., USDC Case No. 2:19-cv-
       10151-TJH-JCx

Dear Mr. Noyes, Ms. Charlin and Ms. Pacheco:

It was nice to meet all of you at the inspection of your client’s property last Wednesday and
Thursday. We write now to continue our meet and confer efforts regarding your client’s
limitation on the scope of the inspection, to respond to Ms. Charlin’s email dated August 29,
2020, and to express our intent to seek a court order permitting a further inspection, sampling
and testing, as described below.

Spoliation of Evidence

As a threshold matter, in an email from Ms. Charlin dated July 24, 2020, you advised for the
very first time that your client had gutted the 110-room hotel to its concrete structure. All that
essentially remains is: (1) the concrete structure of the building; (2) electrical conduct and wiring
in walls, floors and ceilings; (3) the elevators; (4) some ceiling light fixtures; and (5) a few
electrical panels.

At no point did you advise us or Golden Eagle that your client intended to move forward with
construction work that would destroy evidence relevant to this matter, or to provide Golden
Eagle’s attorneys and litigation consultants with the opportunity to inspect and sample the
property before such demolition, abatement and construction work.

Your client filed its Complaint against Golden Eagle on October 16, 2019. It knew or should
have known of its obligation to preserve all evidence while its lawsuit was imminent or
anticipated, and certainly after it filed the Complaint against Golden Eagle. And as further
explained below, your client has now obstructed Golden Eagle’s and its consultants’ ability to
inspect, sample and/or test those few items that remain available for inspection.

Your continued reliance on inspections of the property during the claim investigation misses the
point. Once your client anticipated and/or filed litigation against Golden Eagle, it had an
obligation to preserve evidence and/or give notice to Golden Eagle before demolishing the
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 20 of 399 Page ID
                                   #:1034



Christopher Noyes, Esq.
Stephanie E. Charlin, Esq.
Marina Pacheco, Esq.
September 1, 2020
Page 2


property. Thus, Golden Eagle reserves all rights and remedies associated with your client’s
conduct.

Events Leading to the Inspection

In a March 4, 2020 email, we advised you of Golden Eagle’s intent to complete a site inspection
of the property. We then exchanged additional email correspondence regarding efforts to
schedule the inspection. On July 9, 2020, we sent you an email with our protocol for the
inspection, and proposed August 25 and 26 as dates for the inspection. Ms. Charlin responded
the next day: “I don’t think that should be a problem.” There was no mention that the property
had already undergone any significant abatement, demolition or repair work.

It was not unit July 24, 2020, that Ms. Charlin disclosed for the first time that “the demolition of
the property commenced” and that “[a]ll that remains is the concrete structure.” We immediately
responded with surprise that your client had performed demolition and abatement work without
notice to Golden Eagle, and advised that “we and our consultants will not be in a position to
evaluate what can still be done to inspect and/or test the property until we are on location.”
Thus, on July 24, 2020, we served a Notice of Inspection for August 25 and 26.

We talked with Ms. Charlin on August 3, 2020. As a preliminary matter, Ms. Charlin advised
that August 25 was not an available date for the inspection, but that August 26 and 27 were
available dates. Given the purported demolition of the property, we then agreed to the
following: (1) Golden Eagle and its consultants would be permitted to inspect the entire hotel on
August 26 to determine what work, if any, the consultants wanted to perform, and that upon
completion of the visual inspection, we would inform you of any requested sampling or
destructive testing. We agreed that any sampling or testing and any further measurements,
photos and video would be completed on August 27.

On August 4, 2020, we served an Amended Notice of Inspection. Importantly, nothing stated in
our email conversations, phone call or Notice of Inspection limited Golden Eagle’s right to
inspect and sample the entire hotel, including electrical conduit/wiring and the elevators.
Indeed, the Notice of Inspection advised that Golden Eagle intended, without limitation, to
“collect some components of the building as evidence, such as electrical conduits at several
locations, for further analysis.”

We completed a visual inspection of the property on August 26, and then discussed with Ms.
Charlin and Ms. Pacheco our request for sampling, as follows: (1) non-destructive surface
sampling using tape lifts and possible air sampling using micro-vacuuming techniques; (2)
collecting electrical conduit and wiring samples; and (3) inspecting and possibly sampling
portions of the elevator cars and shafts. We identified conduit near the elevators, merely
because it was already exposed and easily accessible, but we advised that we intended to
collect wiring and conduit samples throughout the hotel.

During our conversation at the property, you asked for what purpose we intended to collect
samples of conduit and wiring, which is undoubtedly protected work product. While you may be
entitled to understand how the sampling is collected (indeed, you and your consultants were
present during the duration of the inspection and shadowed all of our consultants), you are not
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 21 of 399 Page ID
                                   #:1035



Christopher Noyes, Esq.
Stephanie E. Charlin, Esq.
Marina Pacheco, Esq.
September 1, 2020
Page 3


entitled to understand why and for what purpose – other than as it relates to assessing your
client’s claim that purported smoke and ash contamination has damaged the property.
Nevertheless, we explained that, because your client contends that all electrical wiring needs to
be replaced because of alleged fire-related damage or exposure, we were entitled to collect
samples of those items to test that hypothesis.

Instead of considering these issues, you focused on our request to sample conduit near the
former kitchen in the hotel. Again, we intend to collect conduit and wiring samples throughout
the property. We identified conduit near the elevators and former kitchen as an example of
conduit that was exposed and accessible without the need to damage the building. You also
ignore that, according to your client, all electrical wiring needs to be replaced because Chlorine
was purportedly detected in conduit. As discussed below, your client and its consultants claim
that the presence of Chlorine supports that soot has compromised the wiring in the conduit.
Golden Eagle is thus permitted to sample wiring and conduit throughout the hotel including, but
not limited to, the conduit exposed near the elevators.

Late in the evening on August 26, we received an email from Ms. Charlin advising that we would
not be permitted to take any samples of electrical conduit and wiring, nor would we be permitted
to inspect the elevators. When we appeared for the inspection on August 27, Mr. Noyes
advised that no destructive testing would be permitted – at any location. We attempted to
meet and confer with Mr. Noyes on the subject, but he simply responded that we would hear
from you in writing – which we assume to be Ms. Charlin’s recent email.

Thus, Golden Eagle’s consultants were only permitted to take non-destructive surface samples.
In separate correspondence to follow soon, we will advise you of the protocol intended for
laboratory analysis of those samples.

We also disagree with Ms. Charlin’s contention that the Federal Rules of Civil Procedure do not
allow for destructive testing. Rule 34(a)(1) expressly allows for the testing or sampling of
tangible property. And for the reasons discussed below, Golden Eagle’s proposed sampling of
electrical conduit and/or wiring should not be controversial given the current condition of the
property and your client’s claim that all wiring needs to be replaced.

Sampling of Electrical Wiring and Conduit

According to your client’s environmental consultant, Forensic Building Science, Inc. (“FBS”),
they performed an inspection and sampling of the property over the course of five days on
December 16 through 20, 2016. The purpose of FBS’s inspection was to “assess the extent of
damage related to smoke, soot and other contamination” from the June 17, 2015 fire. With
regard to electrical conduiting and wiring, FBS reported the following in its April 21, 2017 report:

                 Electrical is run through the concrete walls and floor systems
                 through conduit. The wiring is copper with plastic poly vinyl
                 chloride coating. Chlorine was found in samples taken inside
                 conduit runs indicating that plastic coating had been
                 compromised.
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 22 of 399 Page ID
                                   #:1036



Christopher Noyes, Esq.
Stephanie E. Charlin, Esq.
Marina Pacheco, Esq.
September 1, 2020
Page 4


                                                 ***

                 In addition, cooper wire encased on PVC plastic coating and
                 hidden in conduit can fracture, melt and degrade from the
                 compounds within the soot.

                                                 ***

                 Presence of Chlorine, particularly at light fixtures would support
                 damage to wiring in conduit chase ways. One of the component
                 parts of the plastic coating that protects the copper wiring is
                 chlorine.

                                                 ***

                 Presence of chlorine markers in samples taken at the
                 entrance/exit of electrical conduit indicate that melting of plastic
                 coating protecting the copper wires somewhere within the conduct
                 has been damaged. Due to this fact, all wire should be replaced
                 in the structure.

Based on FBS’s opinions, your client and its construction consultant, Anderson Group
International, claim that it will cost in excess of $1.2 million to replace all electrical wiring
(approximately 89,000 square feet) in the building, and $64,650 to clean electrical conduit.

According to your client and FBS, soot from the fire is alleged to have compromised some or all
of the electrical wiring in conduit throughout the building, because FBS purported to find the
presence of Chlorine in conduit entry and exit ways. Thus, sampling and testing of electrical
wiring and conduit is relevant and necessary to evaluate that contention and hypothesis. Until
the dispute regarding Golden Eagle’s right to sample electrical wiring and conduit is resolved, all
such wiring and conduit should be preserved.

We asked to take samples of electrical wiring and conduit at various locations where the wiring
and conduit is easily accessible without the need to destroy other portions of the property, as
illustrated in the photographs attached to this correspondence. You would not allow us to take
any such samples, and described our request as a “taking” of your client’s property. We find
that characterization and position to be untenable given your client’s claim that it must remove
and replace all electrical wiring. If that is no longer true, please let us know immediately.

For these reasons, we ask that you reconsider our request to collect electrical wiring samples
from the property. Such samples would be taken from: (1) the left and right wall outlets in
Room 211, as well as the rooms on either side and across from Room 211; (2) the left and right
wall outlets in Room 311, as well as the rooms on either side and across from Room 311; (3)
the left and right wall outlets of Room 411, as well as the rooms on either side and across from
Room 411; (4) the left and right wall outlets in a room on each end of the hallway on Floors 2-4;
and (5) two samples of exposed wiring from conduit in each of the hallways on Floors 2-4. The
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 23 of 399 Page ID
                                   #:1037



Christopher Noyes, Esq.
Stephanie E. Charlin, Esq.
Marina Pacheco, Esq.
September 1, 2020
Page 5


size of the wiring samples would be no more than 12 inches, and may be shorter depending on
the length of available wiring at each location.

We would also ask that you allow our consultants to take 3 to 4 samples of exposed conduit
throughout the hotel. As you will also see from the enclosed photographs, there are many
areas where conduit is easily accessible and capable of being sampled without damaging the
building or preventing the use of the conduit.

Unless we are able to resolve these issues, Golden Eagle intends to seek an Order from the
Court allowing it to take the aforementioned samples of wiring and conduit.

The Elevators

Your client contends that soot damage to the elevators requires substantial remediation and
repairs, which it estimates to total in excess of $700,000. Based on documents produced in this
litigation, it appears that your client had the elevators inspected in or about March 2020 by
thyssenkrupp Elevator Corporation (“Thyssen”). Your client did so without notice to Golden
Eagle and without providing Golden Eagle and its consultants the opportunity to inspect the
elevators at that time.

According to Thyssen, “full elevator modernization” is necessary because “[r]epair of the
existing equipment would not be available due to the nature of the repairs required to have the
elevators run safely.” However, outside its scope of modernization, Thyssen also estimates
$644,273.60 in alleged “fire related repairs.”

Golden Eagle and its consultants are entitled to inspect, sample and evaluate the condition of
the elevator cars and shafts for purposes of evaluating and defending against your client’s
claims. As we indicated at the inspection, we can arrange at our cost to have an elevator
specialist attend the inspection to provide access, although we invited you to also have your
client’s elevator technician present if you chose to do so.

The elevators remain one of the few areas of the property that we understand has not been
disturbed, demolished or abated by your client. Golden Eagle has a right to inspect the
elevators to evaluate your client’s claims and prepare for trial. Your letter offers no reasonable
basis to preclude Golden Eagle from doing so.

Thank you in advance for your prompt attention to this matter. Absent an informal resolution of
these disputes, we intend to seek Court relief for an Order permitting Golden Eagle’s further
inspection and sampling of the property.
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 24 of 399 Page ID
                                   #:1038



Christopher Noyes, Esq.
Stephanie E. Charlin, Esq.
Marina Pacheco, Esq.
September 1, 2020
Page 6


Please let us know when you are available to further discuss.

Very truly yours,

/s/ Jeffrey S. Crowe

Jeffrey S. Crowe
for SHEPPARD, MULLIN, RICHTER & HAMPTON LLP

CC:   FRED PUGLISI, ESQ.
      DAVID DWORSKY, ESQ.


SMRH:4823-3476-9865.1
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 25 of 399 Page ID
                                   #:1039
       Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 26 of 399 Page ID
                                          #:1040
thyssenkrupp Elevator, 16290 Shoemaker Avenue, Cerritos, CA 90703




Project:
Hotel Legado
1750 Pacific Coast Highway
Redondo Beach, CA                                                                  Alison Auffrey
                                                                                   562.302.3931
Client:                                                                            Alison.auffrey@thyssenkrupp.com
Legado Company
Attn: Taehwan Kim                                                                  March 16, 2020
121 S. Beverly Dr.
Beverly Hills, CA 90212




Dear Mr. Kim,

After examination of the two (2) traction elevators located at 1750 Pacific Coast Highway, thyssenkrupp Elevator has determined that a
full elevator modernization will be required. Repair of the existing equipment would not be advisable due to the nature of the repairs
required to have the elevators run safely


Sincere Regards,

Alison Auffrey

Alison Auffrey
Modernization Sales




                                                                                                                           PLTF 013174
      Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 27 of 399 Page ID
                                         #:1041

Modernization Proposal
                                                                                                                    March 06, 2020

 Purchaser:      Legado                                   Location:    Hotel Legado
 Address:        121 S. Beverly Drive                     Address:     1750 S. Pacific Coast Highway
                 Beverly Hills, CA 90212                               Redondo Beach, CA 90277


thyssenkrupp Elevator Corporation (hereinafter “thyssenkrupp” or "thyssenkrupp Elevator") is dedicated to delivering (hereinafter
“Purchaser”) the safest, highest quality vertical transportation solutions. I am pleased to present this customized Proposal (the
“Proposal”) in the amount of $536,088 inclusive of all applicable sales and use taxes to modernize the elevator equipment described
in the pages that follow at the above-referenced location.

Our modernization package is engineered specifically for your elevator system and will include the elevator mechanical and electrical
components being replaced, refurbished or retained.

Benefits of Modernization include:
• Increased durability and reliability
• Improved fire and life safety features
• Decreased waiting times
• Reduced energy consumption
• Reduced operational cost
• Reduced troubleshooting time

This Proposal shall remain in effect for the next forty-five (45) days unless it is revoked earlier by thyssenkrupp in writing. The price
above is subject to escalation - even after Purchaser’s acceptance of this Proposal – under certain circumstances including the
possibility that thyssenkrupp may be subjected to increased charges by its suppliers for any of the applicable materials and/or
components due to the imposition of new or increased taxes, tariffs, or other charges imposed by applicable governmental authorities
or the possibility that the work described in this Proposal is not completed by December 31, 2020.

In the event you have any questions regarding the content of this Proposal, please do not hesitate to contact me. We appreciate your
consideration.

Sincerely,


Alison Auffrey
Modernization Sales
alison.auffrey@thyssenkrupp.com
+1 323 2782832




2020-2-830556 | ACIA-1LH2WDW | March 06, 2020                                                                                      1




                                                                                                                               PLTF 013175
       Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 28 of 399 Page ID
                                          #:1042

Modernization Proposal
SCOPE OF WORK


Grouping Name: Elev 1 (Left)                                           Equipment                   Speed: 200 fpm
                                                                       Type: Geared(Traction)
                                                                       4 Stops (4 Front /0 Rear)   Capacity: 2100 lbs.



                                                     Description of Work

 Controller
    - Tenant Security Option
    - TAC 32T VVVF Controller (Includes options listed below)
    - • 24 VDC Signal Voltage
         • Auto Light and Fan Feature
         • Car Independent Service
         • Car Traveling Lantern Circuitry
         • Door Bypass Operation
         • Electronic Door Detector Interface
    - • Emergency Power 10D4A
         • Hall Lantern Circuitry
         • Hoistway Access
         • Keyed Stop Switch Operation
         • THY Board (CE Microcom signal for PI)
         • UIT (on board diagnostic)
    - TKE Green Drive 400C (2109CD004) VVVF AC Drive / Regenerative 30R
    - Manual Brake Release Operation for TORIN gearless machines (includes UPS)
    - Regen Disable (DB Resistors for Emergency Power)
    - Machine Room Wiring Package
    - eMax Monitoring Device Provisions
    - Shaker Box

 Machine
    - 10 MM Hoist Cables, traction steel, preformed. (8 x 19 Warrington-IWRC)
    - Car/Cwt shackles w/springs (10 MM ropes) complete set
    - Torin ER6 AC Gearless Machine includes: Encoder, Brake Switch, & Bedplate
    - Machine Isolation Package (ER6)
    - Deflector Sheave(s) ER6 (Steel)
    - Rope Retainers guards for seismic (when new sheaves are provided)
    - Hang Car
    - Booster Beams

 Governor
    - 16" Governor without Encoder (includes Tail Sheave)
    - Governor Rope
    - Rope Retainers and tail weight tie down for Seismic Conditions

 Car
       -   Retainer plates for car sling (set of 4)
       -   Retainer plates for counterweight (set of 4)
       -   Toe Guard for 2000 code (48")
2020-2-830556 | ACIA-1LH2WDW | March 06, 2020                                                                     2




                                                                                                              PLTF 013176
      Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 29 of 399 Page ID
                                         #:1043

Modernization Proposal
      -   Car Guide shoe mounting plates (set of 4 - only with shoe purchase from tkE)
      -   4" Car roller guides (set of 4) tkE (spring loaded)
      -   Car Hitch Plate Kit
      -   Car Top Railing
      -   tkE Cable Strain Loadweigher (for 6 ropes)
      -   Fan: Two Speed
      -   5 Pin Lock with electric contact for Car Top Exit
      -   Crosshead data tag

Hoistway
    - TAC 32T Field Friendly Wiring Package:
       • Includes single flat traveling cable with coax
       • hoistway wiring
       • interlock wiring
       • interlock connectors
       • discrete wiring
       • FIBER OPTIC CABLE, HOISTWAY PIPING & DUCT ARE NOT INCLUDED.
    - APS (Absolute Positioning System) for TAC32T
    - Screening

Pit
      -   Counterweight Derailment detector (ring and string)
      -   Cwt Guide shoe mounting plates (set of 4 - only with shoe purchase from tkE)
      -   4" Cwt roller guides (set of 4) tkE (spring loaded)
      -   Counterweight Hitch Plate
      -   Compensation Chain (Whisperflex) up to 700fpm includes pullout switch & kit
      -   Pit Stop Switch
      -   New Oil Buffers for up to 350 FPM (8" Stroke)
      -   Buffer Channels
      -   Buffer Extension (up to 3')
      -   Buffer Limit Switches (per buffer)
      -   Weights Balance
      -   Counterweight Weights

Cab
      -   New Car Door (SSCO, #4 S/S (441))

Door Equipment
   - LD-16 Plus Door Operator with Complete carside equipment (FRONT)
       • includes Car Top Inspection station (w/ alarm signal)
   - Micro Light
   - Hoistway Hanger / Hanger Rollers
   - Closer
   - Interlocks
   - Pick Up Rollers
   - Gibs

Car Fixtures
    - Car Riding Lantern
    - Main Car Station (COP)


2020-2-830556 | ACIA-1LH2WDW | March 06, 2020                                              3




                                                                                         PLTF 013177
    Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 30 of 399 Page ID
                                       #:1044

Modernization Proposal
Hall Fixtures
     - Jamb Braille (Pairs)
     - Car Identification Plate for Main Egress Floor (Pair)
     - Hoistway Access
     - Hall Stations Terminal
     - Hall Stations Intermediate

The following items will be completed by third party labor or suppliers through the coordination of thyssenkrupp:

 Crane - L-9473
 Other - Engineering
 Other - Rigging


Grouping Name: Elev 2 (Right)                                            Equipment                             Speed: 200 fpm
                                                                         Type: Geared(Traction)
                                                                         4 Stops (4 Front /1 Rear)             Capacity: 2100 lbs.



                                                  Description of Work

Controller
   - Tenant Security Option
   - TAC 32T VVVF Controller (Includes options listed below)
   - • 24 VDC Signal Voltage
        • Auto Light and Fan Feature
        • Car Independent Service
        • Car Traveling Lantern Circuitry
        • Door Bypass Operation
        • Electronic Door Detector Interface
   - • Emergency Power 10D4A
        • Hall Lantern Circuitry
        • Hoistway Access
        • Keyed Stop Switch Operation
        • THY Board (CE Microcom signal for PI)
        • UIT (on board diagnostic)
   - TKE Green Drive 400C (2109CD004) VVVF AC Drive / Regenerative 30R
   - Manual Brake Release Operation for TORIN gearless machines (includes UPS)
   - Regen Disable (DB Resistors for Emergency Power)
   - Machine Room Wiring Package

Machine
   - 10 MM Hoist Cables, traction steel, preformed. (8 x 19 Warrington-IWRC)
   - Car/Cwt shackles w/springs (10 MM ropes) complete set
   - Torin ER6 AC Gearless Machine includes: Encoder, Brake Switch, & Bedplate
   - Machine Isolation Package (ER6)
   - Deflector Sheave(s) ER6 (Steel)
   - Rope Retainers guards for seismic (when new sheaves are provided)
   - Hang Car
   - Booster Beams
2020-2-830556 | ACIA-1LH2WDW | March 06, 2020                                                                                 4




                                                                                                                          PLTF 013178
      Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 31 of 399 Page ID
                                         #:1045

Modernization Proposal
Governor
   - 16" Governor without Encoder (includes Tail Sheave)
   - Governor Rope
   - Rope Retainers and tail weight tie down for Seismic Conditions

Car
      -   Retainer plates for car sling (set of 4)
      -   Retainer plates for counterweight (set of 4)
      -   Toe Guard for 2000 code (48")
      -   Car Guide shoe mounting plates (set of 4 - only with shoe purchase from tkE)
      -   4" Car roller guides (set of 4) tkE (spring loaded)
      -   Car Hitch Plate Kit
      -   Car Top Railing
      -   tkE Cable Strain Loadweigher (for 6 ropes)
      -   Fan: Two Speed
      -   5 Pin Lock with electric contact for Car Top Exit
      -   Crosshead data tag

Hoistway
    - TAC 32T Field Friendly Wiring Package:
       • Includes single flat traveling cable with coax
       • hoistway wiring
       • interlock wiring
       • interlock connectors
       • discrete wiring
       • FIBER OPTIC CABLE, HOISTWAY PIPING & DUCT ARE NOT INCLUDED.
    - APS (Absolute Positioning System) for TAC32T

Pit
      -   Counterweight Derailment detector (ring and string)
      -   Cwt Guide shoe mounting plates (set of 4 - only with shoe purchase from tkE)
      -   4" Cwt roller guides (set of 4) tkE (spring loaded)
      -   Counterweight Hitch Plate
      -   Compensation Chain (Whisperflex) up to 700fpm includes pullout switch & kit
      -   Pit Stop Switch
      -   Oil Buffers for up to 350 FPM (8" Stroke)
      -   Buffer Channels
      -   Buffer Extension (up to 3')
      -   Buffer Limit Switches (per buffer)
      -   Weights Balance
      -   Counterweight Weights

Cab
      -   Car Door (SSCO, #4 S/S (441))
      -   Car Door (SSCO, #4 S/S (441))

Door Equipment
   - LD-16 Plus Door Operator with Complete carside equipment (FRONT)
       • includes Car Top Inspection station (w/ alarm signal)
   - Micro Light

2020-2-830556 | ACIA-1LH2WDW | March 06, 2020                                              5




                                                                                         PLTF 013179
       Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 32 of 399 Page ID
                                          #:1046

Modernization Proposal
        -   Micro Light (Rear)
        -   LD-16 Plus Door Operator with Complete carside equipment (REAR)
        -   Hoistway Hanger / Hanger Rollers
        -   Closer
        -   Interlocks
        -   Pick Up Rollers
        -   Gibs

  Car Fixtures
      - Car Riding Lantern
      - Main Car Station (COP)
      - Security - Card Reader Integration

  Hall Fixtures
       - Jamb Braille (Pairs)
       - Car Identification Plate for Main Egress Floor (Pair)
       - Hoistway Access

 The following items will be completed by third party labor or suppliers through the coordination of thyssenkrupp:

  Crane - L-9473
  Other –
  Other - Engineering

Value Engineering Opportunities & Alternates
(Initial next to the option below to indicate acceptance)


1. Key Tasks and Approximate Lead Times

Key Tasks to be performed to be performed by Purchaser prior to equipment fabrication:
     a. Execution of this Proposal
     b. Payment for pre-production and engineering
     c. Approval of layout (if applicable)
     d. Execution of thyssenkrupp‘s Material Release Form

Approximate Durations/Lead Times

Contract execution                                                                                                           Varies
(can run concurrently with layout drawing package preparation and approval)

Survey and Order of Materials (additional time required for cab, signal, entrance preparation and approval, if applicable)   6 Weeks
Fabrication time                                                                                                             15 Weeks
(from receipt of all approvals, fully executed contract, Material Release Form and initial progress payment)

Modernization of elevator system (Per Unit):                                                                                 12 to 14 Weeks
(Upon completion of all required preparatory work by others)


The durations or lead times listed above are strictly approximations that can vary due to factors both within and outside of
thyssenkrupp’s control, are subject to change without notice to Purchaser and shall not be binding on thyssenkrupp.


2020-2-830556 | ACIA-1LH2WDW | March 06, 2020                                                                                                 6




                                                                                                                                         PLTF 013180
      Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 33 of 399 Page ID
                                         #:1047

Modernization Proposal
2. Payment Terms

50% of the price set forth in this Proposal as modified by options selected from the section entitled “Value Engineering Opportunities &
Alternates” (if applicable) will be due and payable as an initial progress payment within 30 days from thyssenkrupp's receipt of a fully
executed copy of this Proposal. This initial progress payment will be applied to project management, permits, engineering and shop
drawings, submittals, drilling mobilization (if required) and raw material procurement. Material will be ordered once this payment is
received and the parties have both executed this Proposal and the Material Release Form.

25% of the price set forth in this Proposal as modified by options selected from the section entitled “Value Engineering Opportunities &
Alternates” (if applicable) shall be due and payable when the material described above has been furnished. Material is considered
furnished when it has been received at the jobsite or thyssenkrupp staging facility. Receipt of this payment is required prior to
mobilization of labor.

25% of the price set forth in this Proposal shall be made as progress payments throughout the life of the project. In the event
thyssenkrupp fails to receive payment within thirty (30) days of the date of a corresponding invoice, thyssenkrupp reserves the right to
demobilize until such a time that the payments have been brought up to date, and thyssenkrupp has the available manpower.
It is agreed that there will be no withholding of retainage from any billing and by the customer from any payment.

Purchaser agrees that thyssenkrupp shall have no obligation to complete any steps necessary to provide Purchaser with full use and
operation of the installed equipment until such time as thyssenkrupp has been paid 100% both of the price reflected in this Proposal
and for any other work performed by thyssenkrupp or its subcontractors in furtherance of this Proposal. Purchaser agrees to waive
any and all claims to the turnover and/or use of that equipment until such time as those amounts are paid in full.


                                     Proposal price:                                         $536,088
                                     Initial progress payment:             (50%)             $268,044
                                     Material furnished:                   (25%)             $134,022
                                     Total of remaining progress           (25%)             $134,022
                                     payments:

3. Warranty

thyssenkupp warrants any equipment it installs as described in this Proposal against defects in material and workmanship for a period
of one (1) year from the date of Purchaser’s execution of thyssenkrupp‘s “Final Acceptance Form” on the express conditions that all
payments made under this Proposal and any mutually agreed-to change orders have been made in full and that such equipment is
currently being serviced by thyssenkrupp. In the event that thyssenkrupp’s work is delayed for a period greater than six (6) months,
the warranty shall be reduced by the amount of the delay. This warranty is in lieu of any other warranty or liability for defects.
thyssenkrupp makes no warranty of merchantability and no warranties which extend beyond the description in this Proposal, nor are
there any other warranties, expressed or implied, by operation of law or otherwise. Like any piece of fine machinery, the equipment
described in this Proposal should be periodically inspected, lubricated, and adjusted by competent personnel. This warranty is not
intended to supplant normal maintenance service and shall not be construed to mean that thyssenkrupp will provide free service for
periodic examination, lubrication, or adjustment, nor will thyssenkrupp correct, without a charge, breakage, maladjustments, or other
trouble arising from normal wear and tear or abuse, misuse, improper or inadequate maintenance, or any other causes other than
defective material or workmanship. In order to make a warranty claim, Purchaser must give thyssenkrupp prompt written notice at the
address listed on the cover page of this Proposal and provided all payments due under the terms of this Proposal and any mutually
agreed to written change orders have been made in full, thyssenkrupp shall, at its own expense, correct any proven defect by repair or
replacement. thyssenkrupp will not, under any circumstances, reimburse Purchaser for cost of work done by others, nor shall
thyssenkrupp be responsible for the performance of any equipment that has been the subject of service, repair, replacement,
revisions or alterations by others. If there is more than one (1) unit which is the subject of work described in this Proposal, this section
shall apply separately to each unit as accepted.

4. Preventative Maintenance Program




2020-2-830556 | ACIA-1LH2WDW | March 06, 2020                                                                                        7




                                                                                                                                 PLTF 013181
      Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 34 of 399 Page ID
                                         #:1048

Modernization Proposal
This Proposal does not include any maintenance, service, repair or replacement of the modernized equipment or any other work not
expressly described herein. thyssenkrupp will submit a separate proposal to Purchaser covering the maintenance and repair of this
equipment to be supplied to Purchaser at an additional cost.

5. Work Not Included

There are certain items that are not included in this Proposal, many of which must be completed by Purchaser prior to and as a
condition precedent to thyssenkrupp Elevator's performance of its work as described in this Proposal. In order to ensure a successful
completion of this project, it shall be solely Purchaser’s responsibility to coordinate its own completion of those items with
thyssenkrupp Elevator. The following is a list of those items that are not included in this Proposal:


A. Hoistways and Equipment Rooms
 1. Purchaser shall provide the following:
     a. A dry legal hoistway, properly framed and enclosed, and including a pit of proper depth and overhead. This is to include steel
     safety beam, inspection or access platforms, access doors, sump pump, lights, waterproofing and venting as required;
     dewatering of pit(s) and required permanent screening/
     b. A legal machine/control room, adequate for the elevator equipment, including floors, trap doors, gratings, access platforms,
     ladders, railings, foundations, lighting, ventilation sized per the thyssenkrupp shop drawings. Purchaser must maintain
     machine/control room temperature between 55 and 90 degrees Fahrenheit, with relative humidity less than 95% non-
     condensing at all times.
     c. Adequate bracing of entrance frames to prevent distortion during wall construction.
     d. All grouting, fire caulking, cutting, x-ray and removal of walls and floors, patching, coring, setting of sleeves/knockouts,
     penetrations and painting (except as specified) and removal of obstructions required for elevator work; along with all proper
     trenching and backfilling for any underground piping and/or conduit.
     e. All labor and materials necessary to support the full width of the hoistway at each landing for anchoring or welding
     thyssenkrupp sill supports, steel angles, sill recesses;
     f. The furnishing, installing and maintaining of the required fire rating of elevator hoistway walls, including the penetration of
     firewall by elevator fixture boxes;
     g. Ensuring that the elevator hoistways and pits are dewatered, cleaned and properly waterproofed;

B. Electrical and Life Safety:
 1. Purchaser shall provide the following:
      a. suitable connections from the power main to each controller and signal equipment feeders as required, including necessary
      circuit breakers and fused mainline disconnect switches per N.E.C. prior to installation. Suitable power supply capable of
      operating the new elevator equipment under all conditions;
      b. piping and wiring to controller for mainline power, car lighting, and any other building systems that interface with the elevator
      controls per N.E.C. Articles 620-22 and 620-51;
      c. any required hoistway / wellway, machine room, pit lighting and/or 110v service outlets;
      d. conduit and wiring for remote panels to the elevator machine room(s) and between panels. Remote panels required by local
      jurisdictions are not included in this proposal;
      e. a bonded ground wire, properly sized, from the elevator controller(s) to the primary building ground; and all remote wiring to
      the outside alarm bell as requested by all applicable code provisions;
      f. installed sprinklers, smoke/heat detectors on each floor, machine room and hoistways / wellways, shunt trip devices (not self-
      resetting) and access panels as may be required as well as normally open dry contacts for smoke/heat sensors, which shall be
      terminated by Purchaser at a properly marked terminal in the elevator controller;
      g. a dedicated, analog telephone line to elevator each controller recognizing that the elevator telephone is required by code to be
      monitored 24 hours a day, 7 days a week; one additional telephone line per group of elevators for diagnostic capability wired to
      designated controller;
      h. a means to automatically disconnect the main line and the emergency power supply to the elevator prior to the application of
      water in the elevator machine room that shall not be self-resetting;
      i. emergency power supply including automatic time delay transfer switch and auxiliary contacts with wiring to the designated
      elevator controller and along with electrical cross connections between elevator machine rooms for emergency power purposes;
      j. the following emergency power provisions are not included: interface in controller, pre-testing and testing, emergency power
      keyswitches;
      k. emergency power operation is included as part of the design of the elevator control system and based on each car in the
      group only, to properly sequence, one at a time to the programmed landing, and park. The design requires that the generator,
2020-2-830556 | ACIA-1LH2WDW | March 06, 2020                                                                                      8




                                                                                                                               PLTF 013182
      Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 35 of 399 Page ID
                                         #:1049

Modernization Proposal
     transfer switch, and related circuitry are sufficient to run this function or any other function for any building other system that is
     associated with this project. In the event that the generator, transfer switch, and related circuitry are not sufficient, thyssenkrupp
     Elevator will provide Purchaser with a written change order for Purchaser’s execution.
     l. a dry set of contacts which close 20 seconds prior to the transfer from normal power to emergency power or from emergency
     power to normal power whether in test mode or normal operating conditions in the event that an emergency power supply will be
     provided for the elevator;
     m. confirmation that the emergency standby power generator and/or building can accept the power generated to and from the
     elevator during both Hi-Speed and Deceleration. In cases where the generator and/or building load is not electrically sized to
     handle the power return from the regen drive, additional separate chopper and resistor units are available for purchase but not
     included in this proposal. The additional chopper and resistor units allow regenerated power to be dissipated in the resistor bank
     and not sent back into the building grid.

C. Miscellaneous:
  1. Purchaser shall provide all work relating to the finished cab flooring including, but not limited to, the provision of materials and its
installation to comply with all applicable codes;

6. Working Hours, Logistics and Mobilization

     a. Working Hours: All work specified herein, including testing, painting, as well as inspections, will be performed from 6:00 AM to
     2:30 PM, except scheduled union holidays (“regular working hours of regular working days”) – Monday through Friday. If, after
     the execution of the project agreement, overtime is mutually agreed upon, an additional charge at thyssenkrupp Elevator's usual
     rates for such work shall be added to the price of the project.
     b. Parking: Purchaser shall provide a minimum of two (2) parking spaces capable of accommodating standard work trucks at no
     cost to thyssenkrupp Elevator
     c. Purchaser shall provide traffic control, lane closures, permits and flagmen to allow suitable access/unload of tractor trailer(s).
     d. Purchaser agrees to provide unobstructed tractor-trailer access and roll-able access from the unloading area to the elevator or
     escalator hoistways or wellways (as applicable).
     e. Purchaser will be required to sign off on the Material Release Form, which will indicate the requested delivery date of
     equipment to the site. If Purchaser is not ready to accept delivery of the equipment within ten (10) business days of the agreed
     upon date, Purchaser will immediately make payments due for equipment and designate an area adjacent to the elevator shaft
     where Purchaser will accept delivery. If Purchaser fails to provide this location or a mutually agreeable alternative, thyssenkrupp
     is authorized to warehouse the equipment at the thyssenkrupp warehouse or designated distribution facility at Purchaser's risk
     and expense. Purchaser shall reimburse thyssenkrupp for all costs due to extra handling and warehousing. Storage beyond ten
     (10) business days will be assessed at a rate of $100.00 per calendar day for each unit listed in this Proposal, which covers
     storage and insurance of the elevator equipment and is payable prior to delivery.
     f. Storage: The Purchaser agrees to provide adequate, dry, and secure storage of the vertical transportation equipment on the
     roof and 200 square feet of storage adjacent to the elevator hoistway at the time of delivery including adequate ingress and
     egress to the area. Any relocation of the equipment as directed by the Purchaser after its initial delivery will be at Purchaser’s
     expense. In addition, should a separate storage container be required, the purchaser will arrange for the delivery, placement
     and cost of the storage container unless otherwise clarified. Moreover, should a project be delayed not by the fault of
     thyssenkrupp Elevator, additional storage fees may apply depending on the time frame of such delay.
     g. thyssenkrupp includes one mobilization to the jobsite. A mobilization fee of $2,500.00 per crew per occurrence will be charged
     for pulling off the job or for any delays caused by others once material has been delivered and thyssenkrupp’s work has
     commenced.
     h. Access for this project shall be free and clear of any obstructions. A forklift for unloading and staging material shall also be
     provided by Purchaser at no additional cost.
     i. Purchaser shall provide an on-site dumpster. thyssenkrupp will be responsible for cleanup of elevator/ escalator packaging
     material; however, composite cleanup participation is not included in this Proposal.
     j. The hiring of a disposal company which MUST be discussed prior to any material being ordered or work being scheduled.
     thyssenkrupp will provide environmental services ONLY if this is specifically included under the "Scope of Work" section above.
     thyssenkrupp assumes no responsibility and/or liability in any way whatsoever for spoils or other contamination that may be
     present as a result of the cylinder breach and/or other conditions present on the work site.
     k. One or more of the units described in this Proposal will be out of service and unavailable to move passengers and/or property
     during entire duration of the performance of the work described in this Proposal until re-certified by the applicable authority(ies)
     having jurisdiction and in good standing with payment schedules.

JOBSITE SPECIFIC CONDITIONS

2020-2-830556 | ACIA-1LH2WDW | March 06, 2020                                                                                           9




                                                                                                                                   PLTF 013183
      Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 36 of 399 Page ID
                                         #:1050

Modernization Proposal
-For elevator modernization projects, each elevator cab will be weighed prior to the start of the modernization process of each
individual unit. If the existing cabs are over 5% of the allowable weight and contracted capacity as noted on the original crosshead
data tag and/or the elevators are out of balance, any additional scope of work to make code compliant will be determined on an
elevator by elevator case basis and a change order for this work will proposed accordingly. In addition, thyssenkrupp Elevator will not
be responsible for any building structural items due to elevator exceeding the 5% allowable weight nor the under-sizing of the
equipment proposed using the crosshead data tag information. Should additional or higher-rated equipment be required due to a
discrepancy in the actual vs. car top crosshead data tag, additional cost may apply and will be provided via change order.
-The existing counterweights are assumed to be properly weighted for current elevator conditions. Any additional work required to
properly balance the elevator will be provided via change order if required and not clarified otherwise.
-Logistical Plan: Any required deviation from the stated logistical plan will be submitted as a change order to the project agreement.
a.     Material Movement: thyssenkrupp Elevator shall deliver materials to the roof via crane. One crane pick in included in our bid.
Any required deviation from the stated logistical plan will be submitted as a change order to the project agreement.
b.     Storage: The Purchaser agrees to provide adequate, dry, and secure storage of the vertical transportation equipment on the
roof at the time of delivery including adequate ingress and egress to the area. Any relocation of the equipment as directed by the
Purchaser after its initial delivery will be at Purchaser's expense. In addition, should a separate storage container be required, the
purchaser will arrange for the delivery, placement and cost of the storage container unless otherwise clarified. Moreover, should a
project be delayed not by the fault of thyssenkrupp Elevator, additional storage fees may apply depending on the time frame of such
delay.
c.      Parking: Purchaser shall provide a minimum of two (2) parking spaces capable of accommodating standard work trucks at no
cost to thyssenkrupp Elevator.
d.     Working Hours: All work specified herein, including testing, painting, as well as inspections, will be performed from 6:00 AM to
2:30 PM, except scheduled union holidays ("regular working hours of regular working days") – Monday through Friday. If, after the
execution of the project agreement, overtime is mutually agreed upon, an additional charge at thyssenkrupp Elevator's usual rates for
such work shall be added to the price of the project.
e.     Barricades: thyssenkrupp Elevator will provide its standard OSHA-compliant barricades for all working areas accessible to the
public. Should the Purchaser require custom barricades be provided, additional cost based on the required design will be submitted
as a change order to the project agreement.
-The following related work scope shall be performed: Work by other trades is excluded from our bid. We have included standby for
others to provide code required work in the hoistway, not to exceed eight (8) hours. If any additional work required beyond this scope,
a change order will be provided detailing additional required scope and pricing. Please note that as the cars are inoperable a complete
equipment survey was not possible and there will likely be added costs once the existing conditions are surveyed. It is known that
there is existing water in the elevator pits. Removal of the water and remediation for any water damage in the hoistway and/or pit is
not included in this proposal and will be performed as needed via a change order.


7. Temporary Use, Inspection and Turnover

     a. Unless required by specification, thyssenkrupp will not provide for “temporary use” of the elevator(s) described in this
     Proposal prior to completion and acceptance of the complete installation. Temporary use shall be agreed to via a change order
     to this Proposal which shall require Purchaser’s execution of thyssenkrupp’s standard Temporary Use Agreement. Cost for
     temporary use of an elevator shall be $200.00 per calendar day per hydraulic elevator and $250.00 per calendar day for each
     traction elevator for rental use only, excluding personnel to operate. All labor and parts, including callbacks required during the
     temporary use period will be billed at thyssenkrupp’s standard local billing rates. In the event that an elevator must be provided
     for temporary use, thyssenkrupp will require 30 days to perform final adjustments and re-inspection after the elevator has been
     returned to thyssenkrupp with all protection, intercoms and temporary signage removed. This duration does not include any
     provisions for finish work or for repairs of same, which shall be addressed on a project-by-project basis. Cost for preparation of
     controls for temporary use, refurbishment due to normal wear and tear, readjustment and re-inspection is $3,500.00 per
     elevator up to 10 floors. For projects above 10 stops, an additional cost of $1,500.00 / 10 floors shall apply. These costs are
     based on work performed during normal working hours. Temporary use excludes vandalism or misuse. Any required signage,
     communication devices, elevator operators, and protection are not included while temporary use is being provided. All overtime
     premiums for repairs during the temporary use period will be billed at thyssenkrupp’s local service billing rates.
     b. The Proposal price set forth above includes one (1) inspection per unit by the applicable authority having jurisdiction if
     required by the government of the locality where the equipment is located. In the event the equipment fails that inspection due to
     no fault of thyssenkrupp, thyssenkrupp will charge Purchaser for both the cost of each re-inspection which shall be $1,500.00
     and a remobilization fee which shall be $2,500.00 via change order prior to scheduling a re-inspection.


2020-2-830556 | ACIA-1LH2WDW | March 06, 2020                                                                                     10




                                                                                                                             PLTF 013184
      Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 37 of 399 Page ID
                                         #:1051

Modernization Proposal
     c. Upon notice from thyssenkrupp that the modernization of the equipment is complete, Purchaser will arrange to have present at
     the jobsite a person authorized to make the final inspection and to execute thyssenkrupp’s “Final Acceptance Form.“ The date
     and time that such person will be present at the site shall be mutually agreed upon but shall not be more than ten (10) business
     days after the date of thyssenkrupp’s notice of completion to Purchaser unless both thyssenkrupp and Purchaser agree to an
     extension of that ten (10) day period in writing. Such final inspection and execution of thyssenkrupp’s “Final Acceptance Form”
     shall not be unreasonably delayed or withheld.
     d. Should the Purchaser or the local authority having jurisdiction require thyssenkrupp Elevator's presence at the inspection of
     equipment installed by others in conjunction with the work described in this Proposal, Purchaser agrees to compensate
     thyssenkrupp Elevator for its time at thyssenkrupp Elevator's current billing rate as posted at its local office.
     e. At the conclusion of its work, thyssenkrupp Elevator will remove all equipment and unused or removed materials from the
     project site and leave its work area in a condition that, in thyssenkrupp Elevator's sole opinion, is neat and clean.
     f. Purchaser agrees to accept a live demonstration of equipment’s owner-controlled features in lieu of any maintenance training
     required in the bid specifications.
     g. Purchaser agrees to accept thyssenkrupp’s standard owner’s manual in lieu of any maintenance, or any other, manual(s)
     required in the bid specifications.

8. MAX

MAX is a cloud based Internet of Things (IoT) platform that we, at our election, may connect to your elevators and escalators by means
of installation of a remote-monitoring device or modem (each a “device”). MAX will analyze the unique signal output of your
equipment 24/7 and when existing or potential outages are identified, MAX will automatically communicate with our dispatch
centers. When appropriate, the dispatch center will alert our technicians during normal working hours. These MAX alerts provide the
technician with precise diagnostics detail, which greatly enhances our ability to fix your equipment right the first time, MAXimizing the
equipment uptime.
      a. Purchaser authorizes thyssenkrupp elevator and its employees to access purchaser’s premises to install, maintain and/or
      repair the devices and, upon termination of the service agreement, to remove the same from the premises if we elect to remove.
      b. thyssenkrupp Elevator is and shall remain the sole owner of the devices and the data communicated to us by the
      devices. The devices shall not become fixtures and are intended to reside where they are installed. thyssenkrupp Elevator may
      remove the devices and cease all data collection and analysis at any time.
      c. If the service agreement between thyssenkrupp Elevator and Purchaser is terminated for any reason, thyssenkrupp Elevator
      will automatically deactivate the data collection, terminate the device software and all raw data previously received from the
      device will be removed and/or expunged or destroyed.
      d. Purchaser consents to the installation of the devices in your elevators and to the collection, maintenance, use, expungement
      and destruction of the daily elevator data as set forth in this agreement.
      e. The devices installed by thyssenkrupp Elevator contain trade secrets belonging to us and are installed for the use and benefit
      of our personnel only.
      f. Purchaser agrees not to permit purchaser personnel or any third parties to use, access, tamper with, relocate, copy, disclose,
      alter, destroy, disassemble or reverse engineer the device while it is located on purchaser’s premises.
      g. The installation of this equipment shall not confer any rights or operate as an assignment or license to you of any patents,
      copyrights or trade secrets with respect to the equipment and/or any software contained or imbedded therein or utilized in
      connection with the collection, monitoring and/or analysis of data.


9. Additional Terms and Conditions

     a. In no event shall thyssenkrupp be responsible for liquidated, consequential, indirect, incidental, exemplary, and special
     damages associated with the work described in this Proposal.
     b. This Proposal is made without regard to compliance with any special purchasing, manufacturing or construction/installation
     requirements including, but not limited to, any socio-economic programs, such as small business programs, minority or woman
     owned business enterprise programs, or local preferences, any restrictive sourcing programs, such as Buy American Act, or any
     other similar local, state or federal procurement regulations or laws that would affect the cost of performance. Should any such
     requirements be applicable to the work described in this Proposal, thyssenkrupp reserves the right to modify this Proposal or
     rescind it altogether.
     c. thyssenkrupp is an equal opportunity employer.
     d. thyssenkrupp‘s performance of the work described in this Proposal is contingent upon Purchaser furnishing thyssenkrupp with
     any and all necessary permission or priority required under the terms and conditions of government regulations affecting the
     acceptance of this Proposal or the manufacture, delivery or installation of the equipment. All applicable sales and use taxes,

2020-2-830556 | ACIA-1LH2WDW | March 06, 2020                                                                                    11




                                                                                                                              PLTF 013185
    Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 38 of 399 Page ID
                                       #:1052

Modernization Proposal
    permit fees and licenses imposed upon thyssenkrupp as of the date of the Proposal are included in the price of the
    Proposal. Purchaser is responsible for any additional applicable sales and use taxes, permit fees and licenses imposed upon
    thyssenkrupp after the date of the Proposal or as a result of any law enacted after the date of the Proposal.
    e. All taxes, tariffs, duties, permit and/or license fees imposed upon thyssenkrupp as of the date of the execution of this Proposal
    are included in the price of the Proposal. Purchaser is responsible, in addition to the Proposal price, to pay thyssenkrupp for any
    additional (or any increase in) applicable taxes, tariffs, duties, permit and/or license fees imposed upon thyssenkrupp after the
    date of acceptance of this Proposal by any governmental authority or by any of thyssenkrupp’s suppliers of the materials and/or
    components required in connection with this Proposal.
    f. Purchaser agrees to provide thyssenkrupp’s personnel with a safe place in which to work and thyssenkrupp reserves the right
    to discontinue work at the jobsite whenever, in thyssenkrupp‘s sole opinion, this provision is being violated.
    g. The pricing set forth in this Proposal assumes that the elevator pits will not be classified as a confined space. thyssenkrupp
    Elevator will follow its standard safety policy and procedures. Any job specific safety requirements over and above
    thyssenkrupp's standard practices and policies may require additional costs.
    h. thyssenkrupp Elevator will furnish and install all equipment in accordance with the terms, conditions, scope and equipment
    nomenclature as noted herein. Requested changes or modifications to such provisions will require a written change order issued
    on the Purchaser’s letterhead and accepted by thyssenkrupp in writing prior to the execution of such work. This change order
    shall detail the current contract price, the amount of the change, and new contract value.
    i. This Proposal does not include a schedule for the work described and any such schedule shall be mutually agreed upon by an
    authorized representative of both thyssenkrupp and Purchaser in writing before becoming effective.
    j. In the event asbestos material is knowingly or unknowingly removed or disturbed in any manner at the jobsite, Purchaser shall
    monitor thyssenkrupp‘s work place and prior to and during thyssenkrupp’s manning of the job, Purchaser shall certify that
    asbestos in the environment does not exceed .01 fibers per cc as tested by NIOSH 7400. In the event thyssenkrupp‘s employees
    or those of thyssenkrupp‘s subcontractors are exposed to an asbestos hazard, PCP’s, lead or other hazardous substances,
    Purchaser agrees, to the fullest extent permitted by law, to indemnify, defend, and hold thyssenkrupp harmless from all
    damages, claims, suits, expenses, and payments resulting from such exposure. Identification, notification, removal and disposal
    of asbestos containing material, PCP’s lead or other hazardous substances are the responsibility of the Purchaser.
    k. thyssenkrupp retains title to and a security interest in all equipment it supplies – which thyssenkrupp and Purchaser agree can
    be removed without material injury to the real property – until all payments including deferred payments and any extensions
    thereof, are made. In the event of any default by Purchaser on any payment, or any other provision of this Proposal,
    thyssenkrupp may take immediate possession of the equipment and enter upon the premises where it is located – without legal
    process – and remove such equipment or portions thereof, irrespective of the matter of its attachment to the real estate or the
    sale, mortgage or lease of the real estate. Pursuant to the Uniform Commercial Code, and at thyssenkrupp’s request, Purchaser
    agrees to execute any financial or continuation statements which may be necessary for thyssenkrupp to file in public offices in
    order to perfect thyssenkrupp’s security interest in such equipment.
    l. thyssenkrupp shall not be liable for any loss, damage or delay caused by acts of government, labor troubles, strikes, lockouts,
    fire, explosion, theft, floods, riot, civil commotion, war, malicious mischief, acts of God or any cause beyond its control.
    m. The rights of thyssenkrupp under this Proposal shall be cumulative and the failure on the part of the thyssenkrupp to exercise
    any rights hereunder shall not operate to forfeit or waive any of said rights. Any extension, indulgence or change by
    thyssenkrupp in the method, mode or manner or payment or any of its other rights shall not be construed as a waiver of any of
    its rights under this Proposal.
    n. In the event thyssenkrupp engages a third party to enforce the terms of this Proposal, and/or to collect payment due
    hereunder, either with or without suit, Purchaser agrees to pay all costs thereof together with reasonable attorney’s fees.
    Purchaser does hereby waive trial by jury and does hereby consent to the venue of any proceeding or lawsuit under this
    Proposal to be in the county where the work covered by this Proposal is located.
    o. thyssenkrupp can furnish Certificate of Workers’ Compensation, Bodily Injury and Property Damage Liability Insurance
    coverage to Purchaser upon written request.
    p. Should loss of or damage to thyssenkrupp‘s material, tools or work occur at the project site, Purchaser shall compensate
    thyssenkrupp for such loss, unless such loss or damage results from thyssenkrupp's own acts or omissions.
    q. Purchaser, in consideration of thyssenkrupp performing the services set forth in this Proposal, to the fullest extent permitted
    by law expressly agrees to indemnify, defend, save harmless, discharge, release and forever acquit thyssenkrupp Elevator
    Corporation, thyssenkrupp Elevator Manufacturing, Inc., their respective employees, officers, agents, insurers, affiliates, and
    subsidiaries (hereinafter singularly a “thyssenkrupp party“ and collectively the “thyssenkrupp parties“) from and against any and
    all claims, demands, suits, and proceedings for loss, property damage (including damage to the equipment which is the subject
    matter of this Proposal), personal injury or death that are alleged to either have arisen out of or be connected with the sale,
    marketing, presence, use, misuse, maintenance, installation, removal, modernization, manufacture, design, operation or
    condition of the equipment that is the subject matter of this Proposal or the labor and materials furnished in connection with this
    Proposal. Purchaser’s duty to indemnify a thyssenkrupp party does not apply to the extent that the loss, property damage

2020-2-830556 | ACIA-1LH2WDW | March 06, 2020                                                                                   12




                                                                                                                             PLTF 013186
      Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 39 of 399 Page ID
                                         #:1053

Modernization Proposal
      (including damage to the equipment which is the subject matter of this Proposal), personal injury or death is determined to be
      caused by or resulting from the negligence of that thyssenkrupp party. Purchaser recognizes that its obligation to defend the
      thyssenkrupp parties under this clause, which is separate and apart from its duty to indemnify the thyssenkrupp parties, includes
      payment of all attorneys’ fees, court costs, judgments, settlements, interest and any other expenses of litigation arising out of
      such claims, demands, suits or proceedings.
      r. Purchaser further expressly agrees to name thyssenkrupp Elevator Corporation and thyssenkrupp Elevator Manufacturing, Inc.
      along with their respective officers, agents, affiliates and subsidiaries as additional insureds in Purchaser’s liability and any
      excess (umbrella) liability insurance policy(ies). Such insurance must insure thyssenkrupp Elevator Corporation and
      thyssenkrupp Elevator Manufacturing, Inc. for those claims and/or losses referenced in the above paragraph and those claims
      and/or or losses arising from the negligence of thyssenkrupp Elevator Corporation and thyssenkrupp Elevator Manufacturing,
      Inc. Such insurance must specify that its coverage is primary and non-contributory. Purchaser hereby waives its right of
      subrogation.
      s. thyssenkrupp‘s participation in any controlled insurance program is expressly conditioned upon review and approval of all
      controlled insurance program information and documentation prior to enrollment. Any insurance credits if applicable, will be
      provided at that time.

10. Project Clarifications

      a. For elevator modernization projects, each elevator cab will be weighed prior to the start of the modernization process of each
      individual unit. If the existing cabs are over 5% of the allowable weight and contracted capacity as noted on the original
      crosshead data tag and/or the elevators are out of balance, any additional scope of work to make code compliant will be
      determined on an elevator by elevator case basis and a change order for this work will proposed accordingly. In addition,
      thyssenkrupp Elevator will not be responsible for any building structural items due to elevator exceeding the 5% allowable weight
      nor the under-sizing of the equipment proposed using the crosshead data tag information. Should additional or higher-rated
      equipment be required due to a discrepancy in the actual vs. car top crosshead data tag, additional cost may apply and will be
      provided via change order.
      b. The existing counterweights are assumed to be properly weighted for current elevator conditions. Any additional work
      required to properly balance the elevator will be provided via change order if required and not clarified otherwise.
      c. Software provisions only are being provided for Emergency Power and the Regen function of the controller will not be
      bypassed. Any modification to this device, function, etc. shall be performed addressed through the Change Order process.
      d. Logistical Plan: thyssenkrupp Elevator shall deliver materials to the roof via crane. One crane pick is included in our bid. Any
      required deviation from the stated logistical plan will be submitted as a change order to the project agreement.
      e. Related Work by Other Trades:
           1. Any required work by others/related work is not included in the thyssenkrupp Elevator base proposal/bid unless
                otherwise clarified. In addition, any list provided by thyssenkrupp Elevator for such work will be made part of the project
                agreement documents. We have included eight (8) hours of standby to provide hoistway access for work by other
                trades, any additional time required will be via a change order. The following is a partial list of the major items which
                are typically required as part of the related work/work by others:
              a. Fire-life-safety equipment including smoke detector heads, sprinkler head removal, shunt trip requirements or any
                    other trades that have equipment tied into the elevator system will be responsible for any wiring, conduit and the
                    controls outside of the elevator equipment rooms.
              b. Auxiliary and mainline lockable, 3-phase and fused disconnects, including all wiring, true earth grounding, piping or
                    conduit to the machine rooms including pipe and wire runs from disconnects to the controllers, phone lines to each
                    controller, a 110V ac dedicated line to each controller with a lockable on/off toggle switch are by others.
              c. Dewatering and sealing of pits is not included with thyssenkrupp Elevator’s bid/proposal.
              d. Conduit runs to any fire, lobby, or other building panel shall be provided by others. If an existing conduit run(s) is to
                    be reused, unobstructed access shall be provided to pull box(es).
              e. Any cutting, coring and patching required is by others and not included in our bid.
              f. If beveled edges in the elevator hoistway are present work to modify to existing code standards will be done by
                    others.
              g. The Purchaser must provide a legal machine room, adequate for the elevator equipment, including floors, trap
                    doors, gratings, foundations, lighting and a machine room temperature maintained between 50 and 90 degrees
                    Fahrenheit, with a relative humidity less than 95% non-condensing (mechanical AC/ventilation is strongly
                    recommended);
              h. Telephone service to the property is required by Code (must be a dedicated line for each elevator and monitored 24
                    hours a day, seven (7) days a week - instrument in cab by thyssenkrupp Elevator).


2020-2-830556 | ACIA-1LH2WDW | March 06, 2020                                                                                      13




                                                                                                                                PLTF 013187
    Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 40 of 399 Page ID
                                       #:1054

Modernization Proposal
    f. Please note that as the cars are inoperable a complete equipment survey was not possible and there will likely be added costs
    once the existing conditions are surveyed. It is known that there is existing water in the elevator pits. Removal of the water and
    remediation for any water damage in the hoistway and/or pit is not included in this proposal and will be performed as needed via
    a change order.




2020-2-830556 | ACIA-1LH2WDW | March 06, 2020                                                                                  14




                                                                                                                            PLTF 013188
       Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 41 of 399 Page ID
                                          #:1055

Modernization Proposal
Acceptance
Purchaser's acceptance of this Proposal and its approval by an authorized manager of thyssenkrupp will constitute
exclusively and entirely the agreement between the parties for the goods and services herein described and full
payment of the sum of Five Hundred Thirty Six Thousand Eighty Eight Dollars ($536,088).

All other prior representations or regarding this work, whether written or verbal, will be deemed to be merged herein
and no other changes in or additions to this Proposal will be recognized unless made in writing and properly
executed by both parties as a change order. Should Purchaser's acceptance be in the form of a purchase order or
other similar document, the provisions of this Proposal will exclusively govern the relationship of the parties with
respect to this transaction. No agent or employee shall have the authority to waive or modify any of the terms of this
Proposal without the prior written approval of an authorized thyssenkrupp manager.


                                                              thyssenkrupp Elevator Corporation Management Approval
 (Purchaser):



  By: \s1                                                     By:

 (Signature of Authorized Individual)                         (Signature of Branch Representative)
 Taehwan Kim


 _____________________________________________                James Jasinski
 (Print or Type Name)


 _____________________________________________                 Branch Manager
 (Print or Type Title)


 (Date of Acceptance)                                         (Date of Execution)




2020-2-830556 | ACIA-1LH2WDW | March 06, 2020                                                                             15




                                                                                                                         PLTF 013189
     Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 42 of 399 Page ID
                                        #:1056




SCHEDULING AND PRODUCTION                     Please Remit To:   thyssenkrupp Elevator Corporation
REQUEST FOR PAYMENT                                              Attn: Accounts Receivable Dept.
                                                                 3100 Interstate North Cir SE
                                                                 Ste 500
                                                                 Atlanta, GA 30339-2227
  Attn:    Taehwan Kim


            ,


 Date                 Terms                   Reference ID                Customer Reference # / PO

 March 06, 2020       Immediate               ACIA-1LH2WDW

                      Total Contract Price:                                           $536,088.00

                      Initial progress payment:                         (50% )        $268,044.00


For inquiries regarding your contract or services provided by thyssenkrupp Elevator, please contact your
local account manager at +1 323 2782832. To make a payment by phone, please call 678-202-1084 with
the reference information provided below.

Current and former service customers can now pay online at:
https://secure.billtrust.com/thyssenkruppelevator/ig/one-time-payment

Thank you for choosing thyssenkrupp Elevator. We appreciate your business.

Please detach the below section and provide along with payment.
------------------------------------------------------------------------
Customer Name:                                                            Remit To:
Location Name:                                                            thyssenkrupp Elevator
                                                                          Corporation
Customer Number:
                                                                          3100 Interstate North Cir SE
Quote Number:         2020-2-830556                                       Ste 500
                                                                          Atlanta, GA 30339-2227
Reference ID:          ACIA-1LH2WDW

Remittance Amount:     $268,044




2020-2-830556 | ACIA-1LH2WDW | March 06, 2020




                                                                                                           PLTF 013190
        Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 43 of 399 Page ID
                                           #:1057



                      BILL TO INFORMATION                                  ACCOUNTS PAYABLE CONTACT

Company Name:                                                     Name:
                   _____________________________________                     ____________________________________

Address:                                                          Phone:
                   _____________________________________                     ____________________________________

Address 2:                                                        Fax:
                   _____________________________________                     ____________________________________

City:                                                             Email:
                   _____________________________________                     ____________________________________

State:
                   _____________________________________

Zip Code:
                   _____________________________________


TAX STATUS:
Are you tax exempt?

If yes, please provide tax exempt certificate.

Do you require a Purchase Order to be listed on your invoices?

If yes, please provide contact info for PO renewal:

                                                                  PO # :


Name:                         ____________________________        Phone:             ____________________________

Fax:                          ____________________________        Email:             ____________________________



Would you like thyssenkrupp to automatically debit
your bank account for your maintenance invoices?

If yes, please provide blank check for bank routing and account
information.




2020-2-830556 | ACIA-1LH2WDW | March 06, 2020




                                                                                                         PLTF 013191
1700 PCH v. GOLDEN EAGLE

ELEVATOR REPAIRS

THYSSEN KRUPP REPAIR PROPOSAL                                            $    536,088.00

ELEVATOR FIRE RELATED REPAIRS (NOT INCLUDED IN TKE SCOPE OF WORK)
General Conditions (Supervision, temp services, etc.)                    $     132,000.00   based on 11 months
Relocate elevators for TKE inspections                                   $       1,968.00
Abatement Testing and Abatement                                          $      10,000.00   Allowance incl elevator co standby
Building Engineering                                                     $       5,000.00   Allowance
Crane for each elevator equipment                                        $       8,000.00   multiple move-ins
Scaffolding for each elevator hoistway work                              $      12,000.00   6 months
Remove and Replace Exterior Door Frames (x2)                             $      12,000.00
Auto Closing Fire Doors (x2)                                             $      16,000.00
Car Interiors (x2)                                                       $      60,000.00   Allowance
Interior Cab Flooring (x2)                                               $      20,000.00   Allowance
Hoistway Repairs and Pit Repairs (ex. Concrete and Waterproofing) (x2)   $      10,000.00
                                                                                                                                                                           #:1058




Hoistway Ventilation (x2)                                                $      50,000.00
Machine Room Ventilation & Cooling (x2)                                  $      20,000.00
Machine Room Interior Repairs (x2)                                       $      30,000.00
Steel Supports (ex. Rails, Angles, Sill Recesses) (x2)                   $      40,000.00
Replace Permanent Screening (x2)                                         $       6,000.00
Fire Life Safety Related Work (x2)                                       $      44,000.00
Electrical Life Safety (x2)                                              $      16,000.00
Stone Masonry Work (x2)                                                  $      30,000.00
Paint (x2)                                                               $      14,000.00
Overhead and Insurance                                                   $     107,305.60
                                                                         $   1,180,361.60
                                                                                                                                        Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 44 of 399 Page ID




                                                                                                                                 PLTF 013202
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 45 of 399 Page ID
                                   #:1059
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 46 of 399 Page ID
                                   #:1060




     Brian S. Kabateck, SBN 152054
 2
      bsk@kbklawyers.com
     Christopher B. Noyes, SBN 270094
 3
      cn 娜bklawyers.com
     ShantKamikian, SBN 285048
 4
      sk@kbklawyers.com
     Stephanie E. Charlin, SBN 316543
 5
      sc@kbklawyers.com
     KABATECK LLP
 6
     633 W. Fifth Street, Suite 3200

 7
 8
     Los
     Tel:
     Fax:I    eles, California 90071
               )217-5000
               )217-5010
     Attorneys for Plaintiff
 9
10                         UNITED STATES DISTRICT COURT
11                       CENTRAL DISTRICT OF CALIFORNIA
12
     1700 PCH DEVELOPMENT, LLC, a            Case No. 2:19-CV-10151-AB-JCx
13   California limited liability company;
                                             Hon. Terry J. Hatter
14                      Plaintiff,
           V.
15                                           PLAINTIFF 1700 PCH
     GOLDEN EAGLE INSURANCE
16   CORPORATION, a New Hampsshire           DEVELOPMENT LLC’S
     corporation; CLARK SEIF.CLA RK          RESPONSE TO DEFENDANT
17   INC., a California corporation;
                                             GOLDEN EAGLE INSURANCE
18                      Defendants.          CORPORATION’S
                                             INTERROGATORIES, SET ONE
19
20
21
22   PROPOUNDING PARTY:               DEFENDANT GOLDEN EAGLE INSURANCE
23                                    CORPORATION
24   RESPONDING PARTY:                PLAINTIFF 1700 PCH DEVELOPMENT LLC
25   SET NO.:                         ONE
26
27
28
     PLAINTIFF 1700 PCH DEVELOPMENT LLC’S RESPONSE TO DEFENDANT GOLDEN
          EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 47 of 399 Page ID
                                   #:1061




           Pursuant to Rule 33 of the Federal Rules of Civil Procedure, Plaintiff 1700
 2   PCH DEVELOPMENT LLC (“Plaintiffs”)hereby responds and objects to Defendant
 3   GOLDEN EAGLE INSURANCE CORPORATIONS (“Defendant”) First Set of
 4   Interrogatories as set forth below.
 5                             PRELIMINARY STATEMENT
 6         Plaintiffs Objections and Responses are made on the basis of information that
 7   is presently known and available to Plaintiff and Plaintiffs attorneys of record.
 8   Plaintiffs discovery, investigation and preparation for trial are not yet complete and
 9   are continuing as of the date of these Objections and Responses. For that reason,
10   there may be documents or information responsive to these Interrogatories which
11   Plaintiff has not yet located, identified or reviewed, and the Objections and
12   Responses to these Interrogatories, therefore, may be incomplete. There is also a
13   possibility that, upon further investigation, certain details set forth in these
14   Objections and Responses may be altered or amended.            These Objections and
15   Responses represent Plaintiffs reasonable effort to provide information requested
16   based upon documents in Plaintiffs possession, custody or control, and based upon
17   Plaintiffs current knowledge developed within the limited time available. Plaintiff
18   reserves the right to continue the discovery and investigation of facts, witnesses, and
19   supplemental data that may reveal information which, if presently within her
20   knowledge, would have been included in these Objections and Responses.
21         Plaintiff also reserves the right to present additional information as may be
22   disclosed through continuing discovery and investigation.
23         The General Objections are incorporated in response to each individual
24   response and objection to the specific Interrogatories.
25   GENERAL OBJECTIONS
26
27                                             -2-
28
     PLAINTIFF 1700 PCH DEVELOPMENT LLC’S RESPONSE TO DEFENDANT GOLDEN
          EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 48 of 399 Page ID
                                   #:1062




           1.     Plaintiff objects to these Interrogatories to the extent they seek to
 2    establish or imply a waiver of Plaintiffs right to challenge the relevancy,
 3    materiality, or admissibility of the information or documents provided by Plaintiff,
 4    or to object to the use of information or documents in any subsequent proceeding or
 5    trial. In responding to these Interrogatories, Plaintiff does not waive the right to
 6    challenge the relevancy, materiality, and/or admissibility of the information or
 7    documents provided by Plaintiff, or to object to the use of the information or
 8    documents in any subsequent proceeding or trial.
 9         2.     Plaintiff objects to these Interrogatories to the extent they seek
10    disclosure of information protected by the attorney-client privilege or which
11    constitutes attorney work-product/trial preparation materials or any other privileged
12    information, as well as information or documents that were compiled or prepared at
13    the request and direction of counsel in anticipation of, or in conjunction with,
14    litigation that are protected by the attorney work-product doctrine.
15         3.     Plaintiff objects to these Interrogatories to the extent they seek to
16    require responses or supplemental responses beyond the scope and/or requirements
17    of the Federal Rules of Civil Procedure and Local Rules.
18         4.     Plaintiff objects to these Interrogatories to the extent they call for
19    premature expert discovery.
20         5.     Plaintiff objects to these Interrogatories to the extent they seek or
21    purport to seek information that already is known by or has been produced to
22    Defendant, that is known to other individuals or entities, or that is in the public
23    domain. To the extent Defendant is seeking information that is not in Plaintiffs
24    possession, custody or control, information that is equally available from other
25    sources, or information that already is known or produced to Defendant, Plaintiff
26    objects to these Interrogatories as unduly burdensome and oppressive.
27                                             -3-
28
     PLAINTIFF 1700 PCH DEVELOPMENT LLC’S RESPONSE TO DEFENDANT GOLDEN
          EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 49 of 399 Page ID
                                   #:1063




           6.     Plaintiff objects to these Interrogatories to the extent they seek
 2    information within the exclusive possession, custody or control of Defendant.
 3         7.     Plaintiff objects to these Interrogatories to the extent they are overly
 4    broad, unduly burdensome or seek information that is not relevant and
 5    disproportionate to the needs of the case under the Federal Rules of Civil Procedure
 6    and/or Local Rules.
 7         8.     Plaintiff objects to the Interrogatories to the extent they seek
 8    information contained in or attached to pleadings in this Action.
 9         9.     Plaintiff objects generally to each Interrogatory to the extent it calls for
10    information on “any’ or ,all” or “every” topic of a specified nature or type, when a
11    limited amount of such information will suffice on the ground that such
12    Interrogatory is overly broad, unduly burdensome and oppressive.
13         10.    Plaintiff will make a reasonable effort to respond to each Interrogatory
14    to the extent Plaintiff understands and interpret the Interrogatories and no objection
15    is made. If Defendant subsequently asserts any interpretation of a Interrogatory
16    which differs from that of Plaintiff, Plaintiff reserves the right to supplement their
17    Objections and Responses.
18          11.   Plaintiff does not waive any of Plaintiffs general or particular
19    objections in the event documents are furnished which come within the scope of
20    any objection.
21         12.    The General Objections set forth above, and the objections to specific
22    Interrogatories set forth below, are made as to matters which are clearly
23    objectionable from the face of the Interrogatories. These objections are made
24    without prejudice to, or waiver of, Plaintiffs right to object on all appropriate
25    grounds for the production of specific categories of documents or information.
26
27                                             -4-
28
     PLAINTIFF 1700 PCH DEVELOPMENT LLC’S RESPONSE TO DEFENDANT GOLDEN
          EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 50 of 399 Page ID
                                   #:1064




            13.    Many of the Interrogatories are duplicative, and Plaintiff objects to the
 2    Interrogatories on that basis.
 3          14.    All of the General Objections set forth herein are incorporated into each
 4    of the individual responses set forth below and have the same force and effect as if
 5    fully set forth therein.
 6                          RESPONSE TO INTERROGATORIES
 7   INTERROGATORY NO. 1
 8          Please state all facts that support YOUR first cause of action for Breach of
 9   Contract asserted against GOLDEN EAGLE.
10          RESPONSE:
11          Plaintiff objects to the extent this interrogatory is overbroad in its subject
12   matter, time, and/or scope. Plaintiff further objects to this request to the extent it has
13   the effect or purpose to oppress, unduly burden, annoy, embarrass, and/or harasses
14   Plaintiff. Plaintiff objects on grounds that this is an unduly broad or burdensome
15   contention interrogatory which could require “could require “laborious, time-
16   consuming analysis, search, and description of incidental, secondary, and perhaps
17   irrelevant and trivial details.” See IBP, Inc. v. Mercantile Bank of Topeka, (D. Kan.
18   1998) 179 F.R.D. 316, 320. Plaintiff further objects to this request on the grounds
19   that it seeks premature expert testimony. Subject to and without waiving the
20   foregoing objections, Plaintiff responds as follows:
21          Defendant Golden Eagle issued a commercial property insurance policy that
22   provided property coverage to 1700 PCH, Policy Number CBP 8864209 (“the
23   Policy”)，effective July 3, 2014 to July 3,2015. The Policy covered 1700 PCH’s
24   commercial property, a four-story hotel known as the Palos Verdes Inn, located at
25   1700 S. Pacific Coast Highway, Redondo Beach, CA 90277 (“tiie Property”). On or
26   about June 17, 2015, while the Policy was in full force and effect, a fire originated in
27                                              -5-
28
     PLAINTIFF 1700 PCH DEVELOPMENT LLC’S RESPONSE TO DEFENDANT GOLDEN
          EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 51 of 399 Page ID
                                   #:1065




 1   a second-floor room of the Palos Verdes Inn and damaged the Property (“the Loss”).
 2   The fire, soot, smoke and ash, as well as the water used to extinguish the fire, caused
 3   significant damage to the Property, including structural, architectural, and electrical
 4   damage to the building. The damage from the fire necessitated that the Palos Verdes
 5   Inn be closed for remediation and repairs.
 6         On or about June 28, 2015, 1700 PCH submitted a claim, Claim Number
 7   405516170 (the “Claim”), to Golden Eagle under the Policy for the Loss. Plaintiff
 8   then retained various consultants and/or experts to inspect, evaluate and analyze
 9   the Loss. Plaintiff provided Defendant Golden Eagle with the reports and
10   estimates substantiating the amount of the loss and the amounts owed to Plaintiff
11   under the terms of the insurance policy.
12         Defendant, despite being aware of the extent of the loss, failed to adequately
13   investigate the claim, and deliberately undervalued Plaintiffs losses by obtaining
14   and relying upon reports, estimates, testing methodologies that were unreliable,
15   inaccurate, and insufficient to adjust the Loss. Specifically, Defendant estimated
16   the Loss to be approximately $346,610.93 in replacement cost value and
17   $299,630.10 actual cash value plus $26,683.89 for asbestos abatement.
18         By May of 2017, Plaintiff submitted all of its consultant’s and expert’s
19   reports and estimates highlighting the deficiencies in Defendant’s estimates and
20   reiterating the scope of the repair, remediation and restoration of the Property.
21   However, Defendant did not adjust the loss or reconsider its scope for repair and
22   remediation. On various occasions, Plaintiff gave Defendant an opportunity to
23   reconsider its position and pay Plaintiff what was owed under the policy. Plaintiff
24   complied with Defendant’s numerous requests for examinations under oath.
25   Defendant maintained its unreasonable position and made it impossible for
26
27                                              -6-
28
     PLAINTIFF 1700 PCH DEVELOPMENT LLC，S RESPONSE TO DEFENDANT GOLDEN
          EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 52 of 399 Page ID
                                   #:1066




 1   Plaintiff to move forward in expeditiously getting the necessary work done and
 2   thus resolving the Claim.
 3          Defendant Golden Eagle is aware that Plaintiffs consultants and experts
 4   estimated the Loss at the beginning of the claim to be approximately
 5   $5,754,592.44. Moreover, since the submission of Plaintiff s original estimates,
 6   the cost to repair the property has increased significantly, potentially in excess of
 7   $17,000,000.00. Despite knowing that the loss is well in excess of $5,000,000, to
 8   date, Defendant has only paid Plaintiff $296,680.00.
 9          Based on the foregoing, Plaintiff was forced to retain counsel and file this
10   action against Defendant asserting claims for breach of contract and breach of
11   implied covenant of good faith and fair dealing. Plaintiff contends Defendant
12   wrongfully breached the Policy and acted in bad faith by denying coverage for the
13   full extent of Plaintiff s loss, failing to pay the full cost of the Loss, refusing to
14   adjust the Loss, delaying the Claim investigation, and forcing Plaintiff to bring
15   this action.
16          Investigation and discovery are ongoing and Plaintiff reserves the right to
17   supplement this response as more facts are discovered.
18
     INTERROGATORY NO. 2
19
            Please IDENTIFY all DOCUMENTS that support YOUR first cause of action
20
     for Breach of Contract asserted against GOLDEN EAGLE.
21
            RESPONSE;
22
            Plaintiff objects to the extent this interrogatory as overbroad in its subject
23
     matter, time, and/or scope. Plaintiff further objects to this request to the extent it has
24
     the effect or purpose to oppress, unduly burden, annoy, embarrass, and/or harasses
25
     Plaintiff. Subject to and without waiving the foregoing objections, Plaintiff responds
26
     as follows:
27                                               -7-
28
      PLAINTIFF 1700 PCH DEVELOPMENT LLC’S RESPONSE TO DEFENDANT GOLDEN
           EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 53 of 399 Page ID
                                   #:1067




              1. The Policy;
 2            2. Communications between the Parties;
 3            3. Communications between Golden Eagle and its vendors, consultants,
 4               and/or contractors;
 5            4. Golden Eagle’s claim file;
 6            5. Golden Eagle’s claim notes;
 7            6. The Redondo Fire Department Reports and records;
 8            7. Jeffrey Gesell and Jones Turner, LLP’s file pertaining to the loss;
 9            8. Each party’s respective expert and consultant reports/estimates
10               including, but not limited to, those prepared by ServiceMaster, Forensic
11               Building Science, Inc. (“FBS”)，Anderson Group International (“AGI”),
12               Clark Seif Clark (“CSC”), Young and Associates, and ANM
13               Construction & Environmental Services (“ANM”)；
14            9. Non-privileged portions of Plaintiffs coverage counsel’s (Childress,
15               Loucks & Plunkett) file pertaining to the loss;
16            10. Plaintiffs public adjuster (Pride Adjusters)^ file;
17            11. Files of third-party consultants for both parties including but not
18               limited to contractors, architects and engineers;
19            12. Records from the City of Redondo Beach; and
20            13. Examination under Oath transcripts of Gary Lubin and Ed Czuker.
21         Investigation and discovery are ongoing and Plaintiff reserves the right to
22   supplement this response as more facts are discovered.
23   INTERROGATORY NO. 3
24         Please IDENTIFY all witnesses that support YOUR first cause of action for
25   Breach of Contract asserted against GOLDEN EAGLE.
26         RESPONSE:
27                                             -8-
28
     PLAINTIFF 1700 PCH DEVELOPMENT LLC’S RESPONSE TO DEFENDANT GOLDEN
          EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 54 of 399 Page ID
                                   #:1068




 1         Plaintiff objects to the extent this interrogatory as overbroad in its subject
 2   matter, time, and/or scope. Plaintiff further objects to this request to the extent it has
 3   the effect or purpose to oppress, unduly burden, annoy, embarrass, and/or harasses
 4   Plaintiff. Subject to and without waiving the foregoing objections, Plaintiff responds
 5   as follows:
 6             1. Plaintiff, its members and affiliated entities/persons including, without
 7                 limitation, Gary Lubin, Ed Czuker, Ki Rui;
 8             2. Tom Irmiter and Adam Piero of Forensic Building Science, Inc.,
 9                 Plaintiffs Consultant.
10             3. Plaintiffs Public Adjusters at Pride Adjusters including, without
11                 limitation, Greg Wrangler and Scott Green;
12             4. Plaintiffs coverage counsel at Childress, Loucks & Plunkett including,
13                 without limitation, Michael Childress;
14             5. Plaintiffs claim consultants including, without limitation, L.Y.
15                 Environmental, Safeguard Enviro Group, Forensic Building Science,
16                 Inc., and Anderson Consulting Group;
17             6. Contractors, architects, and engineers retained by Plaintiff who did
18                 work to ready the property for repair;
19             7. Personnel of the Palos Verdes Inn;
20             8. Redondo Fire Department First Responders;
21             9. Any and all of Golden Eagle’s agents/employees who handled/adjusted
22                 the Claim including, but not limited to, Camille Atwood (Golden
23                 Eagle’s claim adjuster);
24             10. Any and all of Golden Eagle’s agent, employees, representatives,
25                 and/or contractors who performed any investigation the Plaintiffs Loss,
26                 Property, and/or Claim;
27                                              -9-
28
      PLAINTIFF 1700 PCH DEVELOPMENT LLC’S RESPONSE TO DEFENDANT GOLDEN
           EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 55 of 399 Page ID
                                   #:1069




               11. Any and all non-retained experts and/or consultants for either party;
 2             12. Golden Eagle’s retained claim consultants including, without
 3                limitation, Jerry Kessloff of Young & Associates, William Jones of
 4                Clark Seif Clark, Inc., and George White of Pacific Coast Process
 5                Solutions;
 6             13. Golden Eagle’s coverage counsel, Jeffrey Gesell of Jones Turner, LLP;
 7             14. Persons Most Knowledgeable and/or Qualified for Golden Eagle
 8                regarding Plaintiffs Loss, Property, and/or Claim;
 9             15. Persons Most Knowledgeable and/or Qualified for Golden Eagle’s
10                claim handling, claim investigations and determinations,
11                communications with 1700 PCH, and claims made and coverage denied
12                under the Policy;
13             16. Persons Most Knowledgeable and/or Qualified for Golden Eagle’s
14                procedures for claim handling, claim investigations and determinations;
15             17. Persons Most Knowledgeable and/or Qualified for Golden Eagle’s
16                financial condition, net worth, profitability, and ability to pay a punitive
17                damages award.
18         Investigation and discovery are ongoing and Plaintiff reserves the right to
19   supplement this response as more facts are discovered.
20
     INTERROGATORY NO. 4
21
           Please state all facts that support YOUR second cause of action for Breach of
22
     the Covenant of Good Faith and Fair Dealing asserted against GOLDEN EAGLE.
23
           RESPONSE:
24
           Plaintiff objects to the extent this interrogatory as overbroad in its subject
25
     matter, time, and/or scope. Plaintiff further objects to this request to the extent it has
26
     the effect or purpose to oppress, unduly burden, annoy, embarrass, and/or harasses
27                                            -10-
28
     PLAINTIFF 1700 PCH DEVELOPMENT LLC，S RESPONSE TO DEFENDANT GOLDEN
          EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 56 of 399 Page ID
                                   #:1070




     Plaintiff. Plaintiff objects on grounds that this is an unduly broad or burdensome
 2   contention interrogatory which could require “could require “laborious，time-
 3   consuming analysis, search, and description of incidental, secondary, and perhaps
 4   irrelevant and trivial details.” See IBP, Inc. v. Mercantile Bank of Topeka, (D. Kan.
 5   1998) 179 F.R.D. 316, 320. Plaintiff further objects to this request on the grounds
 6   that it seeks premature expert testimony. Subject to and without waiving the
 7   foregoing objections, Plaintiff responds as follows:
 8         Defendant Golden Eagle issued a commercial property insurance policy that
 9   provided property coverage to 1700 PCH, Policy Number CBP 8864209 (“the
10   Policy”)，effective July 3, 2014 to July 3, 2015. The Policy covered 1700 PCH’s
11   commercial property, a four-story hotel known as the Palos Verdes Inn, located at
12   1700 S. Pacific Coast Highway, Redondo Beach, CA 90277 (“the Property”). On or
13   about June 17, 2015, while the Policy was in full force and effect, a fire originated in
14   a second-floor room of the Palos Verdes Inn and damaged the Property (“the Loss”).
15   The fire, soot, smoke and ash, as well as the water used to extinguish the fire, caused
16   significant damage to the Property, including structural, architectural, and electrical
17   damage to the building. The damage from the fire necessitated that the Palos Verdes
18   Inn be closed for remediation and repairs.
19         On or about June 28, 2015, 1700 PCH submitted a claim, Claim Number
20   405516170 (the “Claim”)，to Golden Eagle under the Policy for the Loss. Plaintiff
21   then retained various consultants and/or experts to inspect, evaluate and analyze
22   the Loss. Plaintiff provided Defendant Golden Eagle with the reports and
23   estimates substantiating the amount of the loss and the amounts owed to Plaintiff
24   under the terms of the insurance policy.
25         Defendant, despite being aware of the extent of the loss, failed to adequately
26   investigate the claim, and deliberately undervalued Plaintiffs losses by obtaining
27                                              -11-
28
     PLAINTIFF 1700 PCH DEVELOPMENT LLC’S RESPONSE TO DEFENDANT GOLDEN
          EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 57 of 399 Page ID
                                   #:1071




 1   and relying upon reports, estimates, testing methodologies that were unreliable,
 2   inaccurate, and insufficient to adjust the Loss. Specifically, Defendant estimated
 3   the Loss to be approximately $346,610.93 in replacement cost value and
 4   $299,630.10 actual cash value plus $26,683.89 for asbestos abatement.
 5         By May of 2017, Plaintiff submitted all of its consultant’s and expert’s
 6   reports and estimates highlighting the deficiencies in Defendant’s estimates and
 7   reiterating the scope of the repair, remediation and restoration of the Property.
 8   However, Defendant did not adjust the loss or reconsider its scope for repair and
 9   remediation. On various occasions, Plaintiff gave Defendant an opportunity to
10   reconsider its position and pay Plaintiff what was owed under the policy. Plaintiff
11   complied with Defendant’s numerous requests for examinations under oath.
12   Defendant maintained its unreasonable position and made it impossible for
13   Plaintiff to move forward in expeditiously getting the necessary work done and
14   thus resolving the Claim.
15         Defendant Golden Eagle is aware that Plaintiffs consultants and experts
16   estimated the Loss at the beginning of the claim to be approximately
17   $5,754,592.44. Moreover, since the submission of Plaintiff s original estimates,
18   the cost to repair the property has increased significantly, potentially in excess of
19   $17,000,000.00. Despite knowing that the loss is well in excess of $5,000,000, to
20   date, Defendant has only paid Plaintiff $296,680.00.
21         Based on the foregoing, Plaintiff was forced to retain counsel and file this
22   action against Defendant asserting claims for breach of contract and breach of
23   implied covenant of good faith and fair dealing. Plaintiff contends Defendant
24   wrongfully breached the Policy and acted in bad faith by denying coverage for the
25   full extent of Plaintiffs loss, failing to pay the full cost of the Loss, refusing to adjust
26   the Loss, delaying the Claim investigation, and forcing Plaintiff to bring this action.
27                                              -12-
28
     PLAINTIFF 1700 PCH DEVELOPMENT LLC，S RESPONSE TO DEFENDANT GOLDEN
          EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 58 of 399 Page ID
                                   #:1072




           Investigation and discovery are ongoing and Plaintiff reserves the right to
 2   supplement this response as more facts are discovered.
 3
     INTERROGATORY NO. 5
 4
           Please IDENTIFY all DOCUMENTS that support YOUR second cause of
 5
     action for Breach of the Covenant of Good Faith and Fair Dealing asserted against
 6
     GOLDEN EAGLE.
 7
           RESPONSE:
 8
           Plaintiff objects to the extent this interrogatory as overbroad in its subject
 9
     matter, time, and/or scope. Plaintiff further objects to this request to the extent it has
10
     the effect or purpose to oppress, unduly burden, annoy, embarrass, and/or harasses
11
     Plaintiff. Subject to and without waiving the foregoing objections, Plaintiff responds
12
     as follows:
13
               1. The Policy;
14
               2. Communications between the Parties;
15
               3. Communications between Golden Eagle and its vendors, consultants,
16
                   and/or contractors;
17
               4. Golden Eagle’s claim file;
18
               5. Golden Eagle’s claim notes;
19
               6. The Redondo Fire Department Reports and records;
20
               7. Jeffrey Gesell and Jones Turner, LLP’s file pertaining to the loss;
21
               8. Each party’s respective expert and consultant reports/estimates
22
                   including, but not limited to, those prepared by ServiceMaster, Forensic
23
                   Building Science, Inc. (“FBS”), Anderson Group International (“AGI”),
24
                   Clark Seif Clark (“CSC”)，Young and Associates, and ANM
25
                   Construction & Environmental Services (“ANM”)；
26
27                                              -13-
28
      PLAINTIFF 1700 PCH DEVELOPMENT LLC，S RESPONSE TO DEFENDANT GOLDEN
           EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 59 of 399 Page ID
                                   #:1073




               9. Non-privileged portions of Plaintiff s coverage counsel’s (Childress,
 2                 Loucks & Plunkett) file pertaining to the loss;
 3             10. Plaintiffs public adjuster (Pride Adjusters)^ file;
 4             11. Files of third-party consultants for both parties including but not
 5                 limited to contractors, architects and engineers;
 6             12. Records from the City of Redondo Beach; and
 7             13. Examination under Oath transcripts of Gary Lubin and Ed Czuker.
 8         Investigation and discovery are ongoing and Plaintiff reserves the right to
 9   supplement this response as more facts are discovered.
10
     INTERROGATORY NO. 6
11
           Please IDENTIFY all witnesses that support YOUR second cause of action for
12
     Breach of the Covenant of Good Faith and Fair Dealing asserted against GOLDEN
13
     EAGLE.
14
           RESPONSE:
15
           Plaintiff objects to the extent this interrogatory as overbroad in its subject
16
     matter, time, and/or scope. Plaintiff further objects to this request to the extent it has
17
     the effect or purpose to oppress, unduly burden, annoy, embarrass, and/or harasses
18
     Plaintiff. Subject to and without waiving the foregoing objections, Plaintiff responds
19
     as follows:
20
               1. Plaintiff, its members and affiliated entities/persons including, without
21
                   limitation, Gary Lubin, Ed Czuker, Ki Rui;
22
               2. Tom Irmiter and Adam Piero of Forensic Building Science, Inc.,
23
                   Plaintiffs Consultant.
24
               3. Plaintiffs Public Adjusters at Pride Adjusters including, without
25
                   limitation, Greg Wrangler and Scott Green;
26
               4. Plaintiffs coverage counsel at Childress, Loucks & Plunkett including,
27                                           -14-
28
     PLAINTIFF 1700 PCH DEVELOPMENT LLC’S RESPONSE TO DEFENDANT GOLDEN
          EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 60 of 399 Page ID
                                   #:1074




                without limitation, Michael Childress;
 2           5. Plaintiffs claim consultants including, without limitation, L.Y.
 3               Environmental, Safeguard Enviro Group, Forensic Building Science,
 4               Inc., and Anderson Consulting Group;
 5           6. Contractors, architects, and engineers retained by Plaintiff who did
 6              work to ready the property for repair;
 7           7. Personnel of the Palos Verdes Inn;
 8            8. Redondo Fire Department First Responders;
 9           9. Any and all of Golden Eagle’s agents/employees who handled/adjusted
10              the Claim including, but not limited to, Camille Atwood (Golden
11               Eagle’s claim adjuster);
12            10. Any and all of Golden Eagle’s agent, employees, representatives,
13               and/or contractors who performed any investigation the Plaintiffs Loss,
14              Property, and/or Claim;
15            11. Any and all non-retained experts and/or consultants for either party;
16            12. Golden Eagle’s retained claim consultants including, without
17               limitation, Jerry Kessloff of Young & Associates, William Jones of
18               Clark Seif Clark, Inc., and George White of Pacific Coast Process
19               Solutions;
20            13. Golden Eagle’s coverage counsel, Jeffrey Gesell of Jones Turner, LLP;
21            14. Persons Most Knowledgeable and/or Qualified for Golden Eagle
22               regarding Plaintiffs Loss, Property, and/or Claim;
23            15. Persons Most Knowledgeable and/or Qualified for Golden Eagle’s
24               claim handling, claim investigations and determinations,
25               communications with 1700 PCH, and claims made and coverage denied
26               under the Policy;
27                                           -15-
28
     PLAINTIFF 1700 PCH DEVELOPMENT LLC，S RESPONSE TO DEFENDANT GOLDEN
          EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 61 of 399 Page ID
                                   #:1075




               16. Persons Most Knowledgeable and/or Qualified for Golden Eagle’s
 2                procedures for claim handling, claim investigations and determinations;
 3             17. Persons Most Knowledgeable and/or Qualified for Golden Eagle’s
 4                financial condition, net worth, profitability, and ability to pay a punitive
 5                damages award.
 6         Investigation and discovery are ongoing and Plaintiff reserves the right to
 7   supplement this response as more facts are discovered.
 8
     INTERROGATORY NO. 7
 9
           Please state all facts supporting YOUR contention that the PROPERTY’S
10
     elevator doors, stonework surrounding the elevators and electric conduit need to be
11
     replaced, as alleged in Paragraph 24 of YOUR COMPLAINT.
12
           RESPONSE:
13
           Plaintiff objects to the extent this interrogatory as overbroad in its subject
14
     matter, time, and/or scope. Plaintiff further objects to this request to the extent it has
15
     the effect or purpose to oppress, unduly burden, annoy, embarrass, and/or harasses
16
     Plaintiff. Plaintiff objects on grounds that this is an unduly broad or burdensome
17
     contention interrogatory which could require “could require “laborious, time-
18
     consuming analysis, search, and description of incidental, secondary, and perhaps
19
     irrelevant and trivial details.” See IBP, Inc. v. Mercantile Bank of Topeka, (D. Kan.
20
     1998) 179 F.R.D. 316, 320. Plaintiff further objects as this interrogatory is
21
     compound and includes subparts which must be considered in a separate
22
     interrogatory. See Willingham v. Ashcroft (D.D.C. 2005) 226 F.R.D. 57, 59. Plaintiff
23
     further objects to this request on the grounds that it seeks premature expert
24
     testimony. Subject to and without waiving the foregoing objections, Plaintiff
25
     responds as follows:
26
27                                              -16-
28
     PLAINTIFF 1700 PCH DEVELOPMENT LLC’S RESPONSE TO DEFENDANT GOLDEN
          EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 62 of 399 Page ID
                                   #:1076




           Shortly after the fire, Plaintiff retained various consultants and experts to
 2   investigate and analyze the extent of the fire damage. Those consultants and experts
 3   concluded that a substantial amount of soot, ash and char bonded to the elevator
 4   doors, shaft, stonework surrounding the elevators, and electrical conduit. In addition,
 5   the water damage caused by the first responders as a result of the fire damaged the
 6   electrical conduit and elevator shaft.
 7         In November 2015, ServiceMaster facilitated a cleaning test which failed to
 8   clean the elevator doors, the stonework surrounding the elevators, and electrical
 9   conduit.
10         Consequently, Plaintiff hired Forensic Building Science Inc. (“FBS”)to
11   conduct a full investigation and to prepare a report to asses the extend of damage
12   related to smoke, soot and other contamination from the fire and to provide repair
13   recommendations based on its inspection and lab analysis. According to the FBS
14   report, which was submitted to Defendant in May 2017, the ash, char and/or soot that
15   originated from the fire’s origin (Room 211) had spread to other parts of the
16   building, including the elevator. FBS examined hidden cavities which were typically
17   overlooked during smoke damage cleaning efforts, including the wall cavities,
18   ceiling assemblies, mechanical and electrical chases including conduit and the
19   elevator hallway in the building. FBS found heavy char and soot inside the elevator
20   lobbies on the 3rd and 4th floors. Byproducts from the fire including, soot, char and
21   ash were collected in the common areas including the elevator shaft.
22         In addition, Safeguard EnviroGroup was retained to conduct a limited smoke
23   damage assessment which was conducted on 8/13/15 and corroborates the findings
24   of FBS. It was Safeguard EnviroGroup^ opinion there was compelling evidence of
25   fire related soot contamination and odors which traveled beyond the point of
26   origination through pathways such as, elevator chutes, electrical conduits, ductwork
27                                             -17-
28
     PLAINTIFF 1700 PCH DEVELOPMENT LLC，S RESPONSE TO DEFENDANT GOLDEN
          EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 63 of 399 Page ID
                                   #:1077




     and chases which may warrant professional fire related cleaning or other mitigation
 2   measures as recommended by a professional contractor experienced in fire and
 3   smoke damage remediation beyond which is suggested below for specific test areas.
 4   It found soot and ash inside the elevator shafts as well as the elevator’s surrounding
 5   areas.
 6            Based on the hygienist’s recommendations that all soot had to be removed,
 7   FBS recommended the following repairs to the elevator system:
 8            “
                  Existing elevators will not meet current codes requiring gurney accessibility.
 9   Removal of and dismantling elevator cars for cleaning will be required. Remove all
10   plaster and gyp board from the elevator shaft to expose all framing for inspection and
11   cleaning. Interior decorative panels in cars likely have soot behind them and will
12   need to be dismantled to the shell of the car. HEPA vacuum all surfaces of exposed
13   framing, and floor of shaft. HEPA vacuum all cables, and other exposed remaining
14   parts. Back spay all framing with Alcohol sealer (BIN not KILZ). Reinstall elevator
15   only if code compliant after removal and cleaning.”
16            Plaintiff also retained Anderson Group International who reviewed the
17   findings and recommendations of the above-named consultants, conducted a full
18   inspection of the hotel, and prepared the re-build estimate. Anderson Group
19   International’s original estimate for the remediation of the elevator excluded pending
20   structural changes necessary as recommended by engineers. AGI’s estimate included
21   rebuilding the elevator, installing new fire alarm panel, installing fire doors at
22   elevators, replacing exhibit wrought iron railings and repairing the sprinklers. It also
23   included fire Shutters for the elevators with controls.
24            Investigation and discovery are ongoing and Plaintiff reserves the right to
25   supplement this response as more facts are discovered.
26
     INTERROGATORY NO. 8
27                                                 -18-
28
     PLAINTIFF 1700 PCH DEVELOPMENT LLC，S RESPONSE TO DEFENDANT GOLDEN
          EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 64 of 399 Page ID
                                   #:1078




           Please state all facts supporting YOUR contention that the cost to re-build the
 2   PROPERTY because of the INCIDENT totals $5,754,592.44, as alleged in
 3   Paragraphs 31 and 32 of YOUR COMPLAINT.
 4         RESPONSE:
 5         Plaintiff objects to the extent this interrogatory as overbroad in its subject
 6   matter, time, and/or scope. Plaintiff further objects to this request to the extent it has
 7   the effect or purpose to oppress, unduly burden, annoy, embarrass, and/or harasses
 8   Plaintiff. Plaintiff objects on grounds that this is an unduly broad or burdensome
 9   contention interrogatory which could require “could require “laborious, time-
10   consuming analysis, search, and description of incidental, secondary, and perhaps
11   irrelevant and trivial details.” See IBP, Inc. v. Mercantile Bank of Topeka, (D. Kan.
12   1998) 179 F.R.D. 316, 320. Plaintiff further objects as this interrogatory is
13   compound and includes subparts which must be considered in a separate
14   interrogatory. See Willingham v. Ashcroft (D.D.C. 2005) 226 F.R.D. 57, 59. Plaintiff
15   further objects to this request on the grounds that it seeks premature expert
16   testimony. Subject to and without waiving the foregoing objections, Plaintiff
17   responds as follows:
18         Pursuant to Federal Rules of Civil Procedure rule 33, Plaintiff defers
19   Defendant to Anderson Group International’s original estimate which was previously
20   produced in Plaintiffs initial disclosures as well as in response to subpoenas served
21   on AGI by Defendant.
22         Anderson Group International (“AGI”)was retained to provide an estimate for
23   the repair and remediation of the hotel following the fire loss. AGI’s estimate was
24   derived from its’s visual inspection and personal knowledge of construction issues. It
25   also reviewed the Forensic Building Science, Inc. Field Report for Initial Fire Loss
26   Investigation, the L Y Environmental Asbestos Summary Report, and L Y
27                                              -19-
28
     PLAINTIFF 1700 PCH DEVELOPMENT LLC’S RESPONSE TO DEFENDANT GOLDEN
          EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 65 of 399 Page ID
                                   #:1079




 1   Environmental Procedure 5 Plan. AGI prepared it’s estimate based on the scope set
 2   forth in these reports, taking into account the requirements necessary to affect the
 3   repairs. AGI’s original estimate to repair and remediate the property was based on
 4   information known at the time of the claim’s submission. The estimate to remediate
 5   and repair the building has evolved over time to include code upgrades and other
 6   items as subsequent investigation occurred and is ongoing.
 7                                    Recap by Category
 8
     O&P Items                                                    Total                 %
 9
     ACOUSTICAL TREATMENTS                                       5,831.70          0.10%
10
     CABINETRY                                                  36,404.40          0.63%
11   CLEANING                                                   46,328.70          0.81%
12   CONTENT MANIPULATION                                          161.24          0.00%
     CONTINGENCY                                               450,000.00          7.82%
13
     GENERAL DEMOLITION                                        328,009.28          5.70%
14   DOORS                                                     116,854.23          2.03%
15   DRYWALL                                                    24,844.83          0.43%
     ELECTRICAL                                               1,230,940.35        21.39%
16
     ELECTRICAL- SPECIAL SYSTEMS                               185,894.05          3.23%
17
     MISC. EQUIPMENT - COMMERCIAL                              278,532.16          4.84%
18   HEAVY EQUIPMENT                                            36,480.00          0.63%
19   FLOOR COVERING- CARPET                                    157,195.17          2.73%
20   FLOOR COVERING - CERAMIC TILE                             50,801.17           0.88%
     FLOOR COVERING -VINYL                                      4,650.63           0.08%
21   PERMITS AND FEES                                          200,000.00          3.48%
22   FINISH CARPENTRY ITRIMWORK                                 11,216.88          0.19%
23   FIRE PROTECTION SYSTEMS                                    52,000.00          0.90%
     GLASS, GLAZING, & STOREFRONTS                              10,000.00          0.17%
24
     HAZARDOUS MATERIAL REMEDIATION                               207.53           0.00%
25   HEAT, VENT & AIR CONDITIONING                              15,272.68          0.27%
26   LABOR ONLY                                                295,010.04          5.13%
     LIGHT FIXTURES                                             22,762.24          0.40%
27                                            -20-
28
     PLAINTIFF 1700 PCH DEVELOPMENT LLC’S RESPONSE TO DEFENDANT GOLDEN
          EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 66 of 399 Page ID
                                   #:1080




     MARBLE- CULTURED OR NATURAL                                9,157.50          0.16%
     MIRRORS & SHOWER DOORS                                     11,222.10         0,20%
 2
     ORNAMENTAL IRON                                            16,213.05         0.28%
 3   INTERIOR LATH & PLASTER                                   138,410.96         2.41%
 4   PLUMBING                                                  180,224.62         3.13%
     PANELING & WOOD WALL FINISHES                              10,199.14         0.18%
 5
     PAINTING                                                  66,812.87          1.16%
 6   SPECIALTY ITEMS                                            2,278.80          0.04%
 7   TILE                                                      388,788.97         6.76%
     TEMPORARY REPAIRS                                           1,938.00         0.03%
 8
     WINDOW TREATMENT                                             317.43          0.01%
 9   WATT PAPF.ᄍ                                               97R f、l' QR        구 Q7Q/n

10   O&P Items Subtotal                                       4,613,636.70       80.17%
11
12   Non-O&P Items                                               Total                    %
13   PERMITS AND FEES                                          100,000.00         1.74%
14   Non-O&P Items Subtotal                                    100,000.00         1.74%
15   O&P Items Subtotal                                       4,613,636.70       80.17%
     Permits and Fees                                            1,013.98         0.02%
16
     Material Sales Tax                                         97,504.36         1.69%
17   Overhead                                                  471,218.70         8.19%
18   Profit                                                    471,218.70         8.19%
19   Total                                                    5,754,592.44      100.00
20         Investigation and discovery are ongoing and Plaintiff reserves the right to
21   supplement this response as more facts are discovered.
22
     INTERROGATORY NO. 9
23
           Please state all facts supporting YOUR contention that the cost to repair or
24
     rebuild the PROPERTY arising from the INCIDENT has increased to be in excess of
25
     $17 million.
26
           RESPONSE;
27                                           -21-
28
     PLAINTIFF 1700 PCH DEVELOPMENT LLC，S RESPONSE TO DEFENDANT GOLDEN
          EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 67 of 399 Page ID
                                   #:1081




            Plaintiff objects to this interrogatory as the term “INCIDENT” is vague and
 2   ambiguous. Plaintiff objects to the extent this interrogatory as overbroad in its
 3   subject matter, time, and/or scope. Plaintiff further objects to this request to the
 4   extent it has the effect or purpose to oppress, unduly burden, annoy, embarrass,
 5   and/or harasses Plaintiff. Plaintiff objects on grounds that this is an unduly broad or
 6   burdensome contention interrogatoiy which could require “could require “laborious,
 7   time-consuming analysis, search, and description of incidental, secondary, and
 8   perhaps irrelevant and trivial details.” See IBP, Inc. v. Mercantile Bank of
 9   Topeka, (D. Kan. 1998) 179 F.R.D. 316, 320. Plaintiff further objects as this
10   interrogatory is compound and includes subparts which must be considered in a
11   separate interrogatory. See Willingham v. Ashcroft (D.D.C. 2005) 226 F.R.D. 57, 59.
12   Plaintiff further objects to this request on the grounds that it seeks premature expert
13   testimony. Subject to and without waiving the foregoing objections, Plaintiff
14   responds as follows:
15          As a result of the fire in July 2015, the property suffered irreparable and
16   significant damage. In order to remediate and repair the building to its pre-loss
17   condition, it will now cost plaintiff in excess of $17 million dollars. This amount
18   takes into account the current estimated cost to remediate and repair the property as a
19   result of Defendanf s four plus years of delay and failure to pay the claim. Below is
20   a detailed description of the approximate costs required to repair the building:
21                                     COST SUMMARY
22          DESCRIPTION                                         CODE            COST
        1   GENERAL REQUIREMENTS                               01150             693,040.00
23      2   SELECTIVE SOFT DEMO and PATCHING                   02050     $       509,168.34
24
        3   HAZMAT REMEDIATION                                 02111     $       150,945.00
        4   ASPHALT PATCH & SLURRY COAT                        02240     $       20U50.00
25      5   LANDSCAPING                                        02410     $       141,300-00
        6   OFFSITE UTILITY                                    02411     f       163,400.00
26      7   SITE CONCRETE                                      03100     $       101,775.00
        8   STRUCTURAL FRP                                     03250     $        49,268.00
27                                             -22-
28
     PLAINTIFF 1700 PCH DEVELOPMENT LLC’S RESPONSE TO DEFENDANT GOLDEN
          EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 68 of 399 Page ID
                                   #:1082




        9   STRUCTURAL & SITE CONCRETE               03300   $       990,610.00
       10   SHOTCRETE                                03330   f        68,120.00
 2     11   STONE MASONRY                            04425   $       313,996.00
       12   CMU MASONRY                              04450   $        30,600.00
 3     13   STRUCTURAL STEEL                         05200   $       899,862.50
       14   ORNAMENTAL METALS & RAILS                05500   f       234,995.00
 4     15   ROUGH CARPENTRY                          06200   $        12,500.00
       16   FINISH CARPENTRY & MILLWORK              06400   $       441,753.00
 5     17   WATERPROOFING                            07250   $        76,034.50
 6     18   APPLIED ELASTOMETRIC COATINGS            07350   $          7,650.00
       19   SHEET METAL                              07450   $        75,745.00
 7     20   EXPANSION JOINTS                         07465   $       170,000.00
       21   SHEET METAL FINISH PANELS                07475   $       234,250.00
 8     22   STRUCTURAL FIRE PROOFING                 07625   $       107,778.00
       23   INTERIOR THERMAL INSULATION              07675   $          9,840.00
 9     24   ROOFING & ROOF INSULATION                07750   $       256,300.00
10     25   CAULK & JOINT SEALERS                    07900   I          7,316.00
       26   FIRE CAULK                               07910   $         3,370.00
11     27   STORE FRONT                              08400            78,800.00
       28   SLIDING GLASS DOORS                      08410           331,500.00
12     29   STORE FRONT DOORS                        08415   $       126,940.00
       30   DOORS & HARDWARE                         08700   $       301,900.00
13     31   ACCESS PANELS                            08715   $        19,490.00
       32   GLASS & GLAZING                          08800   $       489,650.00
14
       33   PLASTER FINISHES                         09240   $       324,552.00
15     34   FRAMING & DRYWALL                        09250   $       725,474.75
       35   GFRC ELEMENTS                            09260   $        11,475.00
16     36   DECORATIVE VENETIAN PLASTERS             09275   $        10,000.00
       37   TILE INSTALLATIONS                       09300   5       684,700.50
17     38   SLAB STONE FABRICATIONS                  09385   $        81,189.13
       39   ACT                                      09514   $        10,735.00
18     40   CARPET INSTALLATION                      09600   $          7,770.67
19     41   RESILIENT FINISHES                       09650            14,416.00
       42   FRP (FINISH)                             09655   $         3,230.00
20     43   HARDWOOD FLOORING                        09700   $        46,920.00
       44   PAINT PROJECTS                           09900   $       176,783.80
21     45   WALLCOVERING INSTALLATIONS               09950            83,558.40
       46   PHOTOLUMINESCENT DEMARCATION             10114   $        12,000.00
22     47   OPERABLE PARTITIONS                      10260   f        18,300-00
23
24     48 SIGNAGE                                    10400   $        83,000.00
       49 BATHROOM ACCESSORIES                       10810   $        33,480.00
25     50 CLOSET SPECIALTIES                         10900            21,450.00
       51 KITCHEN EQUIPMENT                          11400   $       255,530.00
26     52 FF&E INSTALLATIONS                         12505            65,560.00
27                                      -23-
28
     PLAINTIFF 1700 PCH DEVELOPMENT LLC，S RESPONSE TO DEFENDANT GOLDEN
          EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 69 of 399 Page ID
                                   #:1083




       53   POOL SPECIALTIES                                    13000    $         151,420.00
       54   ELEVATORS                                           14000    f         776,440.00
 2     55   LAUNDRY EQUIPMENT                                   14325    f          12,000.00
       56   PLUMBING                                            15400    $       1,302,065.00
 3
       57   FIRE SPRINKLER SYSTEM                               15450    f         232,250.00
 4     58   HVAC                                                15500    $         898,625.00
       59   ELECTRICAL & LIGHTING                               16400    $       1,503,837.50
 5     60   LOW VOLTAGE                                         16425               69,115.00
 6     61   MECHANICAL PARKING LIFT                                      $         400,000.00
       62   FIRE & LIFE SAFETY                                  16450    $         101,610.00
 7          SUBTOTAL                                                     $     15,416,534.08
 8          General Conditions                                 00700     $         889,224.92
 9          Contingency                                                  $        462,496.02
            Overhead and Profit                                          $      1,006,095.30
10          Insurance                                                    $        192,706.68
11
            TOTAL LUMP SUM BID                                           $     17,967,057.00
12
            Investigation and discovery are ongoing and Plaintiff reserves the right to
13
     supplement this response as more facts are discovered.
14
     INTERROGATORY NO. 10
15
            Please state all facts supporting YOUR contention that GOLDEN EAGLE'S
16
     consultant, Clark Seif Clark, Inc., “was involved in improper sampling methodology
17
     for collecting soot and ash,” as alleged in Paragraph 43 of YOUR COMPLAINT.
18
            RESPONSE:
19
            Plaintiff objects to the extent this interrogatory as overbroad in its subject
20
     matter, time, and/or scope. Plaintiff further objects to this request to the extent it has
21
     the effect or purpose to oppress, unduly burden, annoy, embarrass, and/or harasses
22
     Plaintiff. Plaintiff objects on grounds that this is an unduly broad or burdensome
23
     contention interrogatory which could require “could require “laborious, time-
24
     consuming analysis, search, and description of incidental, secondary, and perhaps
25
     irrelevant and trivial details.” See IBP, Inc. v. Mercantile Bank of Topeka, (D. Kan.
26
27                                              -24-
28
     PLAINTIFF 1700 PCH DEVELOPMENT LLC’S RESPONSE TO DEFENDANT GOLDEN
          EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 70 of 399 Page ID
                                   #:1084




 1   1998) 179 F.R.D. 316, 320. Plaintiff further objects to this request on the grounds
 2   that it seeks premature expert testimony. Subject to and without waiving the
 3   foregoing objections, Plaintiff responds as follows:
 4         At the October 1st meeting, 1700 PCH’s consultants determined that
 5   Golden Eagle’s consultant, Clark Seif Clark, was involved in improper sampling
 6   methodology for collecting soot and ash. Clark Seif Clark used fingerprint slides,
 7   rather than tape lifts to collect soot and ash samples, which was guaranteed to
 8   result in negative results, or that undetectable levels of soot and ash were present.
 9   Although tape lifts were the proper method to gather soot and ash samples, Clark
10   Seif Clark did not correct their sampling method. In their report of the inspection,
11   Clark Seif Clark indicated that they had used composite tape lift sampling, despite
12   1700 PCH’s witnessing otherwise.
13         Investigation and discovery are ongoing and Plaintiff reserves the right to
14   supplement this response as more facts are discovered.
15   INTERROGATORY NO. 11
16         Please IDENTIFY all persons with knowledge of facts supporting YOUR
17   contention that GOLDEN EAGLE's consultant, Clark Seif Clark, Inc., “was involved
18   in improper sampling methodology for collecting soot and ash，” as alleged in
19   Paragraph 43 of YOUR COMPLAINT.
20         RESPONSE:
21         Plaintiff objects to the extent this interrogatory as overbroad in its subject
22   matter, time, and/or scope. Plaintiff further objects to this request to the extent it has
23   the effect or purpose to oppress, unduly burden, annoy, embarrass, and/or harasses
24   Plaintiff. Subject to and without waiving the foregoing objections, Plaintiff responds
25   as follows:
26             1. Plaintiff, its members and affiliated entities/persons including, without
27                                              -25-
28
     PLAINTIFF 1700 PCH DEVELOPMENT LLC，S RESPONSE TO DEFENDANT GOLDEN
          EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 71 of 399 Page ID
                                   #:1085




                  limitation, Gary Lubin, Ed Czuker, Ki Rui;
 2             2. William Jones of Clark Seif Clark, Inc.
 3             3. Tom limiter and Adam Piero of Forensic Building Science, Inc.,
 4                Plaintiffs Consultant.
 5             4. Plaintiffs Public Adjusters at Pride Adjusters including, without
 6                limitation, Greg Wrangler and Scott Green;
 7             5. Michael Childress, Plaintiffs coverage counsel at Childress, Loucks &
 8                Plunkett;
 9             6. Plaintiffs claim consultants including, without limitation, L.Y.
10                Environmental, Safeguard Enviro Group, Forensic Building Science,
11                Inc., and Anderson Consulting Group;
12             7. Camille Atwood (Golden Eagle’s claim adjuster);
13             8. Jerry Kessloff of Young & Associates
14             9. George White of Pacific Coast Process Solutions;
15             10. Golden Eagle’s coverage counsel, Jeffrey Gesell of Jones Turner, LLP.
16         Investigation and discovery are ongoing and Plaintiff reserves the right to
17   supplement this response as more facts are discovered.
18   INTERROGATORY NO. 12
19         Please state all facts supporting the allegation contained in Paragraph 44 of
20   YOUR COMPLAINT that “Clark Seif Clark used fingerprint slides, rather than tape
21   lifts to collect soot and ash samples, which was guaranteed to result in negative
22   results, or that undetectable levels of soot and ash were present.”
23         RESPONSE:
24         Plaintiff objects to the extent this interrogatory as overbroad in its subject
25   matter, time, and/or scope. Plaintiff further objects to this request to the extent it has
26   the effect or purpose to oppress, unduly burden, annoy, embarrass, and/or harasses
27                                              -26-
28
     PLAINTIFF 1700 PCH DEVELOPMENT LLC’S RESPONSE TO DEFENDANT GOLDEN
          EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 72 of 399 Page ID
                                   #:1086




     Plaintiff. Plaintiff objects on grounds that this is an unduly broad or burdensome
 2   contention interrogatory which could require “could require “laborious, time-
 3   consuming analysis, search, and description of incidental, secondary, and perhaps
 4   irrelevant and trivial details.” See IBP, Inc. v. Mercantile Bank of Topeka, (D. Kan.
 5   1998) 179 F.R.D. 316, 320. Plaintiff further objects to this request on the grounds
 6   that it seeks premature expert testimony. Subject to and without waiving the
 7   foregoing objections, Plaintiff responds as follows:
 8         At the October 1st meeting, 1700 PCH’s consultants determined that
 9   Golden Eagle’s consultant, Clark Seif Clark, was involved in improper sampling
10   methodology for collecting soot and ash. Clark Seif Clark used fingerprint slides,
11   rather than tape lifts to collect soot and ash samples, which was guaranteed to
12   result in negative results, or that undetectable levels of soot and ash were present.
13   Although tape lifts were the proper method to gather soot and ash samples, Clark
14   Seif Clark did not correct their sampling method. In their report of the inspection,
15   Clark Seif Clark indicated that they had used composite tape lift sampling, despite
16   1700 PCH’s witnessing otherwise.
17         Investigation and discovery are ongoing and Plaintiff reserves the right to
18   supplement this response as more facts are discovered.
19   INTERROGATORY NO. 13
20         Please IDENTIFY all persons with knowledge of facts supporting YOUR
21   contention contained in Paragraph 44 of YOUR COMPLAINT that “Clark Seif Clark
22   used fingerprint slides, rather than tape lifts to collect soot and ash samples, which
23   was guaranteed to result in negative results, or that undetectable levels of soot and
24   ash were present”
25         RESPONSE:
26
27                                             -27-
28
     PLAINTIFF 1700 PCH DEVELOPMENT LLC，S RESPONSE TO DEFENDANT GOLDEN
          EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 73 of 399 Page ID
                                   #:1087




           Plaintiff objects to the extent this interrogatory as overbroad in its subject
 2   matter, time, and/or scope. Plaintiff further objects to this request to the extent it has
 3   the effect or purpose to oppress, unduly burden, annoy, embarrass, and/or harasses
 4   Plaintiff. Subject to and without waiving the foregoing objections, Plaintiff responds
 5   as follows:
 6             1. Plaintiff, its members and affiliated entities/persons including, without
                   limitation, Gary Lubin, Ed Czuker, Ki Rui;
 8             2. William Jones of Clark Seif Clark, Inc.
 9             3. Tom Irmiter and Adam Piero of Forensic Building Science, Inc.,
10                 Plaintiffs Consultant.
11             4. Plaintiffs Public Adjusters at Pride Adjusters including, without
12                 limitation, Greg Wrangler and Scott Green;
13             5. Michael Childress, Plaintiffs coverage counsel at Childress, Loucks &
14                 Plunkett;
15             6. Plaintiffs claim consultants including, without limitation, L.Y.
16                 Environmental, Safeguard Enviro Group, Forensic Building Science,
17                 Inc., and Anderson Consulting Group;
18             7. Camille Atwood (Golden Eagle’s claim adjuster);
19             8. Jerry Kessloff of Young & Associates
20             9. George White of Pacific Coast Process Solutions;
21             10.Golden Eagle’s coverage counsel, Jeffrey Gesell of Jones Turner, LLP.
22          Investigation and discovery are ongoing and Plaintiff reserves the right to
23   supplement this response as more facts are discovered.
24   INTERROGATORY NO. 14
25         Please state all facts supporting the allegation contained in Paragraph 46 of
26   YOUR COMPLAINT that in its inspection report, “Clark Seif Clark indicated that
27                                              -28-
28
     PLAINTIFF 1700 PCH DEVELOPMENT LLC’S RESPONSE TO DEFENDANT GOLDEN
          EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 74 of 399 Page ID
                                   #:1088




     they had used composite tape lift sampling, despite 1700 PCH's witnessing
 2   otherwise.”
 3         RESPONSE:
 4         Plaintiff objects to the extent this interrogatory as overbroad in its subject
 5   matter, time, and/or scope. Plaintiff further objects to this request to the extent it has
 6   the effect or purpose to oppress, unduly burden, annoy, embarrass, and/or harasses
 7   Plaintiff. Plaintiff objects on grounds that this is an unduly broad or burdensome
 8   contention interrogatory which could require “could require “laborious, time-
 9   consuming analysis, search, and description of incidental, secondary, and perhaps
10   irrelevant and trivial details.” See IBP, Inc. v. Mercantile Bank of Topeka, (D. Kan.
11   1998) 179 F.R.D. 316, 320. Plaintiff further objects to this request on the grounds
12   that it seeks premature expert testimony. Subject to and without waiving the
13   foregoing objections, Plaintiff responds as follows:
14         At the October 1st meeting, 1700 PCH’s consultants determined that
15   Golden Eagle’s consultant, Clark Seif Clark, was involved in improper sampling
16   methodology for collecting soot and ash. Clark Seif Clark used fingerprint slides,
17   rather than tape lifts to collect soot and ash samples, which was guaranteed to
18   result in negative results, or that undetectable levels of soot and ash were present.
19   Although tape lifts were the proper method to gather soot and ash samples, Clark
20   Seif Clark did not correct their sampling method. In their report of the inspection,
21   Clark Seif Clark indicated that they had used composite tape lift sampling, despite
22   1700 PCH’s witnessing otherwise.
23         Investigation and discovery are ongoing and Plaintiff reserves the right to
24   supplement this response as more facts are discovered.
25   INTERROGATORY NO. 15
26
27                                              -29-
28
     PLAINTIFF 1700 PCH DEVELOPMENT LLC，S RESPONSE TO DEFENDANT GOLDEN
          EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 75 of 399 Page ID
                                   #:1089




           Please state all facts supporting YOUR contention that Clark Seif Clark’s
 2   alleged “inaccurate results were relied upon by Defendant GOLDEN EAGLE as part
 3   of their many excuses for their bad faith conduct，’’ as alleged in Paragraph 85 of
 4   YOUR COMPLAINT.
 5         RESPONSE:
 6         Plaintiff objects to the extent this interrogatory as overbroad in its subject
 7   matter, time, and/or scope. Plaintiff further objects to this request to the extent it has
 8   the effect or purpose to oppress, unduly burden, annoy, embarrass, and/or harasses
 9   Plaintiff. Plaintiff objects on grounds that this is an unduly broad or burdensome
10   contention interrogatory which could require “could require “laborious, time-
11   consuming analysis, search, and description of incidental, secondary, and perhaps
12   irrelevant and trivial details.” See IBP, Inc. v. Mercantile Bank of Topeka，(D. Kan.
13   1998) 179 F.R.D. 316, 320. Plaintiff further objects to this request on the grounds
14   that it seeks premature expert testimony. Subject to and without waiving the
15   foregoing objections, Plaintiff responds as follows:
16         At the October 1st meeting, 1700 PCH’s consultants determined that
17   Golden Eagle’s consultant, Clark Seif Clark, was involved in improper sampling
18   methodology for collecting soot and ash. Clark Seif Clark used fingerprint slides,
19   rather than tape lifts to collect soot and ash samples, which was guaranteed to
20   result in negative results, or that undetectable levels of soot and ash were present.
21   Although tape lifts were the proper method to gather soot and ash samples, Clark
22   Seif Clark did not correct their sampling method. In their report of the inspection,
23   Clark Seif Clark indicated that they had used composite tape lift sampling, despite
24   1700 PCH’s witnessing otherwise.
25         Investigation and discovery are ongoing and Plaintiff reserves the right to
26   supplement this response as more facts are discovered.
27                                              -30-
28
     PLAINTIFF 1700 PCH DEVELOPMENT LLC，S RESPONSE TO DEFENDANT GOLDEN
          EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 76 of 399 Page ID
                                   #:1090




     INTERROGATORY NO. 16
 2         Please state all facts supporting YOUR contention that Clark Seif Clark acted
 3   as a co-conspirator in concert with GOLDEN EAGLE to limit the benefits it must
 4   pay under the contract, as alleged in Paragraph 86 of YOUR COMPLAINT.
 5         RESPONSE:
 6         Plaintiff objects to the extent this interrogatory as overbroad in its subject
 7   matter, time, and/or scope. Plaintiff further objects to this request to the extent it has
 8   the effect or purpose to oppress, unduly burden, annoy, embarrass, and/or harasses
 9   Plaintiff. Plaintiff objects on grounds that this is an unduly broad or burdensome
10   contention interrogatory which could require “could require “laborious, time-
11   consuming analysis, search, and description of incidental, secondary, and perhaps
12   irrelevant and trivial details.” See IBP, Inc. v. Mercantile Bank of Topeka, (D. Kan.
13   1998) 179 F.R.D. 316, 320. Subject to and without waiving the foregoing objections,
14   Plaintiff responds as follows:
15         Defendant Clark Seif Clark knew there was a contract for insurance between
16   Defendant Golden Eagle and Plaintiff. Despite the fact that Defendant Clark Seif
17   Clark knew, or should have known, that using fingerprint slides as opposed to tape
18   lifts would yield inaccurate results, Defendant Clark Seif Clark used fingerprint
19   slides to collect samples at Plaintiffs property. Defendant Clark Seif Clark then used
20   the inaccurate results to prepare an inaccurate report and misrepresented that the
21   proper methodology of tape lifts was used. These inaccurate results were relied upon
22   by Defendant Golden Eagle as part of their many excuses for their bad faith conduct
23   and resulted in—but was not the sole cause of—Defendant Golden Eagle breaching
24   its contract with Plaintiff and failing to perform.
25         As a coconspirator acting in concert with Defendant Golden Eagle to provide
26   excuses for Defendant Golden Eagle to limit the benefits it must pay under the
27                                              -31-
28
     PLAINTIFF 1700 PCH DEVELOPMENT LLC，S RESPONSE TO DEFENDANT GOLDEN
          EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 77 of 399 Page ID
                                   #:1091




     contract, Defendant Clark Seif Clark intended to prevent Defendant Golden Eagle’s
 2   performance under the contract, or alternatively, knew that disruption of Golden
 3   Eagle’s performance under the contract was certain to occur as a result of using
 4   improper methodology to collect samples at Plaintiffs property.
 5          Investigation and discovery are ongoing and Plaintiff reserves the right to
 6   supplement this response as more facts are discovered.
 7   INTERROGATORY NO. 17
 8          Please state all facts supporting YOUR contention that GOLDEN EAGLE
 9   “colluded and conspired with [its] attorneys to further delay and deny the
10   compensation owed to Plaintiff,” as alleged in Paragraph 54 of YOUR
11   COMPLAINT.
12          RESPONSE:
13          Plaintiff objects to the extent this interrogatory as overbroad in its subject
14   matter, time, and/or scope. Plaintiff further objects to this request to the extent it has
15   the effect or purpose to oppress, unduly burden, annoy, embarrass, and/or harasses
16   Plaintiff. Plaintiff objects on grounds that this is an unduly broad or burdensome
17   contention interrogatory which could require “could require “laborious, time-
18   consuming analysis, search, and description of incidental, secondary, and perhaps
19   irrelevant and trivial details.” See IBP, Inc. v. Mercantile Bank of Topeka, (D. Kan.
20    1998) 179 F.R.D. 316, 320. Plaintiff further objects as this interrogatory is
21   compound and includes subparts which must be considered in a separate
22   interrogatory. See Willingham v. Ashcroft (D.D.C. 2005) 226 F.R.D. 57, 59. Subject
23   to and without waiving the foregoing objections, Plaintiff responds as follows:
24          Instead of cooperating and fulfilling its obligations under the insurance policy,
25   Golden Eagle retained a law firm to act as its adjuster. Golden Eagle colluded and
26
27                                              -32-
28
      PLAINTIFF 1700 PCH DEVELOPMENT LLC，S RESPONSE TO DEFENDANT GOLDEN
           EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 78 of 399 Page ID
                                   #:1092




 1   conspired with these attorneys to further delay and deny the compensation owed to
 2   Plaintiff under the insurance policy.
 3         Investigation and discovery are ongoing and Plaintiff reserves the right to
 4   supplement this response as more facts are discovered.
 5   INTERROGATORY NO. 18
 6         Please state all facts supporting YOUR contention that GOLDEN EAGLE
 7   “continues to engage in unlawful insurance practices and misrepresentations,5, as
 8   alleged in Paragraph 65 of YOUR COMPLAINT.
 9         RESPONSE:
10         Plaintiff objects to this document request as vague and ambiguous. Plaintiff
11   objects to the extent this interrogatory is overbroad in its subject matter, time, and/or
12   scope, thus making compliance unreasonably difficult and expensive. Plaintiff
13   further objects to this request to the extent it has the effect or purpose to oppress,
14   unduly burden, annoy, embarrass, and/or harasses Plaintiff. Plaintiff objects on
15   grounds that this is an unduly broad or burdensome contention interrogatory which
16   could require ‘‘could require “laborious, time-consuming analysis, search, and
17   description of incidental, secondary, and perhaps irrelevant and trivial details.” See
18   IBP, Inc. V. Mercantile Bank of Topeka, (D. Kan. 1998) 179 F.R.D. 316, 320.
19   Plaintiff further objects as this interrogatory is compound and includes subparts
20   which must be considered in a separate interrogatory. See Willingham v.
21   Ashcroft (D.D.C. 2005) 226 F.R.D. 57, 59. Plaintiff further objects to this request on
22   the grounds that it seeks information protected by the attorney-client privilege and/or
23   the work product of counsel. Plaintiff further objects to this request on the grounds
24   that it seeks premature expert testimony pursuant to F.R.C.P. § 26(b)(4)(D). To the
25   extent this request calls for notes and/or memoranda and/or reports prepared by a
26   potential testifying expert, Plaintiff objects to the request as premature and expressly
27                                              -33-
28
     PLAINTIFF 1700 PCH DEVELOPMENT LLC’S RESPONSE TO DEFENDANT GOLDEN
          EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 79 of 399 Page ID
                                   #:1093




     reserves the right to supplement, clarify, revise or correct any or all responses to the
 2   request, and to assert additional objections or privileges, in one or more subsequent
 3   supplemental response(s) in accordance with the time period for exchanging expert
 4   reports set by the Court.
 5   INTERROGATORY NO. 19
 6         Please state all facts RELATING TO the nature and amount of any damages
 7   that YOU allegedly suffered as a result of GOLDEN EAGLE’S alleged acts or
 8   omissions.
 9         RESPONSE:
10         Plaintiff objects to this document request as vague and ambiguous. Plaintiff
11   objects to the extent this interrogatory is overbroad in its subject matter, time, and/or
12   scope, thus making compliance unreasonably difficult and expensive. Plaintiff
13   further objects to this request to the extent it has the effect or purpose to oppress,
14   unduly burden, annoy, embarrass, and/or harasses Plaintiff. Plaintiff objects on
15   grounds that this is an unduly broad or burdensome contention interrogatory which
16   could require “could require “laborious, time-consuming analysis, search, and
17   description of incidental, secondary, and perhaps irrelevant and trivial details.” See
18   IBP, Inc. V. Mercantile Bank of Topeka, (D. Kan. 1998) 179 F.R.D. 316, 320.
19   Plaintiff further objects as this interrogatory is compound and includes subparts
20   which must be considered in a separate interrogatory. See Willingham v.
21   Ashcroft (D.D.C. 2005) 226 F.R.D. 57, 59. Plaintiff further objects to this request on
22   the grounds that it seeks information protected by the attorney-client privilege and/or
23   the work product of counsel. Plaintiff further objects to this request on the grounds
24   that it seeks premature expert testimony pursuant to F.R.C.P. § 26(b)(4)(D). To the
25   extent this request calls for notes and/or memoranda and/or reports prepared by a
26   potential testifying expert, Plaintiff objects to the request as premature and expressly
27                                              -34-
28
     PLAINTIFF 1700 PCH DEVELOPMENT LLC，S RESPONSE TO DEFENDANT GOLDEN
          EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 80 of 399 Page ID
                                   #:1094




 1   reserves the right to supplement, clarify, revise or correct any or all responses to the
 2   request, and to assert additional objections or privileges, in one or more subsequent
 3   supplemental response(s) in accordance with the time period for exchanging expert
 4   reports set by the Court.
 5   INTERROGATORY NO. 20
 6         Please state all facts RELATING TO YOUR claim against GOLDEN EAGLE
 7   for punitive damages.
 8         RESPONSE:
 9         Plaintiff objects to the extent this interrogatory as overbroad in its subject
10   matter, time, and/or scope. Plaintiff further objects to this request to the extent it has
11   the effect or purpose to oppress, unduly burden, annoy, embarrass, and/or harasses
12   Plaintiff. Plaintiff objects on grounds that this is an unduly broad or burdensome
13   contention interrogatory which could require “could require “laborious, time-
14   consuming analysis, search, and description of incidental, secondary, and perhaps
15   irrelevant and trivial details.” See IBP, Inc. v. Mermntile Bank of Topeka, (D. Kan.
16   1998) 179 F.R.D. 316, 320. Plaintiff further objects to this request on the grounds
17   that it seeks premature expert testimony. Subject to and without waiving the
18   foregoing objections, Plaintiff responds as follows:
19         Golden Eagle engaged and continues to engage in a course of conduct to
20   further its own economic interests in violation of its obligations to Plaintiff. This
21   conduct includes, but is not limited to the conduct alleged in the complaint and the
22   following:
23                a)     Failing to properly and fully investigate 1700 PCH’s Claim;
24                b)     Failing to evaluate 1700 PCH’s Claim objectively;
25                c)     Failing to treat 1700 PCH’s interests with equal regard as its
26                       own;
27                                              -35-
28
     PLAINTIFF 1700 PCH DEVELOPMENT LLC，S RESPONSE TO DEFENDANT GOLDEN
          EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 81 of 399 Page ID
                                   #:1095




 1                d)     Using unduly restrictive and unreasonable interpretations of
 2                       the policy as an excuse for denying payment of benefits owed
 3                       to 1700 PCH;
 4                e)     Using improper standards to adjust 1700 PCH’s claim;
 5                f)     Not attempting in good faith to effectuate a prompt, fair and
 6                       equitable settlement of 1700 PCH’s claim;
 7                g)     Compelling 1700 PCH to institute litigation to recover amounts
 8                       due under the policy;
 9                h)     Deliberately denying benefits that Golden Eagle knew were
10                       owed under the policy in conscious disregard of 1700 PCH’s
11                       known rights and established California case law;
12                i)     Other acts or omissions of which Plaintiff is presently unaware,
13                       and which will be shown according to proof at the time of trial.
14         Without any reasonable basis for doing so, and with full knowledge and/or
15   conscious disregard of the consequences, Golden Eagle failed to and refused to act
16   in good faith or act fairly toward Plaintiff, and Golden Eagle has, in bad faith,
17   failed and refused to perform its obligations under the insurance policy, and under
18   the laws of the State of California.
19         Plaintiff believes that the conduct of Golden Eagle described above was part
20   of a long-established pattern and practice designed to force claimants to accept
21   less, or no, policy benefits, than they would otherwise be entitled to receive under
22   the terms of their policies, while unfairly minimizing the financial exposure and
23   risk of Golden Eagle.
24         Plaintiff believes that prior to the loss, Golden Eagle instituted various
25   internal programs which were designed to increase profitability by unfairly
26   minimizing the amounts paid to claimants, if any, lowering combined loss ratio.
27                                               -36-
28
     PLAINTIFF 1700 PCH DEVELOPMENT LLC’S RESPONSE TO DEFENDANT GOLDEN
          EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 82 of 399 Page ID
                                   #:1096




           Plaintiff further believes that Golden Eagle instituted various corporate
 2   programs and policies which are designed to cause such extensive and
 3   unreasonable delays that policyholders eventually become exhausted and
 4   overwhelmed, and as such, are more inclined to undermine their contractual rights
 5   to pursue full payment of policy benefits that they would otherwise be entitled to
 6   recover, and instead, be obliged to accept policy benefits that are significantly
 7   below what they should be entitled to recover for their loss.
 8         The acts and omissions of Golden Eagle and its representatives described
 9   above were part of the established corporate practices and procedures of Golden
10   Eagle, and were directed, approved or ratified by individuals in management
11   positions.
12         In carrying out the actions and inactions described above, Golden Eagle and
13   its representatives acted intentionally, with a conscious disregard of the known rights
14   of 1700 PCH, and did so in a fraudulent and oppressive manner, all of which
15   warrants the imposition of punitive damages under the guidelines of California Civil
16   Code section 3294 in an amount sufficient to punish and deter Golden Eagle from
17   engaging in similar conduct in the future.
18         Investigation and discovery are ongoing and Plaintiff reserves the right to
19   supplement this response as more facts are discovered.
20   INTERROGATORY NO. 21
21         Please state all facts supporting YOUR damages and computation of damages
22   as stated in YOUR Initial Disclosures.
23         RESPONSE:
24         Plaintiff objects to this document request as vague and ambiguous. Plaintiff
25   objects to the extent this interrogatory is overbroad in its subject matter, time, and/or
26   scope, thus making compliance unreasonably difficult and expensive. Plaintiff
27                                             -37-
28
     PLAINTIFF 1700 PCH DEVELOPMENT LLC’S RESPONSE TO DEFENDANT GOLDEN
          EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 83 of 399 Page ID
                                   #:1097




     further objects to this request to the extent it has the effect or purpose to oppress,
 2   unduly burden, annoy, embarrass, and/or harasses Plaintiff. Plaintiff objects on
 3   grounds that this is an unduly broad or burdensome contention interrogatory which
 4   could require “could require “laborious, time-consuming analysis, search, and
 5   description of incidental, secondary, and perhaps irrelevant and trivial details.” See
 6   IBP, Inc. V. Mercantile Bank of Topeka, (D. Kan. 1998) 179 F.R.D. 316, 320.
 7   Plaintiff further objects as this interrogatory is compound and includes subparts
 8   which must be considered in a separate interrogatory. See Willingham v.
 9   Ashcroft (D.D.C. 2005) 226 F.R.D. 57, 59. Plaintiff further objects to this request on
10   the grounds that it seeks information protected by the attorney-client privilege and/or
11   the work product of counsel. Plaintiff further objects to this request on the grounds
12   that it seeks premature expert testimony pursuant to F.R.C.P. § 26(b)(4)(D). To the
13   extent this request calls for notes and/or memoranda and/or reports prepared by a
14   potential testifying expert, Plaintiff objects to the request as premature and expressly
15   reserves the right to supplement, clarify, revise or correct any or all responses to the
16   request, and to assert additional objections or privileges, in one or more subsequent
17   supplemental response(s) in accordance with the time period for exchanging expert
18   reports set by the Court.
19   INTERROGATORY NO. 22
20         Please specifically state and describe all repairs that YOU have made to the
21   PROPERTY arising from or RELATED TO the INCIDENT.
22         RESPONSE:
23         Plaintiff objects to the term “repairs” as vague and ambiguous. Subject
24   Plaintiff objects to the extent this interrogatory as overbroad in its subject matter,
25   time, and/or scope. Plaintiff further objects to this request to the extent it has the
26   effect or purpose to oppress, unduly burden, annoy, embarrass, and/or harasses
27                                              -38-
28
     PLAINTIFF 1700 PCH DEVELOPMENT LLC’S RESPONSE TO DEFENDANT GOLDEN
          EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 84 of 399 Page ID
                                   #:1098




 1   Plaintiff. Plaintiff objects on grounds that this is an unduly broad or burdensome
 2   contention interrogatory which could require “could require “laborious, time-
 3   consuming analysis, search, and description of incidental, secondary, and perhaps
 4   irrelevant and trivial details.” See IBP, Inc. v. Mercantile Bank of Topeka, (D. Kan.
 5   1998) 179 F.R.D. 316, 320. to and without waiving the foregoing objections,
 6   Plaintiff responds as follows:
 7         Plaintiff has been unable to make repairs to the property due to Defendanf s
 8   delay and failure to pay the claim.
 9         Investigation and discovery are ongoing and Plaintiff reserves the right to
10   supplement this response as more facts are discovered.
11   INTERROGATORY NO. 23
12         Please describe the business relationship between YOU and Palos Verdes Inn
13   Hotel Company, LLC, including, without limitation, any common ownership,
14   officers, directors, agents, representatives, partners, and/or members.
15         RESPONSE:
16         Plaintiff objects that this request is not relevant to any claim or defense of any
17   party and is not reasonably calculated to lead to the discovery of admissible
18   evidence. Plaintiff objects to this request as the phrase “business relationship” is
19   vague and ambiguous. Plaintiff objects to the extent this interrogatory as overbroad
20   in its subject matter, time, and/or scope. Plaintiff further objects to this request to the
21   extent it has the effect or purpose to oppress, unduly burden, annoy, embarrass,
22   and/or harasses Plaintiff. Plaintiff objects on grounds that this is an unduly broad or
23   burdensome contention interrogatory which could require “could require “laborious,
24   time-consuming analysis, search, and description of incidental, secondary, and
25   perhaps irrelevant and trivial details.” See IBP, Inc. v. Mercantile Bank of
26   Topeka, (D. Kan. 1998) 179 F.R.D. 316, 320. Plaintiff further objects as this
27                                              -39-
28
     PLAINTIFF 1700 PCH DEVELOPMENT LLC’S RESPONSE TO DEFENDANT GOLDEN
          EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 85 of 399 Page ID
                                   #:1099




 1   interrogatory is compound and includes subparts which must be considered in a
 2   separate interrogatory. See Willingham v. Ashcroft (D.D.C. 2005) 226 F.R.D. 57, 59.
 3   Subject to and without waiving the foregoing objections, Plaintiff responds as
 4   follows:
 5         Palos Verdes Inn Hotel Company LLC is the tenant and leasee of the hotel
 6   located on Plaintiffs property.
 7         Investigation and discovery are ongoing and Plaintiff reserves the right to
 8   supplement this response as more facts are discovered.
 9
10
     Dated: March 19, 2020                 KABATECK LLP
11
12
13
                                           By:
                                                    Bfian S. Kabitefck
14                                                  Christopher BTNoyes
                                                    Shant A. Karnikian
15                                                  Stephanie E. Charlin
                                                    Attorneys for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27                                           -40-
28
     PLAINTIFF 1700 PCH DEVELOPMENT LLC’S RESPONSE TO DEFENDANT GOLDEN
          EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 86 of 399 Page ID
                                   #:1100




                                   PROOF OF SERVICE
 1
                  STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 2
 3          I am employed in the County of Los Angeles. I am over the age of eighteen
     years and not a party to the within entitled action; my business address is 633 W. 5th.
 4
     Street, Suite 3200, Los Angeles, CA 90071.
 5          On March 19, 2020, I served a copy of the following document(s) described as
     PLAINTIFF 1700 PCH DEVELOPMENT LLC’S RESPONSE TO
 6
     DEFENDANT GOLDEN EAGLE INSURANCE CORPORATION’S
 7   INTERROGATORIES, SET ONE on the interested party(ies) in this
     action as follows:
 8
      Frank Falzetta                               Katherine Anne Coman
 9    SHEPPARD MULLIN RICHTER                      Jeffrey S. Crowe
      AND HAMPTON LLP                              SHEPPARD MULLIN RICHTER
10                                                 AND HAMPTON LLP
      333 South Hope Street 43rd Floor
                                                   650 Town Center Drive 10th Floor
11    Los Angeles, CA 90071-1422
                                                   Costa Mesa, CA 92626
      Telephone: 213-620-1780
12                                                 Telephone: 714-424-8231
      Facsimile: 213-620-1398
                                                   Facsimile: 714-513-5130
13    ffalzetta@smrh. com
                                                   ksample@sheppardmullin.com
14                                                 j crowe@sheppardmullin.com
15
     [X]   BY MAIL: By placing a true copy thereof enclosed in a sealed envelope(s)
16         addressed as above and placing each for collection and mailing on that date
           following ordinary business practices. I am "readily familiar" with this
17
           business practice for collecting and processing correspondence for mailing.
18         On the same day that correspondence IS placed for collection and mailing, it is
           deposited in the ordinary course of business with the U.S. Postal Service in
19
           Los Angeles, California, in a sealed envelope with postage fully prepaid.
20   ÍX]   BY E-MAIL OR ELECTRONIC TRANSMISSION: Based on a court
21         order or an agreement of the parties to accept service by e-mail or electronic
           transmission, I caused the document(s) to be sent from an@kbklawyers .com to
22         the person(s) at the e-mail address(es) listed above.
23   [X]   STATE:       I declare under penalty of perjury under the laws of the State of
           California that the foregoing is true and correct.
24
           Executed on March 19, 2020, at Los Angeles, California.
25
26                                                   ÂmaliâdNajarro
27                                            -41-
28
     PLAINTIFF 1700 PCH DEVELOPMENT LLC’S RESPONSE TO DEFENDANT GOLDEN
          EAGLE INSURANCE CORPORATION’S INTERROGATORIES, SET ONE
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 87 of 399 Page ID
                                   #:1101




                                         VERIFICATION
   I，Gary Lubin, declare:
           I am an officer and agent of Plaintiff 1700 PCH Development LLC.                The
   information necessary to prepare the responses to DEFENDANT GOLDEN EAGLE
   INSURANCE CORPORATIONS INTERROGATORIES, SET ONE includes facts
   and matters which I believe to be true, and the responses were prepared with the advice
   and assistance of legal counsel. Accordingly, I rely on my own knowledge, and upon my
   attorneys and their agents for the accuracy of some of the information stated in the
   responses，and on that basis, I am informed and believe that the matters stated herein are
   true and correct.
          I declare under penalty of peijury under the laws of California and the Untied States
   that the foregoing is true and correct.


   Executed on                 .，2020, in                                       ^-California.



          Print Name
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 88 of 399 Page ID
                                   #:1102
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 89 of 399 Page ID
                                   #:1103
                                Forensic Building Science, Inc.
                                          657 Lincoln Avenue
                                      St. Paul, Minnesota 55105
                                           T: 651.222.6509
                                           F: 651.528.6237
                                        www.forensicbuildingscience.com
 Client:
 Childress, Loucks & Plunkett
 Project Address:
 Palos Verdes Inn
 1700 S Pacific Coast Hwy
 Redondo Beach, CA 90277

 Date of Loss: June 17, 2015

                      FIELD REPORT FOR INITIAL FIRE LOSS INVESTIGATION

 1.0       Background Information:

           Forensic Building Science, Inc. (FBS) was contacted by Childress, Loucks & Plunkett (CL&P) and
           asked to provide an inspection of the above-mentioned property to assess the extent of damage
           related to smoke, soot and other contamination from a fire that occurred in 2015 and to provide
           repair recommendations based on our inspections and sample results. Our visits to the site
           occurred on December 16 through December 20, 2016. Adam Piero, Field Investigator, did the
           inspection and sampling. Prior to our full inspection, an initial scope of the building was
           completed by Tom Irmiter. Locations for sampling were outlined by Mr. Irmiter prior to sampling
           efforts.

           Sampling methodology considers the origin location of the fire and the type of construction of the
           building with respect to both passive and mechanical air movement within the structure before,
           during and after the fire event. Use of sterilized inner wall sampling instruments were used at all
           conduit locations and hidden cavities.

 1.1       The scope of services for this inspection included the following:

           Phase I:
           �      Review documents in the possession of the client.
           �      Interview building occupants, management and or client if possible to establish locations
                  where damage has occurred.
           �      At select locations, open floor, wall, ceiling and roof assemblies to document damage
                  behind the outer layer of materials (gyp board, plaster, carpet, sub floor, ceiling tiles, roof,
                  etc.).
           �      Collect air, bulk, and tape lift samples at select locations. All samples to be analyzed by a
                  Certified Industrial Hygienist (CIH) or approved laboratory.
           �      Submit all samples with a chain of custody to the CIH or lab for analysis.
           �      Produce analytical sample results.
                                                       1




                                                                                                         PLTF 012497
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 90 of 399 Page ID
                                   #:1104



       Phase II:
       � Include a report summarizing our observations, sample results and provide repair
          recommendations in consultation of licensed design professional and local contractor.

 1.2   The loss reportedly took place on June 17, 2015. Access to the upper floors is by elevator and/or
       by two common stairways on either end of the building. The building has two, geared-passenger
       elevators that are duplexed in the same hoist way or elevator chase. The elevators were not
       operational during our inspection.

 1.3   The following information was obtained from the report from the Redondo Beach Fire Department
       regarding the extent of the fire:
 �     T-61 Captain Dailey
 o     R61 Arrived first on scene with a report of four story hotel with heavy black smoke showing from
       charlie side of the structure. R61 initial report stated he can hear screaming from the distance for
       help. T61 Arrived 2nd on scene to assume "PCH command" with a size up of a four-story hotel
       with fire showing from one window on the first floor.
 o     Once inside the hallway, truck 61 personnel closed the open door to the involved room to isolate
       the fire to the one involved room.
 �     E-62 Captain Brown
 o     Upon arrival to the 4th floor we found 2 RBPD officers trying to evacuate occupants. Upon
       checking the rooms there were no longer occupants on the 4th floor. There was a strong smoke
       presence and we used cross ventilation to remove the smoke.
 �     E-61 Captain Vroom
 �     Crews encountered smoke conditions in the center hallway, down to the ground.
 �     Fire Origin Details Schematic




                                                 2




                                                                                                  PLTF 012498
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 91 of 399 Page ID
                                   #:1105
 1.4    The following information was obtained from the report from the Redondo Beach Fire Investigator:
       “Upon arrival suppression units found heavy smoke coming from the south side of the hotel.
        There were guests on the north side balconies that were yelling for help out of the building.
        Heavy smoke was encountered in the hallway of the second floor. with a well-involved fire in Rm
        #211. The door to Rm. 211 was open once crews got to the involved room with fire and smoke
        extending into the hallway above firefighter's heads. The building is a concrete block
        construction and the fire was essentially kept to the room of origin. Damage to the room hallway
        and floor below was heavy due to water damage and fire.”

       “The hotel structure is made of concrete block which was the primary reason the fire was
       primarily contained in the room of origin, with the exception of moderate smoke and heat
       damage in the hallway near the door or Rm. #211.
       The exterior on the south side had smoke and heat damage to the outside wall at the window of
       the room of origin and upwards to the two floors above. Heat appeared to have broken the
       windows to the rooms directly above the fire, Search and rescue personnel used forcible entry to
       open doors that were not accessible causing damage to the door and jambs of multiple doors
       throughout the hotel.”

       “The room or origin was Rm. #211 on the second floor. Fire damage was severe in this room. as
       the fire reached flashover stage. causing heavy fire damage to everything in the room. The more
       specific area or origin was in the southeast corner of' the room where a stand holding a portable
       air conditioning unit had been sitting. The heaviest damage in the room was to the A/C unit and
       the surrounding furniture. There was more damage to the bed closest to the south wall and A/C
       unit.”
       The cause of the fire was determined to be an electric-powered air conditioning unit that sat on a
       stand in the northeast corner of the room. placed very close to the window and curtains. No
       other sources of ignition were found in the sped lie area of' origin.

 1.5   Based on the information listed above, the fire originated on the second floor in room 211. The
       flames from the fire were contained to that unit, which also caused the glass of the windows in the
       room directly above it to shatter. Additionally, cross ventilation techniques were utilized by the
       Fire department which would have disbursed of soot throughout the structure.




                                                 3




                                                                                                 PLTF 012499
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 92 of 399 Page ID
                                   #:1106




               View of the bldg. (Fire at Room 211 located on the other side of bldg.)

 1.6    The property is a 4-story hotel building constructed primarily of concrete panels and concrete
        floors. There is a total of 110 rooms in the building. Each floor has a hallway leading to a main
        entrance to each room on a floor.

 1.7    According to Los Angeles County property records, the building was constructed in 1960. On the
        second through fourth floor, there are 36 rooms, and the floorplan for each room in the building,
        apart from the first floor, is the same for the corresponding room on each floor. At this time, no
        modifications to the building since original construction are known.

 1.8    The exterior cladding on the building consists of painted concrete. The interior wall assembly or
        common unit separation walls consists of concrete.

 1.9    The roof consists of a direct applied built-up roofing system (BUR) onto a concrete deck. There is
        no insulation between the concrete and BUR.

 1.10   Electrical is run through the concrete walls and floor systems through conduit. The wiring is copper
        with a plastic poly vinyl chloride coating. Chlorine was found in samples taken inside conduit runs
        indicating that plastic coating had been compromised. The units are heated and cooled through a
        center dropped ceiling throughout each hall that extends into each room approximately 60 inches.
        This center plenum on each floor is not separated at each room with fire or smoke blocking and is
        continuous. This plenum extends approximately 5 feet into each room in the form of a dropped
        soffit. In addition, vertical plumbing and electrical chase ways intersect these plenums at every
        individual room and have no floor or unit separation. Air distribution between units and floors is
        interconnected by these common elements which are part of the original design and were consistent
        with this type of design and were code compliant at the time of original construction.




                                                  4




                                                                                                   PLTF 012500
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 93 of 399 Page ID
                                   #:1107

 2.0     Documents Received and Reviewed
       � Redondo Beach Fire Department Fire Report dated June 17, 2015
       � Fire Incident Initiation Report by Kevin Coffelt dated August 14, 2015
       � 67 photos from shared with us by Childress, Loucks and Plunkett

 3.0       Supplemental Documents Reviewed and Relied Upon:
       1. City of Los Angeles Municipal Codes.
       2. NFPA 2015.
       3. ASTM D6602-13 Standard Practice for Sampling and Testing of Possible Carbon Black Fugitive
           Emissions or Other Environmental Particulate, or Both.
       4. ASTM D4840 Guide for Sample Chain-of-Custody Procedures.
       5. N.G. Carlson Analytical, Inc. Lab Reports dated January 1, 2017.
       6. MicroVision Lab Report dated January 10, 2017.
       7. American Industrial Hygiene Association (AIHA), The Industrial Hygienists Guide to Indoor Air
           Quality Investigations, (1992).
       8. Synergist.aiha.org/201610 Evaluating-a-Structure-Fire Article.
       9. American Society of Heating, Refrigerating and Air-Conditioning Engineers, Inc. (ASHRAE);
           Thermal Environmental Conditions for Human Occupancy - ASHRAE Standard ( ANSI/ASHRAE
           55-2008) (2008 ).
       10. Centers for Disease Control (CDC), National Center for Environmental Health (NCEH) Website:
           www.cdc.gov/nceh www.cdc.gov/nceh
           Fire Fighter Fatality Investigation Report F98-03 | CDC/NIOSH.
       11. ADMINISTRATIVE REPORT DATE: January 20, 1998 PUBLIC HEALTH
           SERVICE/CDC/NIOSH/DSR FACE 98-03 Two Fire Fighters Die of Smoke and Soot Inhalation in
           Residential Fire Pennsylvania.
       12. Morphological and elemental classification of freshly emitted soot particles and atmospheric
           ultrafine particles using the TEM/EDS. Tumolva-L; Park-JY; Kim-JS; Miller-AL; Chow-JC;
           Watson-JG; Park-K Aerosol Sci Tech 2010 Mar.
       13. A summary of a NIOSH fire fighter fatality investigation Fatality Assessment and Control
           Evaluation Investigation Report # F2007-18.
       14. Department of Energy (DOE) Handbook: Fire Protection Volume II Fire Effects on Electrical and
           Electronic Equipment, DOE-HDBK-1062-96, August 1996.
       15. Drysdale, D. “An Introduction to Fire Dynamics” Wiley and Sons, 1985.
       16. Environmental Protection Agency (EPA), website, www.epa.gov.
       17. Institute       for Inspection, Cleaning and Restoration Certification (IICRC),
           website.ww.iicrc.org/consumers/ care/fire-smoke-restoration.
       18. National Air Duct Cleaners Association (NADCA) ACR 2005 - Assessment, Cleaning and
           Restoration 2005.
       19. New York City Department of Health (NYCDH), “Exposure to Smoke from Fires” (accessed
           October10, 2013), www.ny.gov.
       20. National Institute of Environmental Health Sciences (NIEHS), website, www.niehs.nih.gov.
       21. National Institute for Occupational Safety and Health (NIOSH) website: www.niosh.gov.
       22. ANSI/UL 723, Standard for Test for Surface Burning Characteristics of Building Materials, 2008,
           Revised 2010.
       23. ANSI/FM 4880, American National Standard for Evaluating Insulated Wall or Wall and
           Roof/Ceiling Assemblies, Plastic Interior Finish Materials, Plastic Exterior Building Panels,
           Wall/Ceiling Coating Systems, Interior or Exterior Finish Systems, 2007.
                                                      5




                                                                                                PLTF 012501
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 94 of 399 Page ID
                                   #:1108
       24. NFPA 921, Guide for Fire and Explosion Investigations, 2014 edition.
       25. FIRE DAMAGE, OR EQUIPMENT BREAKDOWN? Vytenis Babrauskas, Ph.D.
       26. Carbon Black and Soot: Two Different Substances Ann Y. Watson 2010 Article Peter A. Valberg.
       27. Industrial Hygiene - What is Soot and Why is it Dangerous? Cashins December 11, 2013
       28. Technical Bulletin: Effects of Smoke Corrosion to Equipment and Electronics Mark Schafer,
           Senior Consultant and Project Manager of Electro-mechanical Recertifiers, Inc.

 4.0      Site Observations:

          FBS performed a visual inspection at the interior of the building to look for signs of potential ash,
          soot, char and water damage from the fire. Based on the type of construction we observed prior to
          any sampling, residual smoke, char, ash, and soot could have easily been distributed throughout the
          structure into floor, interior wall, and ceiling and attic cavities during the fire. Common
          firefighting techniques [see fire report “we used cross ventilation to remove the smoke”] needed to
          put the fire out and clear the structure of smoke would have contributed to the spread of the
          particulate matter and water. A review of a YouTube video produced by the fire department
          showed the black smoke exiting the building during the fire.

          Fire rated assemblies as required by code are designed to protect against fire not residual smoke
          and soot spread through the movement of air. In many cases, this soot is microscopic in size and
          not visible to the naked eye. A smoke smell was observed at throughout the structure where no
          visible damage was observed during our investigation.

          Some building types are required to have engineered systems to suppress, control and block the
          spread of smoke and limit air movement inside a structure during a fire. This structure does not fall
          into that code category. Open and interconnected bypasses between floors, halls, and individual
          rooms which are part of the original design of the building allowed for the free distribution of
          smoke throughout the structure during the fire. Some of these bypasses are inherent to the design
          and construction of the building and some were created later during installation of cabling, phone
          wiring and general repairs, maintenance efforts and unit remodeling. Soot and char distributed in
          the smoke from a fire will typically bond to a cooler surface during the fire [for example: pipe and
          wire chases, elevator shafts]. When interior temperature and humidity levels increase the
          microscopic particulate matter (soot) will release from the cooler surface and aerosolize.

          This naturally occurring “rise in dew point” creates the effect of “smelling smoke” long after the
          fire has been put out and only visually exposed surface cleaning [such as walls and ceilings] has
          occurred. When the preexisting open bypasses are left in place, like in this structure the cross
          contamination continues until full removal of the soot is accomplished. In this case that will be
          difficult to access, particularly in conduit which is buried in the concrete structure.




                                                    6




                                                                                                     PLTF 012502
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 95 of 399 Page ID
                                   #:1109
 4.1     Fire Damaged Room #211
         See figures 16 – 24 of Palos Verdes Inn – Fire Inspection Photo Log 12-16-16 AP.




 4.1.1   Smoke damage visible on all facing interior walls and on the ceiling assemblies.

 4.1.2   Debris from the burnt building materials found on the floor of the unit.

 4.1.3   A total of three samples were collected inside this room. See our conclusions and sample results for
         more information.

 5.0     Sampling Methodology& Procedures:

 5.1     Building Codes and Building Design

         Building Codes and Standards protect buildings of all types for damages caused by fires. Section
         3.3.26 of the NFPA Life and Safety Code defines the exposed open areas and partitioned
         areas in a structure two ways:

         3.3.26 Atmosphere.

         3.3.26.1 Common Atmosphere. The atmosphere that exists between rooms, spaces, or areas
         within a building that are not separated by an approved smoke barrier. (SAF-END)

         3.3.26.2 Separate Atmosphere. The atmosphere that exists between rooms, spaces, or areas
         that are separated by an approved smoke barrier. (SAF-END).

         Based on my training as a code official this structure is defined as a “Common Atmosphere” area
         and as such is more vulnerable to damage from soot and smoke than a “Separate Atmosphere
         Area” as defined by the fire codes. While there is a fire separation wall between the living areas of
         the structure, there are no smoke barriers in this complex. In our opinion, proper scopes of repairs
         after a fire loss must first establish if the movement of soot and smoke in a building is possible
         from one part of the building to another based-on design and conditions. When central supply and
         return ducting is incorporated into the design, the spread of smoke and soot is exacerbated.
         Conditions at the building at the time of the fire loss were in place to allow for the free distribution
         of air throughout the structure. Those conditions existed before, during and after the fire. Any
         attempt at cleaning surfaces in an open atmosphere building is useless due to continued cross
         contamination.

                                                    7




                                                                                                      PLTF 012503
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 96 of 399 Page ID
                                   #:1110

     The Fire Codes I am referencing are intended to accomplish four things:
     1. Save occupant lives
     2. Save Firefighters lives during the fire extinguishing process
     3. Save or salvage parts of the structure that are not at the cause and origin location of the fire
     4. Protect the surrounding building from fire spread.

      Limiting the spread of fires is accomplished by various methods including:
      1. Use of fire retardant building materials
      2. Unit fire separation walls
      3. Fire rated floors and ceiling assemblies
      4. Fire suppression systems
      5. Individual components within the floor, wall and ceiling assemblies which are designed to
        “block” fire spread
      6. Building separation distances known as setbacks
      Little if anything in fire code “Common Atmosphere” design addresses the spread of smoke and
      soot either within the structure itself when the cause and origin is inside the structure, or when the
      fire surrounds but does not consume the structure or part of it. Typical fire code requirements are
      designed to save lives and building, but do not address soot deposited by air movement.

      Many building products that face outward to the fire and are exposed to the smoke and soot from
      the fire have surfaces that are less porous due to installation of wall coverings and paints onto their
      exposed surfaces. This condition was observed in this structure. The backside facing of these
      materials is typically unfinished and in a “raw” condition. For example, Gypsum wallboard and
      batt insulation are very porous and more susceptible to infiltration of smoke and soot into the
      porous material. In addition, copper wire encased on PVC plastic coating and hidden in conduit
      can fracture, melt and degrade from the compounds within the soot.

      Every structure has as part of its intended design or develops from use, open bypasses that allow
      for movement of air both from the inside to the outside, commonly called exfiltration, and from the
      outside in, commonly called infiltration. While energy codes address these bypass locations as
      concerns for loss of heat in the colder climates and loss of cool air in warmer climates, most of the
      focus is on the outside envelope, not the interior partition walls and how these communicate with
      ceilings and floors throughout a building. This open communication between these various
      assemblies, for example between the hall and sleeping rooms and between floors, often result in
      soot deposits in these wall cavities after a fire event. This can often lead to catastrophic losses due
      to deposits of carcinogenic soot into walls, floors and ceilings hundreds of feet away from the
      cause and origin of a fire.




                                                  8




                                                                                                    PLTF 012504
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 97 of 399 Page ID
                                   #:1111

 5.2   Prior to sampling FBS reviewed floor plans and documents referenced above in section 2.0.

 5.3   FBS collected a total of 83 samples at the building: 19 samples on December 16, 14 samples on
       December 17, 26 samples on December 19 and 24 samples on December 20, 2016. The primary
       purpose of the sample collection was to determine whether ash, char and or soot consistent with
       base line samples taken at the cause and origin location, rom 211, had spread to other parts of the
       structure. Our investigation focused on hidden cavities typically overlooked during smoke damage
       cleaning efforts. These included, the wall cavities, ceiling assemblies, mechanical and electrical
       chases including conduit and the elevator hoistway in the building to aid in determining a proper
       scope of repair.

 5.4   All air samples were collected with a Zefon Bio-Pump Plus air sampling pump calibrated to run at
       a volume of 15 liters per minute. The sample duration varied by location. The air samples were
       collected with Air-O-Cell sampling cassettes using standard accepted sampling techniques.
       Analysis of all Air-O-Cell cassettes was by a CIH and was presumptive consistent with industry
       accepted norms and based on the training, education and experience of the industrial hygienist.

 5.5   The ambient air samples were collected for a five-minute sample period to use for comparison
       purposes. The wall cavity air samples were collected with the use of a sterile wall cavity adapter
       tube. Each tube was used only once, then discarded. At each wall cavity, the tube was inserted into
       the wall/ceiling or conduit/pipe space as far as possible.

5.6    The tape lifts were collected on wall or ceiling surfaces where the presence of char and soot was
       suspected to exist. There was no evidence of cleaning after the fire. Drywall and insulation bulk
       samples were also taken for comparison purposes. Tape lifts were analyzed using four different
       methods to compare with presumptive Air-O-Cell cassettes sample analysis. Concurrent tape lift
       samples were taken at the origin location along with numerous other locations for baseline
       comparison purposes between presumptive analysis and more definitive analysis. Nine additional
       concurrent samples were taken (see comparison chart in section 8.0). Example 5a and 5c were
       taken at the same locations and analyzed by 2-seperate labs utilizing different types of equipment.

 5.7   All samples were collected and entered into a chain of custody. After the sampling was completed,
       the samples were delivered to Neil Carlson, CIH, of NG Carlson Analytical and MicroVision Labs.
       The analysis of the results is included in the report from both labs.

 5.8   In addition to the sample chain of custody, the locations of all the samples were written down on a
       room layout for each floor of the building so that the information can be more easily viewed. This
       map is included as an attachment and is part of this report.




                                                 9




                                                                                                 PLTF 012505
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 98 of 399 Page ID
                                   #:1112

 5.9    Description of Soot

 Definition of Soot:

        Soot is a general term that refers to the black, impure carbon particles resulting from the
        incomplete combustion of a hydrocarbon. It is more properly restricted to the product of the gas-
        phase combustion process but is commonly extended to include the residual pyrolyzed fuel
        particles such as cenospheres, charred wood, petroleum coke, etc. that may become airborne
        during pyrolysis and which are more properly identified as cokes or chars. The gas-phase soots
        contain polycyclic aromatic hydrocarbons (PAHs). The PAHs in soot are known mutagens and
        human carcinogens. Soot is in the general category of airborne particulate matter, and as such is
        considered hazardous to the lungs and general health when the particles are less than five
        micrometers in diameter, as such particles are not filtered out by the upper respiratory tract. They
        are classified as a "Known Human Carcinogen" by the International Agency for Research on
        Cancer (IARC).




 6.0    Sampling Results:

 Samples taken by Adam Piero. Samples officially opened on 12/29/2016.

 See Sample Chain of Custody and sample location drawing for more information on where each sample
 was collected.




                                                 10




                                                                                                   PLTF 012506
  Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 99 of 399 Page ID
                                     #:1113
Bulk and Tease tape samples (12/16/2016, 12/17/2016, and 12/20/2017)

                                                                       Notes
 Location (description                  Primary Particles
          from chain of
          custody)
 4 (a) – tape lift Room #211     0      TNTC soot*
 ceiling of dropped soffit              No fungal
 5 (a) – tape lift 1st floor     0      TNTC soot*
                                        No fungal
 stairway light fixture
 (left)
 6 (a) – tape lift first floor   0      TNTC soot*
                                        No fungal
 stairway (right) light
 fixture
 7 (a) – tape lift 2nd floor     0      TNTC soot*
                                        (<2) char
 stairway light fixture
                                        No fungal
 (right)
 7 (d) – bulk sample light       0      TNTC soot and char
                                        No fungal
 fixture insulation 2nd floor
 stairway (right)
 9 (a) – tape lift in ceiling    0      TNTC soot*
                                        (2-10) char
 chase way for water pipe
                                        No fungal
 10 (a) – tape lift third        0      TNTC soot*
                                        No char
 floor stairwell light
                                        No fungal
 fixture (left)
 11 (a) – tape lift third        0      TNTC soot*
                                        (2-10) char
 floor stairwell light
                                        No fungal
 fixture (right)
 13 (a) – tape lift fourth       0      TNTC soot*
                                        (<2) char
 floor stairwell light
                                        No fungal
 fixture (right)
 15 (a) – tape lift fourth       0      TNTC soot*
                                        (2 – 10) particles of char
 floor stairwell light
                                        No fungal
 fixture (left)

                                                 11




                                                                               PLTF 012507
  Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 100 of 399 Page ID
                                     #:1114
 55 Bulks sample of 4th            +       (< 2) soot particles
                                           (10) particles of char
 floor stairwell light
 fixture insulation



    Char and soot particle interpretation:
    Less than 0.5 particles per field (400x) - negligible impact of smoke
    0.5 and 2.0 particles per field (400x) - limited impact of smoke
    2.0 and 10 particles per field (400x) - moderate impact of smoke
    10 - 50 particles per field (400x) - Significant impact of smoke
    > 50 particle per field TNTC - Major impact of smoke
    * Several large clusters of soot like particles noted

Air-o-cell cassette samples (12/16, 12/17, 12/19 and 12/20/2016)

                                                                               Notes
 Location (description                     Primary Particles
 from chain of custody)
 1 Ambient air Outside (75                 Light char
 liters)                                   Light soot
 2 Ambient air Lobby (75                   Light char
 liters)                                   Light soot
 3 Ambient air room #211                   Heavy char                       Soot clusters
 (fire origin)                             Light to moderate soot
                                                                             Large char
 (75 liters)                                                                  particles
 5 (b) Light conduit 1st                   Moderate soot
 floor stairway (left) (30                 Light char
 liters)
 6 (b) Light conduit 1st                   Light soot
 floor stairway (right)                    Very light char
 (30 liters)
 7 (b) Light conduit 2nd
 floor stairway (right) (30                Light soot
 liters)                                   Very light char




                                                     12




                                                                                            PLTF 012508
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 101 of 399 Page ID
                                   #:1115
8 Interior wall hallway        Very light char
right of room #215 (30         No soot
liters)
9 (b) Interior wall inside     Moderate to heavy soot
ceiling chase-way for          Light char
water pipe (30 liters)
10 (b) Light conduit 3rd       Light to moderate soot
floor stairwell (left) (30     Light to moderate char
liters)
11 (b) Light conduit 3rd       Light soot
floor stairwell (right) (30    No char
liters)
12 Interior wall hallway       Light soot
b/w room 315 and 316           Very light char
(30 liters)
13 (b) light conduit 4th       Light soot
floor stairwell (right) (15    Very light char
liters)
14 Interior wall hallway       Very light soot
b/w room 415 and 416           Very light char
(30 liters)
15 (b) Light conduit 4th       Very light soot
floor stairwell (left) (30     Very light char
liters)
16 Interior wall bedroom       Very light soot
room 418 (30 liters)           No char
17 Room 420 bathroom           Very light soot
ceiling (30 liters)            Very light char


18 Room 416 dropped            Light to moderate soot       Several
                                                        clusters of soot
soffit ceiling (30 liters)     Light char
                                                         like particles

                                         13




                                                                           PLTF 012509
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 102 of 399 Page ID
                                   #:1116
19 Room 423 Interior           Very light soot
wall bedroom (30 liters)       Very light char


20 Room 413 dropped            Very light soot
soffit wall (30 liters)        No char


21 Room 426 Interior           Very light soot
wall bedroom (30 liters)       No char


22 Room 410 bathroom           Very light soot
ceiling (30 liters)            No char


23 Room 429 Interior           Light soot
wall entrance (30 liters)
                               Very light char


24 Room 407 dropped            Very light soot
soffit ceiling (30 liters)
                               No char


25 Room 432 bathroom           Very light trace
ceiling (30 liters)
                               No char


26 Room 404 bathroom           Very light soot
ceiling (30 liters)
                               Very light char


27 Room 435 dropped            Fungal fragment (1)
soffit ceiling (30 liters)
                               Very light soot
                               Very light char
28 Room 401 Interior           Very light soot
wall bedroom (30 liters)
                               Very light char




                                         14




                                                                          PLTF 012510
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 103 of 399 Page ID
                                   #:1117
29 3rd floor US room end       Very light soot
of hallway interior wall
                               No char
(30 liters)

30 Room 336 Bathroom           Very light soot
ceiling (30 liters)
                               No char


31 Room 302 dropped            Very light soot
soffit wall (30 liters)
                               Very light char
                               No fungal
32 Room 333 dropped            Light soot
soffit vent (30 liters)
                               Light char


33 Room 305 Interior           Very light soot
wall bedroom (30 liters)
                               No char
34 Room 330 bedroom            Very light soot
ceiling (30 liters)
                               Very light char


35 Room 308 dropped            Very light soot
soffit ceiling (30 liters)
                               Very light char


36 Room 327 Interior           Very light soot
wall bedroom (30 liters)
                               Very light char


37 Room 311 Interior           Very light soot
wall b/w rooms 310 and
                               Very light char
311 (30 liters)
38 Room 324 dropped            Very light soot
soffit wall (30 liters)
                               Very light char


39 Room 314 bathroom           No soot
ceiling (30 liters)
                               No char



                                         15




                                                                          PLTF 012511
 Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 104 of 399 Page ID
                                    #:1118
40 Room 321 Interior            Light soot
wall bedroom (30 liters)
                                Light char
41 Room 317 dropped             Very light soot
soffit ceiling (30 liters)
                                No char


42 Room 218 Interior            No char
wall bathroom (30 liters)       No soot


43 Room 216 bathroom            Light char
vent (30 liters)                Light soot


44 Room 220 dropped             Heavy char
soffit (30 liters)              Light to moderate soot
                                Heavy carbon black


45 Room 223 Interior            Light char
wall bedroom (30 liters)        Light soot


46 Room 213 bathroom            Very light char
ceiling (30 liters)             Very light soot


47 Room 226 Interior            Very light char
wall bedroom (30 liters)        Very light soot


48 Room 229 dropped             Light char
soffit wall (30 liters)         Very light soot


49 Room 207 Interior            Light char
wall bathroom entrance
                                Light to moderate soot
(30 liters)




                                          16




                                                                           PLTF 012512
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 105 of 399 Page ID
                                   #:1119
50 Room 232 Interior           Very light char
wall bathroom (30 liters)
                               Very light soot


51 Room 203 dropped            Light char
soffit vent (30 liters)
                               Light to moderate soot


52 Room 235 bathroom           Light char
ceiling (30 liters)
                               Light soot


53 Room 201 Interior           Very light char
wall bedroom (30 liters)
                               Very light soot


54 2nd floor hallway           No char
interior wall (30 liters)
                               Very light soot


56 3rd floor hallway vent      Moderate char
closest to the elevators
                               Heavy soot
(30 liters)

57 Lobby elevator inside       Heavy char
hoistway (75 liters)
                               Heavy soot


58 First floor copy room       Light to moderate char
ceiling (30 liters)
                               Light to moderate soot


59 Legado board room           Light char
wall outlet (30 liters)
                               Very light soot


60 Legado Board room           Light char
vent (30 liters)
                               Light soot




                                         17




                                                                          PLTF 012513
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 106 of 399 Page ID
                                   #:1120
61(a) Room 111 interior                             Very light char
wall living room (30
                                                    Very light soot
liters)

61(b) - labeled 62 room                             Light char
111 bedroom dropped
                                                    Very light soot
soffit vent (30 liters)

62 - labeled 62/3 Room                              Very light char
112 dropped –vent (30
                                                    Light soot
liters)

63 California Room A                                Very light char
Interior wall (30 liters)
                                                    Very light soot


64 California Room B                                Very light char
dropped ceiling (30 liters)
                                                    Very light soot




   7.0     MicroVision Lab Analysis: (Tape Lifts)


                                               PLM Visual Estimates
                             Sample 1 – 4B Tape Lift Room #211 Ceiling of Dropped Soffit
            %           Category      Noted particles

           10%      Minerals          calcium bearing, quartz, silicates
           Trace    Biologicals       skin scales
           65%      Opaques           paint/metal/rust, ambiguous
            0%      Fibers
           25%      Soot              fine soot




                                                              18




                                                                                           PLTF 012514
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 107 of 399 Page ID
                                   #:1121




        Sample 1, 4B Room #211 Soffit, Average Composition: PLM Image (left), SEM Image (right)




                Sample 1, 4B Room #211 Soffit, SEM Image: Fine Soot




                                                 19




                                                                                                  PLTF 012515
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 108 of 399 Page ID
                                   #:1122




                Sample 1, 4B Room #211 Soffit, EDS Spectrum: Fine Soot
                                         PLM Visual Estimates
                      Sample 2 – 5C Tape Lift 1st Floor Stairway Light fixture (left)
        %        Category       Noted particles

       25%   Minerals           calcium bearing, silicates
       5%    Biologicals        spores/mold, skin scales
       40%   Opaques            paint/metal/rust, ambiguous
       1%    Fibers             glass, cotton, paper
       29%   Soot               fine soot




                                                        20




                                                                                        PLTF 012516
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 109 of 399 Page ID
                                   #:1123
                 Sample 2, 5C 1st Floor (left), Average Composition: PLM Image (left), SEM Image (right)




                          Sample 2, 5C 1st Floor (left), SEM Image: Fine Soot




                          Sample 2, 5C 1st Floor (left), EDS Spectrum: Fine Soot




                                            PLM Visual Estimates
                        Sample 3 – 6C Tape Lift 1st Floor Stairway Light Fixture (right)
        %          Category        Noted particles

       Trace   Minerals            calcium bearing
        0%     Biologicals
       55%     Opaques             ambiguous, paint/metal
        1%     Fibers              glass
       44%     Soot                fine soot




                                                        21




                                                                                                       PLTF 012517
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 110 of 399 Page ID
                                   #:1124




             Sample 3, 6C 1st Floor (right), Average Composition: PLM Image (left), SEM Image (right)




                                    Sample 3, 6C 1st Floor (right), SEM Image: Fine Soot




                                                22




                                                                                                    PLTF 012518
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 111 of 399 Page ID
                                   #:1125




                          Sample 3, 6C 1st Floor (right), EDS Spectrum: Fine Soot

                                            PLM Visual Estimates
                        Sample 4 – 7C Tape Lift 2nd Floor Stairway Light Fixture (right)
        %          Category        Noted particles

       10%     Minerals            calcium bearing, silicates
       Trace   Biologicals         skin scales
       50%     Opaques             ambiguous, metal/paint
       Trace   Fibers              synthetic, glass
       40%     Soot                fine soot




       Sample 4, 7C 2nd Floor (right), Average Composition: PLM Image (left), SEM Image (right)




                                                           23




                                                                                                  PLTF 012519
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 112 of 399 Page ID
                                   #:1126




               Sample 4, 7C 2nd Floor (right), SEM Image: Fine Soot




                       Sample 4, 7C 2nd Floor (right), EDS Spectrum: Fine Soot




                                                24




                                                                                 PLTF 012520
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 113 of 399 Page ID
                                   #:1127
                                            PLM Visual Estimates
                          Sample 5 – 9C Tape Lift in Ceiling Chase-Way for Water Pipe
        %            Category      Noted particles

       15%       Minerals          calcium bearing, silicates
       Trace     Biologicals       skin scales
       60%       Opaques           ambiguous, metal/paint/rust/resin
       Trace     Fibers            paper, cotton, glass
       25%       Soot              fine soot




            Sample 5, 9C Chase-Way, Average Composition: PLM Image (left), SEM Image (right)




                                                           25




                                                                                               PLTF 012521
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 114 of 399 Page ID
                                   #:1128




                      Sample 5, 9C Chase-Way, SEM Image: Fine Soot




                       Sample 5, 9C Chase-Way, EDS Spectrum: Fine Soot




                                          26




                                                                          PLTF 012522
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 115 of 399 Page ID
                                   #:1129


                                            PLM Visual Estimates
                        Sample 6 – 10C Tape Lift 3rd Floor Stairwell Light Fixture (left)
        %          Category        Noted particles

        5%     Minerals            calcium bearing
        0%     Biologicals
       55%     Opaques             ambiguous, paint/metal/ rust
       Trace   Fibers              paper, cotton, glass
       40%     Soot                fine soot, wood ash




                Sample 6, 10C 3rd Floor (left), Average Composition: PLM Image (left), SEM Image (right)




                                              Sample 6, 10C 3rd Floor (left), SEM Image: Fine Soot




                                                          27




                                                                                                      PLTF 012523
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 116 of 399 Page ID
                                   #:1130




                 Sample 6, 10C 3rd Floor (left), EDS Spectrum: Fine Soot

                                          PLM Visual Estimates
                      Sample 7 – 11C Tape Lift 3rd Floor Stairwell Light Fixture (right)
        %          Category      Noted particles

       20%     Minerals          calcium bearing, silicates
        5%     Biologicals       spores
       35%     Opaques           ambiguous, paint/metal/rust
       Trace   Fibers            cotton, paper, glass
       40%     Soot              fine soot




         Sample 7, 11C 3rd Floor (right) Average Composition: PLM Image (left), SEM Image (right)


                                                         28




                                                                                                    PLTF 012524
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 117 of 399 Page ID
                                   #:1131




                    Sample 7, 11C 3rd Floor (right), SEM Image: Fine Soot




                    Sample 7, 11C 3rd Floor (right), EDS Spectrum: Fine Soot




                                              29




                                                                               PLTF 012525
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 118 of 399 Page ID
                                   #:1132

                                             PLM Visual Estimates
                         Sample 8 – 13C Tape Lift 4th Floor Stairwell Light Fixture (right)
        %             Category      Noted particles

        5%        Minerals          calcium bearing, silicates
        5%        Biologicals       spores
       40%        Opaques           ambiguous, paint/metal/rust
       Trace      Fibers            cotton, paper, glass
       50%        Soot              fine soot




               Sample 8, 13C 4th Floor (right), Average Composition: PLM Image (left), SEM) Image (right




                                         Sample 8, 13C 4th Floor (right), SEM Image: Fine Soot




                                                            30




                                                                                                           PLTF 012526
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 119 of 399 Page ID
                                   #:1133




               Sample 8, 13C 4th Floor (right), EDS Spectrum: Fine Soot

                                             PLM Visual Estimates
                         Sample 9 – 15C Tape Lift 4th Floor Stairwell Light Fixture (left)
        %           Category        Noted particles

       40%      Minerals            calcium bearing, silicates
       15%      Biologicals         skin scales, spores
       30%      Opaques             ambiguous
       Trace    Fibers              paper, cotton
       15%      Soot                fine soot




       Sample 9, 15C 4th Floor (left), Average Composition: PLM Image (left), SEM Image (right)



                                                            31




                                                                                                  PLTF 012527
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 120 of 399 Page ID
                                   #:1134




                     Sample 9, 15C 4th Floor (left), SEM Image: Fine Soot




                     Sample 9, 15C 4th Floor (left), EDS Spectrum: Fine Soot




                                             32




                                                                               PLTF 012528
      Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 121 of 399 Page ID
                                         #:1135


8.0     Concurrent Sampling Data:

              Lab             Tape Lift Sample # - Location                       Soot/Char Results
                                                                                      25% Soot
         MicroVision     #4b – Unit 211, ceiling of dropped soffit         Compounds Found: Chlorine, Oxygen,
                                                                                    Carbon, Sulfur
                                                                                    TNTC soot*
         Neil Carlson     #4a – Unit 211, ceiling of dropped soffit
                                                                                      29% Soot
                         #5c – 1st floor stairway, light fixture (left)    Compounds Found: Sodium, Oxygen,
         MicroVision                                                               Carbon, Sulfur

                         #5a – 1st floor stairway, light fixture (left)             TNTC soot*
         Neil Carlson
                                                                                      44% Soot
                        #6c – 1st floor stairway, light fixture (right)    Compounds Found: Chlorine, Oxygen,
         MicroVision                                                                Carbon, Sulfur

                        #6a – 1st floor stairway, light fixture (right)             TNTC soot*
         Neil Carlson
                                                                                      40% Soot
                        #7c – 2nd floor stairway light fixture (right)     Compounds Found: Chlorine, Oxygen,
         MicroVision                                                                Carbon, Sulfur

                        #7a – 2nd floor stairway light fixture (right)              TNTC soot*
         Neil Carlson
                                                                                     (<2) char

                                                                                      25% Soot
                          #9c – Ceiling chase-way for water pipe           Compounds Found: Oxygen, Carbon,
         MicroVision                                                                   Sulfur

                          #9a – Ceiling chase-way for water pipe                    TNTC soot*
         Neil Carlson
                                                                                    (2-10) char


                                                                              40% Fine Soot & Wood Ash
                        #10c – 3rd floor stairwell light fixture (left)    Compounds Found: Chlorine, Oxygen,
         MicroVision                                                                Carbon, Sulfur

                        #10a – 3rd floor stairwell light fixture (left)             TNTC soot*
         Neil Carlson


                                                                                        40% Soot
                        #11c – 3rd floor stairwell light fixture (right)    Compounds Found: Lead, Oxygen,
         MicroVision                                                        Carbon, Sulfur, Potassium, Sodium

                        #11a – 3rd floor stairwell light fixture (right)            TNTC soot*
         Neil Carlson
                                                                                    (2-10) char


                                                                                        50% Soot
                        #13c – 4th floor stairwell light fixture (right)    Compounds Found: Lead, Oxygen,
         MicroVision                                                        Carbon, Sulfur, Potassium, Sodium


                                                                 33
        Palos Verde




                                                                                                                PLTF 012529
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 122 of 399 Page ID
                                   #:1136



                     #13a – 4th floor stairwell light fixture (right)            TNTC soot*
   Neil Carlson
                                                                                  (<2) char


                                                                                   15% Soot
                      #15c – 4th floor stairwell light fixture (left)   Compounds Found: Chlorine, Oxygen,
   MicroVision                                                                   Carbon, Sulfur

                      #15a – 4th floor stairwell light fixture (left)           TNTC soot*
   Neil Carlson
                                                                          (2 – 10) particles of char



  9.0     Conclusions:

          A total of 74 samples were submitted to N.G Carlson and 9 to MicroVision. Of the 83
          samples taken and submitted for analysis, varying amounts of byproducts consistent with
          the fire were found in 81 of the samples [over 97%], including soot, char and ash.
          Compounds included Carbon, Sulfur, Lead, Chlorine, Potassium, Sodium and Oxygen
          with the dominant compound being Carbon. Presence of lead would be consistent with
          use of lead paints when the building was constructed. Presence of Chlorine, particularly
          at light fixtures would support damage to wiring in conduit chase ways. One of the
          component parts of the plastic coating that protects the copper wiring is chlorine.

  9.1     Byproducts from the fire including, soot, char and ash were collected in partition walls,
          ducting, light fixtures, mechanical and electrical chases and dropped soffits within units,
          and unit separation walls and ceilings.

  9.2     Byproducts from the fire including, soot, char and ash were collected in the common
          areas including halls, stairwells, and the elevator shaft.

  9.2.1 Trace amount of soot found in the exterior sample had a different morphology, and shape
        than soot from within the building, according the CIH and was likely due to pollution.

  9.3     The open bypasses and lack of sealed separation between the units and the common
          areas, in conjunction with the placement of common mechanical and plumbing chase
          ways and the 4-story elevator shaft created a massive convective loop at the fire origin
          location forcing smoke and particulate byproduct into concealed spaces throughout the
          building. Video taken during the fire and posted on line shows the smoke existing above,
          below and on either side of the fire.

  9.4     There is no way to effectively remove all the particulate matter distributed during the fire
          from the concealed spaces without removal of the wall and ceiling gypsum and plaster
          covering and removal of all wall and ceiling coverings. Even areas where light soot was
          found will be cross contaminated during removal of materials to access where higher
          concentrations of soot were located.

                                                               34
  Palos Verde




                                                                                                             PLTF 012530
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 123 of 399 Page ID
                                   #:1137


  9.9    Collateral damage to doors was caused by the firefighters need to gain access to locked
         rooms. This damage will require replacement of complete doors and frames and virtually
         every door.

  9.10   Presence of chlorine markers in samples taken at the entrance/exit of electrical conduit
         indicate that melting of plastic coating protecting the copper wires somewhere within the
         conduit has been damaged. Due to this fact, all wire should be replaced in the structure.

  10.0   Repair Recommendations:
         Note: These repair recommendations are based on hygienist’s recommendations that all
         soot be removed and findings of Chlorine and Lead in the soot samples.

  10.1   Elevator System:
         Existing elevators will not meet current codes requiring gurney accessibility. Removal of
         and dismantling elevator cars for cleaning will be required. Remove all plaster and gyp
         board from the elevator shaft to expose all framing for inspection and cleaning. Interior
         decorative panels in cars likely have soot behind them and will need to be dismantled to
         the shell of the car. HEPA vacuum all surfaces of exposed framing, and floor of shaft.
         HEPA vacuum all cables, and other exposed remaining parts. Back spay all framing with
         Alcohol sealer (BIN not KILZ). Reinstall elevator only if code compliant after removal
         and cleaning.

  10.2   Upper Elevator Room, Storage Room, Fifth Floor and Fourth Floor:
         Remove all wall, ceiling, and floor finishes to expose framing for inspection, cleaning
         and repairs. Most exterior walls are plaster direct on concrete. Where this condition is
         found, it can remain. If any exterior wall is furred out, it must be removed for cleaning
         behind. HEPA all exposed surfaces. Back spray all exposed surfaces with alcohol sealer
         (BIN not KILZ). Replace all removed items.


  10.3   Floors 4, 3, 2, 1 and Lobby and Conference Rooms:
         Remove all ceilings in units and halls. Remove one side of partition wood walls
         separating rooms, units, and halls to access for cleaning and fire blocking. Remove all
         cabinets. Remove all floor coverings. Most exterior walls are plaster direct on concrete.
         Where this condition is found, it can remain. If any exterior wall is furred out, it must be
         removed for cleaning behind. Remove all tubs. HEPA all exposed surfaces. Back spray
         all exposed surfaces with alcohol sealer (BIN not KILZ). Replace all removed items.
         Note: Cabinets do not have backs and will likely break apart at removal. Install like kind
         and quality wall, floor and ceiling finishes and casework. Include installation of all
         required fire blocking and draft stops in walls and ceilings.

  10.4   Engineering and Design:
         Include costs for preparation of all required architectural and engineering designs as
         required by City of Los Angles to obtain permits.



                                                  35
  Palos Verde




                                                                                                    PLTF 012531
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 124 of 399 Page ID
                                   #:1138


  10.5   Windows:
         Some windows were damaged by the firefighting efforts. These windows will require
         replacement.

  10.6   Electrical System:
         Remove all copper wiring from building and replace. Include removal of all circuit panels
         and main.

  10.6.1 Existing railing on balconies do not meet current code requirements for height and load.
         There railings should be evaluated by a licensed design professional for compliance with
         current codes.

  10.6.2 Existing elevator car sizes do need meet occupancy load requirements for gurney
         accessibility.

  10.6.3 Existing windows are single glaze. Energy codes will likely require replacement with
         thermally protected windows.

  10.6.4 Unit and common area fire separation will require substantial redesign of drop soffits in
         halls and individual rooms.

  10.6.5 Automatic sprinkler system will need to be installed.


  10.7   Unforeseen Conditions:
         Based on the age of the building, a reasonable contingency of 15% should be added to the
         overall cost after profit and overhead is applied for unforeseen conditions and potential
         cost overruns.

  11.0   Cross Contamination Mitigation - Entire Structure:

  11.1   Construction should commence and environmental controls must be in place (HEPA
         units and containments) in a sequence that allows for separation of units that have been
         cleaned and sealed from units that have not been cleaned. Prior to installation of finish
         materials unit and common area clearance sampling must be done to assure dangerous
         particulate matter has been removed and cross contamination has not occurred. This will
         likely necessitate removal of all designated material from the entire building to access the
         hidden cavities and effect repairs rather than attempting to facilitate repairs one floor at a
         time.




                                                   36
  Palos Verde




                                                                                                      PLTF 012532
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 125 of 399 Page ID
                                   #:1139



  Discovery is ongoing. Additional sampling and inspections may need to be performed and
  additional and/or supplemental information and opinions may be contained in future reports
  issued by Forensic Building Science, Inc. This report is the exclusive property of the client noted
  previously and cannot be relied upon by a third party. Copies of this report are released to third
  parties only by written permission of the client.

  Please contact our office should you have any questions or need additional information.
  Respectfully submitted,




                                                               April 21, 2017
     Adam Piero                                                Date
     Field Project Manager/Field Inspector




                                                               April 21, 2017
     Tom Irmiter, President                                    Date
     Code, Scope and Damages and Causation Consultant




                                                  37
  Palos Verde




                                                                                                    PLTF 012533
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 126 of 399 Page ID
                                   #:1140
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 127 of 399 Page ID
                                   #:1141




                                                                          PLTF 008470
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 128 of 399 Page ID
                                   #:1142




                                                                          PLTF 008471
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 129 of 399 Page ID
                                   #:1143




                                                                          PLTF 008472
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 130 of 399 Page ID
                                   #:1144




                                                                          PLTF 008473
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 131 of 399 Page ID
                                   #:1145




                                                                          PLTF 008474
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 132 of 399 Page ID
                                   #:1146




                                                                          PLTF 008475
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 133 of 399 Page ID
                                   #:1147




                                                                          PLTF 008476
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 134 of 399 Page ID
                                   #:1148




                                                                          PLTF 008477
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 135 of 399 Page ID
                                   #:1149




                                                                          PLTF 008478
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 136 of 399 Page ID
                                   #:1150




                                                                          PLTF 008479
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 137 of 399 Page ID
                                   #:1151




                                                                          PLTF 008480
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 138 of 399 Page ID
                                   #:1152




                                                                          PLTF 008481
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 139 of 399 Page ID
                                   #:1153




                                                                          PLTF 008482
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 140 of 399 Page ID
                                   #:1154




                                                                          PLTF 008483
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 141 of 399 Page ID
                                   #:1155




                                                                          PLTF 008484
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 142 of 399 Page ID
                                   #:1156




                                                                          PLTF 008485
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 143 of 399 Page ID
                                   #:1157




                                                                          PLTF 008486
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 144 of 399 Page ID
                                   #:1158




                                                                          PLTF 008487
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 145 of 399 Page ID
                                   #:1159




                                                                          PLTF 008488
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 146 of 399 Page ID
                                   #:1160




                                                                          PLTF 008489
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 147 of 399 Page ID
                                   #:1161




                                                                          PLTF 008490
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 148 of 399 Page ID
                                   #:1162




                                                                          PLTF 008491
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 149 of 399 Page ID
                                   #:1163




                                                                          PLTF 008492
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 150 of 399 Page ID
                                   #:1164




                                                                          PLTF 008493
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 151 of 399 Page ID
                                   #:1165




                                                                          PLTF 008494
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 152 of 399 Page ID
                                   #:1166




                                                                          PLTF 008495
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 153 of 399 Page ID
                                   #:1167




                                                                          PLTF 008496
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 154 of 399 Page ID
                                   #:1168




                                                                          PLTF 008497
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 155 of 399 Page ID
                                   #:1169




                                                                          PLTF 008498
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 156 of 399 Page ID
                                   #:1170




                                                                          PLTF 008499
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 157 of 399 Page ID
                                   #:1171




                                                                          PLTF 008500
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 158 of 399 Page ID
                                   #:1172




                                                                          PLTF 008501
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 159 of 399 Page ID
                                   #:1173




                                                                          PLTF 008502
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 160 of 399 Page ID
                                   #:1174




                                                                          PLTF 008503
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 161 of 399 Page ID
                                   #:1175




                                                                          PLTF 008504
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 162 of 399 Page ID
                                   #:1176




                                                                          PLTF 008505
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 163 of 399 Page ID
                                   #:1177




                                                                          PLTF 008506
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 164 of 399 Page ID
                                   #:1178




                                                                          PLTF 008507
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 165 of 399 Page ID
                                   #:1179




                                                                          PLTF 008508
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 166 of 399 Page ID
                                   #:1180




                                                                          PLTF 008509
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 167 of 399 Page ID
                                   #:1181




                                                                          PLTF 008510
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 168 of 399 Page ID
                                   #:1182




                                                                          PLTF 008511
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 169 of 399 Page ID
                                   #:1183




                                                                          PLTF 008512
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 170 of 399 Page ID
                                   #:1184




                                                                          PLTF 008513
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 171 of 399 Page ID
                                   #:1185




                                                                          PLTF 008514
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 172 of 399 Page ID
                                   #:1186




                                                                          PLTF 008515
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 173 of 399 Page ID
                                   #:1187




                                                                          PLTF 008516
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 174 of 399 Page ID
                                   #:1188




                                                                          PLTF 008517
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 175 of 399 Page ID
                                   #:1189




                                                                          PLTF 008518
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 176 of 399 Page ID
                                   #:1190




                                                                          PLTF 008519
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 177 of 399 Page ID
                                   #:1191




                                                                          PLTF 008520
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 178 of 399 Page ID
                                   #:1192




                                                                          PLTF 008521
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 179 of 399 Page ID
                                   #:1193




                                                                          PLTF 008522
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 180 of 399 Page ID
                                   #:1194




                                                                          PLTF 008523
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 181 of 399 Page ID
                                   #:1195




                                                                          PLTF 008524
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 182 of 399 Page ID
                                   #:1196




                                                                          PLTF 008525
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 183 of 399 Page ID
                                   #:1197




                                                                          PLTF 008526
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 184 of 399 Page ID
                                   #:1198




                                                                          PLTF 008527
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 185 of 399 Page ID
                                   #:1199




                                                                          PLTF 008528
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 186 of 399 Page ID
                                   #:1200




                                                                          PLTF 008529
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 187 of 399 Page ID
                                   #:1201




                                                                          PLTF 008530
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 188 of 399 Page ID
                                   #:1202




                                                                          PLTF 008531
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 189 of 399 Page ID
                                   #:1203




                                                                          PLTF 008532
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 190 of 399 Page ID
                                   #:1204




                                                                          PLTF 008533
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 191 of 399 Page ID
                                   #:1205




                                                                          PLTF 008534
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 192 of 399 Page ID
                                   #:1206




                                                                          PLTF 008535
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 193 of 399 Page ID
                                   #:1207




                                                                          PLTF 008536
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 194 of 399 Page ID
                                   #:1208




                                                                          PLTF 008537
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 195 of 399 Page ID
                                   #:1209




                                                                          PLTF 008538
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 196 of 399 Page ID
                                   #:1210




                                                                          PLTF 008539
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 197 of 399 Page ID
                                   #:1211




                                                                          PLTF 008540
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 198 of 399 Page ID
                                   #:1212




                                                                          PLTF 008541
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 199 of 399 Page ID
                                   #:1213




                                                                          PLTF 008542
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 200 of 399 Page ID
                                   #:1214




                                                                          PLTF 008543
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 201 of 399 Page ID
                                   #:1215




                                                                          PLTF 008544
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 202 of 399 Page ID
                                   #:1216




                                                                          PLTF 008545
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 203 of 399 Page ID
                                   #:1217




                                                                          PLTF 008546
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 204 of 399 Page ID
                                   #:1218




                                                                          PLTF 008547
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 205 of 399 Page ID
                                   #:1219




                                                                          PLTF 008548
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 206 of 399 Page ID
                                   #:1220




                                                                          PLTF 008549
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 207 of 399 Page ID
                                   #:1221




                                                                          PLTF 008550
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 208 of 399 Page ID
                                   #:1222




                                                                          PLTF 008551
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 209 of 399 Page ID
                                   #:1223




                                                                          PLTF 008552
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 210 of 399 Page ID
                                   #:1224




                                                                          PLTF 008553
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 211 of 399 Page ID
                                   #:1225




                                                                          PLTF 008554
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 212 of 399 Page ID
                                   #:1226




                                                                          PLTF 008555
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 213 of 399 Page ID
                                   #:1227




                                                                          PLTF 008556
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 214 of 399 Page ID
                                   #:1228




                                                                          PLTF 008557
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 215 of 399 Page ID
                                   #:1229




                                                                          PLTF 008558
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 216 of 399 Page ID
                                   #:1230




                                                                          PLTF 008559
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 217 of 399 Page ID
                                   #:1231




                                                                          PLTF 008560
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 218 of 399 Page ID
                                   #:1232




                                                                          PLTF 008561
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 219 of 399 Page ID
                                   #:1233




                                                                          PLTF 008562
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 220 of 399 Page ID
                                   #:1234




                                                                          PLTF 008563
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 221 of 399 Page ID
                                   #:1235




                                                                          PLTF 008564
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 222 of 399 Page ID
                                   #:1236




                                                                          PLTF 008565
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 223 of 399 Page ID
                                   #:1237




                                                                          PLTF 008566
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 224 of 399 Page ID
                                   #:1238




                                                                          PLTF 008567
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 225 of 399 Page ID
                                   #:1239




                                                                          PLTF 008568
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 226 of 399 Page ID
                                   #:1240




                                                                          PLTF 008569
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 227 of 399 Page ID
                                   #:1241




                                                                          PLTF 008570
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 228 of 399 Page ID
                                   #:1242




                                                                          PLTF 008571
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 229 of 399 Page ID
                                   #:1243




                                                                          PLTF 008572
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 230 of 399 Page ID
                                   #:1244




                                                                          PLTF 008573
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 231 of 399 Page ID
                                   #:1245




                                                                          PLTF 008574
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 232 of 399 Page ID
                                   #:1246




                                                                          PLTF 008575
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 233 of 399 Page ID
                                   #:1247




                                                                          PLTF 008576
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 234 of 399 Page ID
                                   #:1248




                                                                          PLTF 008577
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 235 of 399 Page ID
                                   #:1249




                                                                          PLTF 008578
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 236 of 399 Page ID
                                   #:1250




                                                                          PLTF 008579
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 237 of 399 Page ID
                                   #:1251




                                                                          PLTF 008580
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 238 of 399 Page ID
                                   #:1252




                                                                          PLTF 008581
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 239 of 399 Page ID
                                   #:1253




                                                                          PLTF 008582
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 240 of 399 Page ID
                                   #:1254




                                                                          PLTF 008583
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 241 of 399 Page ID
                                   #:1255




                                                                          PLTF 008584
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 242 of 399 Page ID
                                   #:1256




                                                                          PLTF 008585
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 243 of 399 Page ID
                                   #:1257




                                                                          PLTF 008586
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 244 of 399 Page ID
                                   #:1258




                                                                          PLTF 008587
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 245 of 399 Page ID
                                   #:1259




                                                                          PLTF 008588
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 246 of 399 Page ID
                                   #:1260




                                                                          PLTF 008589
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 247 of 399 Page ID
                                   #:1261




                                                                          PLTF 008590
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 248 of 399 Page ID
                                   #:1262




                                                                          PLTF 008591
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 249 of 399 Page ID
                                   #:1263




                                                                          PLTF 008592
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 250 of 399 Page ID
                                   #:1264




                                                                          PLTF 008593
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 251 of 399 Page ID
                                   #:1265




                                                                          PLTF 008594
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 252 of 399 Page ID
                                   #:1266




                                                                          PLTF 008595
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 253 of 399 Page ID
                                   #:1267




                                                                          PLTF 008596
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 254 of 399 Page ID
                                   #:1268




                                                                          PLTF 008597
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 255 of 399 Page ID
                                   #:1269




                                                                          PLTF 008598
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 256 of 399 Page ID
                                   #:1270




                                                                          PLTF 008599
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 257 of 399 Page ID
                                   #:1271




                                                                          PLTF 008600
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 258 of 399 Page ID
                                   #:1272




                                                                          PLTF 008601
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 259 of 399 Page ID
                                   #:1273




                                                                          PLTF 008602
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 260 of 399 Page ID
                                   #:1274




                                                                          PLTF 008603
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 261 of 399 Page ID
                                   #:1275




                                                                          PLTF 008604
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 262 of 399 Page ID
                                   #:1276




                                                                          PLTF 008605
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 263 of 399 Page ID
                                   #:1277




                                                                          PLTF 008606
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 264 of 399 Page ID
                                   #:1278




                                                                          PLTF 008607
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 265 of 399 Page ID
                                   #:1279




                                                                          PLTF 008608
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 266 of 399 Page ID
                                   #:1280




                                                                          PLTF 008609
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 267 of 399 Page ID
                                   #:1281




                                                                          PLTF 008610
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 268 of 399 Page ID
                                   #:1282




                                                                          PLTF 008611
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 269 of 399 Page ID
                                   #:1283




                                                                          PLTF 008612
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 270 of 399 Page ID
                                   #:1284




                                                                          PLTF 008613
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 271 of 399 Page ID
                                   #:1285




                                                                          PLTF 008614
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 272 of 399 Page ID
                                   #:1286




                                                                          PLTF 008615
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 273 of 399 Page ID
                                   #:1287




                                                                          PLTF 008616
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 274 of 399 Page ID
                                   #:1288




                                                                          PLTF 008617
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 275 of 399 Page ID
                                   #:1289




                                                                          PLTF 008618
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 276 of 399 Page ID
                                   #:1290




                                                                          PLTF 008619
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 277 of 399 Page ID
                                   #:1291




                                                                          PLTF 008620
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 278 of 399 Page ID
                                   #:1292




                                                                          PLTF 008621
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 279 of 399 Page ID
                                   #:1293




                                                                          PLTF 008622
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 280 of 399 Page ID
                                   #:1294




                                                                          PLTF 008623
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 281 of 399 Page ID
                                   #:1295




                                                                          PLTF 008624
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 282 of 399 Page ID
                                   #:1296




                                                                          PLTF 008625
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 283 of 399 Page ID
                                   #:1297




                                                                          PLTF 008626
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 284 of 399 Page ID
                                   #:1298




                                                                          PLTF 008627
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 285 of 399 Page ID
                                   #:1299




                                                                          PLTF 008628
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 286 of 399 Page ID
                                   #:1300




                                                                          PLTF 008629
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 287 of 399 Page ID
                                   #:1301




                                                                          PLTF 008630
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 288 of 399 Page ID
                                   #:1302




                                                                          PLTF 008631
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 289 of 399 Page ID
                                   #:1303




                                                                          PLTF 008632
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 290 of 399 Page ID
                                   #:1304




                                                                          PLTF 008633
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 291 of 399 Page ID
                                   #:1305




                                                                          PLTF 008634
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 292 of 399 Page ID
                                   #:1306




                                                                          PLTF 008635
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 293 of 399 Page ID
                                   #:1307




                                                                          PLTF 008636
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 294 of 399 Page ID
                                   #:1308




                                                                          PLTF 008637
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 295 of 399 Page ID
                                   #:1309




                                                                          PLTF 008638
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 296 of 399 Page ID
                                   #:1310




                                                                          PLTF 008639
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 297 of 399 Page ID
                                   #:1311




                                                                          PLTF 008640
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 298 of 399 Page ID
                                   #:1312




                                                                          PLTF 008641
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 299 of 399 Page ID
                                   #:1313




                                                                          PLTF 008642
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 300 of 399 Page ID
                                   #:1314




                                                                          PLTF 008643
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 301 of 399 Page ID
                                   #:1315




                                                                          PLTF 008644
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 302 of 399 Page ID
                                   #:1316




                                                                          PLTF 008645
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 303 of 399 Page ID
                                   #:1317




                                                                          PLTF 008646
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 304 of 399 Page ID
                                   #:1318




                                                                          PLTF 008647
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 305 of 399 Page ID
                                   #:1319




                                                                          PLTF 008648
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 306 of 399 Page ID
                                   #:1320




                                                                          PLTF 008649
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 307 of 399 Page ID
                                   #:1321




                                                                          PLTF 008650
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 308 of 399 Page ID
                                   #:1322




                                                                          PLTF 008651
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 309 of 399 Page ID
                                   #:1323




                                                                          PLTF 008652
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 310 of 399 Page ID
                                   #:1324




                                                                          PLTF 008653
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 311 of 399 Page ID
                                   #:1325




                                                                          PLTF 008654
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 312 of 399 Page ID
                                   #:1326




                                                                          PLTF 008655
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 313 of 399 Page ID
                                   #:1327




                                                                          PLTF 008656
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 314 of 399 Page ID
                                   #:1328




                                                                          PLTF 008657
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 315 of 399 Page ID
                                   #:1329




                                                                          PLTF 008658
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 316 of 399 Page ID
                                   #:1330




                                                                          PLTF 008659
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 317 of 399 Page ID
                                   #:1331




                                                                          PLTF 008660
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 318 of 399 Page ID
                                   #:1332




                                                                          PLTF 008661
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 319 of 399 Page ID
                                   #:1333




                                                                          PLTF 008662
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 320 of 399 Page ID
                                   #:1334




                                                                          PLTF 008663
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 321 of 399 Page ID
                                   #:1335




                                                                          PLTF 008664
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 322 of 399 Page ID
                                   #:1336




                                                                          PLTF 008665
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 323 of 399 Page ID
                                   #:1337




                                                                          PLTF 008666
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 324 of 399 Page ID
                                   #:1338




                                                                          PLTF 008667
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 325 of 399 Page ID
                                   #:1339




                                                                          PLTF 008668
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 326 of 399 Page ID
                                   #:1340




                                                                          PLTF 008669
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 327 of 399 Page ID
                                   #:1341




                                                                          PLTF 008670
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 328 of 399 Page ID
                                   #:1342




                                                                          PLTF 008671
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 329 of 399 Page ID
                                   #:1343




                                                                          PLTF 008672
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 330 of 399 Page ID
                                   #:1344




                                                                          PLTF 008673
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 331 of 399 Page ID
                                   #:1345




                                                                          PLTF 008674
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 332 of 399 Page ID
                                   #:1346




                                                                          PLTF 008675
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 333 of 399 Page ID
                                   #:1347




                                                                          PLTF 008676
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 334 of 399 Page ID
                                   #:1348




                                                                          PLTF 008677
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 335 of 399 Page ID
                                   #:1349




                                                                          PLTF 008678
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 336 of 399 Page ID
                                   #:1350




                                                                          PLTF 008679
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 337 of 399 Page ID
                                   #:1351




                                                                          PLTF 008680
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 338 of 399 Page ID
                                   #:1352




                                                                          PLTF 008681
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 339 of 399 Page ID
                                   #:1353




                                                                          PLTF 008682
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 340 of 399 Page ID
                                   #:1354




                                                                          PLTF 008683
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 341 of 399 Page ID
                                   #:1355




                                                                          PLTF 008684
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 342 of 399 Page ID
                                   #:1356




                                                                          PLTF 008685
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 343 of 399 Page ID
                                   #:1357




                                                                          PLTF 008686
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 344 of 399 Page ID
                                   #:1358




                                                                          PLTF 008687
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 345 of 399 Page ID
                                   #:1359




                                                                          PLTF 008688
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 346 of 399 Page ID
                                   #:1360




                                                                          PLTF 008689
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 347 of 399 Page ID
                                   #:1361




                                                                          PLTF 008690
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 348 of 399 Page ID
                                   #:1362




                                                                          PLTF 008691
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 349 of 399 Page ID
                                   #:1363




                                                                          PLTF 008692
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 350 of 399 Page ID
                                   #:1364




                                                                          PLTF 008693
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 351 of 399 Page ID
                                   #:1365




                                                                          PLTF 008694
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 352 of 399 Page ID
                                   #:1366




                                                                          PLTF 008695
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 353 of 399 Page ID
                                   #:1367




                                                                          PLTF 008696
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 354 of 399 Page ID
                                   #:1368




                                                                          PLTF 008697
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 355 of 399 Page ID
                                   #:1369




                                                                          PLTF 008698
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 356 of 399 Page ID
                                   #:1370




                                                                          PLTF 008699
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 357 of 399 Page ID
                                   #:1371




                                                                          PLTF 008700
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 358 of 399 Page ID
                                   #:1372




                                                                          PLTF 008701
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 359 of 399 Page ID
                                   #:1373




                                                                          PLTF 008702
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 360 of 399 Page ID
                                   #:1374




                                                                          PLTF 008703
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 361 of 399 Page ID
                                   #:1375




                                                                          PLTF 008704
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 362 of 399 Page ID
                                   #:1376




                                                                          PLTF 008705
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 363 of 399 Page ID
                                   #:1377




                                                                          PLTF 008706
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 364 of 399 Page ID
                                   #:1378




                                                                          PLTF 008707
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 365 of 399 Page ID
                                   #:1379




                                                                          PLTF 008708
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 366 of 399 Page ID
                                   #:1380




                                                                          PLTF 008709
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 367 of 399 Page ID
                                   #:1381




                                                                          PLTF 008710
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 368 of 399 Page ID
                                   #:1382




                                                                          PLTF 008711
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 369 of 399 Page ID
                                   #:1383




                                                                          PLTF 008712
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 370 of 399 Page ID
                                   #:1384




                                                                          PLTF 008713
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 371 of 399 Page ID
                                   #:1385




                                                                          PLTF 008714
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 372 of 399 Page ID
                                   #:1386




                                                                          PLTF 008715
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 373 of 399 Page ID
                                   #:1387




                                                                          PLTF 008716
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 374 of 399 Page ID
                                   #:1388




                                                                          PLTF 008717
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 375 of 399 Page ID
                                   #:1389




                                                                          PLTF 008718
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 376 of 399 Page ID
                                   #:1390




                                                                          PLTF 008719
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 377 of 399 Page ID
                                   #:1391




                                                                          PLTF 008720
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 378 of 399 Page ID
                                   #:1392




                                                                          PLTF 008721
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 379 of 399 Page ID
                                   #:1393




                                                                          PLTF 008722
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 380 of 399 Page ID
                                   #:1394




                                                                          PLTF 008723
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 381 of 399 Page ID
                                   #:1395




                                                                          PLTF 008724
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 382 of 399 Page ID
                                   #:1396




                                                                          PLTF 008725
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 383 of 399 Page ID
                                   #:1397




                                                                          PLTF 008726
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 384 of 399 Page ID
                                   #:1398




                                                                          PLTF 008727
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 385 of 399 Page ID
                                   #:1399




                                                                          PLTF 008728
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 386 of 399 Page ID
                                   #:1400




                                                                          PLTF 008729
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 387 of 399 Page ID
                                   #:1401




                                                                          PLTF 008730
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 388 of 399 Page ID
                                   #:1402




                                                                          PLTF 008731
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 389 of 399 Page ID
                                   #:1403




                                                                          PLTF 008732
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 390 of 399 Page ID
                                   #:1404




                                                                          PLTF 008733
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 391 of 399 Page ID
                                   #:1405




                                                                          PLTF 008734
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 392 of 399 Page ID
                                   #:1406




                                                                          PLTF 008735
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 393 of 399 Page ID
                                   #:1407




                                                                          PLTF 008736
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 394 of 399 Page ID
                                   #:1408




                                                                          PLTF 008737
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 395 of 399 Page ID
                                   #:1409




                                                                                 PLTF 008738
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 396 of 399 Page ID
                                   #:1410




                                                                                 PLTF 008739
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 397 of 399 Page ID
                                   #:1411




                                                                          PLTF 008740
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 398 of 399 Page ID
                                   #:1412




                                                                          PLTF 008741
Case 2:19-cv-10151-TJH-JC Document 30-2 Filed 09/29/20 Page 399 of 399 Page ID
                                   #:1413




                                                                          PLTF 008742
